Exhibit 10.1

FIFTH AMENDED AND RESTATED

LOAN AGREEMENT

dated as of

February 2, 2011

among

GMX RESOURCES INC.,

as Borrower,

AND

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent, Arranger and Bookrunner

AND

BNP PARIBAS,

as Syndication Agent

AND

THE LENDERS LISTED ON THE SIGNATURE PAGE,

as Lenders



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 GENERAL TERMS

     2     

Section 1.1

  

Terms Defined Above

     2     

Section 1.2

  

Certain Definitions

     2     

Section 1.3

  

Accounting Terms

     24   

ARTICLE 2 THE CREDIT

     24     

Section 2.1

  

Line of Credit and Letters of Credit

     24     

Section 2.2

  

Business Days

     29     

Section 2.3

  

Payments

     29     

Section 2.4

  

Prepayment

     30     

Section 2.5

  

Fees

     31     

Section 2.6

  

Use of Proceeds

     32     

Section 2.7

  

Default Rate

     32     

Section 2.8

  

Additional Regulatory Costs

     32     

Section 2.9

  

Application of Payments to Indebtedness

     33     

Section 2.10

  

Sharing of Payments among Lenders

     33     

Section 2.11

  

Hedge Agreement Quotes

     33     

Section 2.12

  

Telephonic or Electronic Notice to Agent

     33     

Section 2.13

  

Lost Interest Recapture; Usury Savings

     34     

Section 2.14

  

Business Loans

     35     

Section 2.15

  

Defaulting Lender

     35   

ARTICLE 3 SECURITY FOR THE OBLIGATIONS

     37     

Section 3.1

  

Security

     37     

Section 3.2

  

Confirmation

     38     

Section 3.3

  

Acquisition Collateral

     39     

Section 3.4

  

Sharing among Secured Liabilities

     39     

Section 3.5

  

Future Subsidiaries to be Guarantors

     42     

Section 3.6

  

Release of Endeavor Collateral

     43     

Section 3.7

  

Release of Diamond

     43   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     44     

Section 4.1

  

Existence

     44     

Section 4.2

  

Names, Numbers and Offices of Borrower

     44     

Section 4.3

  

Power and Authorization

     44     

Section 4.4

  

Review of Documents; Binding Obligations

     44     

Section 4.5

  

No Legal Bar or Resultant Lien

     45     

Section 4.6

  

No Consent

     45     

Section 4.7

  

Financial Condition

     45     

Section 4.8

  

Taxes and Governmental Charges

     45   

 

i



--------------------------------------------------------------------------------

 

Section 4.9

  

Defaults

     45     

Section 4.10

  

Liabilities and Litigation

     45     

Section 4.11

  

Federal Regulations

     46     

Section 4.12

  

Utility or Investment Company

     46     

Section 4.13

  

Compliance with the Law

     46     

Section 4.14

  

ERISA

     47     

Section 4.15

  

Other Information

     47     

Section 4.16

  

Collateral

     47     

Section 4.17

  

Environmental Matters

     48     

Section 4.18

  

Governmental Requirements

     48     

Section 4.19

  

Contracts

     49     

Section 4.20

  

Affiliates

     49     

Section 4.21

  

Debt and Preferred Stock

     49     

Section 4.22

  

Patriot Act

     50     

Section 4.23

  

Operations

     50     

Section 4.24

  

Continuing Accuracy

     50   

ARTICLE 5 AFFIRMATIVE COVENANTS

     50     

Section 5.1

  

Performance of Obligations

     51     

Section 5.2

  

Financial Statements and Reports

     51     

Section 5.3

  

Certificates of Compliance

     53     

Section 5.4

  

Taxes and Other Liens

     54     

Section 5.5

  

Maintenance and Compliance

     54     

Section 5.6

  

Further Assurances

     55     

Section 5.7

  

Reimbursement of Expenses

     55     

Section 5.8

  

Insurance

     55     

Section 5.9

  

Accounts and Records

     56     

Section 5.10

  

Right of Inspection

     56     

Section 5.11

  

Notice of Certain Events

     56     

Section 5.12

  

ERISA Information and Compliance

     58     

Section 5.13

  

Indemnification

     58     

Section 5.14

  

Environmental Indemnity

     59     

Section 5.15

  

Financial Covenants

     59     

Section 5.16

  

Bank Accounts

     60     

Section 5.17

  

Revenues

     61     

Section 5.18

  

Hedging Program

     61     

Section 5.19

  

Payables

     62     

Section 5.20

  

Diamond Loan

     62     

Section 5.21

  

Diamond Limitation

     62   

ARTICLE 6 NEGATIVE COVENANTS

     62     

Section 6.1

  

Debts, Guaranties and Other Obligations

     63     

Section 6.2

  

Liens

     64     

Section 6.3

  

Investments, Loans and Advances

     66   

 

ii



--------------------------------------------------------------------------------

 

Section 6.4

  

Nature of Business

     68     

Section 6.5

  

Mergers and Consolidations

     68     

Section 6.6

  

ERISA Compliance

     68     

Section 6.7

  

Changes

     68     

Section 6.8

  

Sales

     69     

Section 6.9

  

Agreements

     69     

Section 6.10

  

Distributions or Redemption

     69     

Section 6.11

  

Subordinated Preferred Equity Financings

     70     

Section 6.12

  

Management

     71     

Section 6.13

  

Change of Ownership or Control

     71     

Section 6.14

  

Transactions with Affiliates

     71     

Section 6.15

  

Subsidiaries

     71     

Section 6.16

  

Restrictive Agreements

     71     

Section 6.17

  

2013 Convertible Debt and 2015 Convertible Debt

     72     

Section 6.18

  

Endeavor JV Debt

     73     

Section 6.19

  

Endeavor JV Liens

     73     

Section 6.20

  

Endeavor JV.

     73     

Section 6.21

  

Senior Unsecured Notes

     74   

ARTICLE 7 CONDITIONS OF LENDING

     74     

Section 7.1

  

Conditions of Lending

     74     

Section 7.2

  

Certification

     76     

Section 7.3

  

Post-Closing Items

     76     

Section 7.4

  

Each Additional Advance

     77     

Section 7.5

  

Title Opinions

     78   

ARTICLE 8 DEFAULT

     78     

Section 8.1

  

Events of Default

     78     

Section 8.2

  

Remedies

     84     

Section 8.3

  

Set-Off

     84     

Section 8.4

  

Marshaling

     85   

ARTICLE 9 THE AGENT

     85     

Section 9.1

  

Appointment and Authorization

     85     

Section 9.2

  

Agent’s Reliance

     87     

Section 9.3

  

Acts by Agent after Default, etc.

     87     

Section 9.4

  

Lender Credit Decision

     88     

Section 9.5

  

Agent as Lender

     88     

Section 9.6

  

Assignments and Participations

     88     

Section 9.7

  

Indemnification of the Agent and Issuing Bank

     90     

Section 9.8

  

Status of other Agents

     90   

ARTICLE 10 MISCELLANEOUS

     90   

 

iii



--------------------------------------------------------------------------------

 

Section 10.1

  

Notices

     90     

Section 10.2

  

Entire Agreement

     91     

Section 10.3

  

Renewal, Extension or Rearrangement

     91     

Section 10.4

  

Amendment

     91     

Section 10.5

  

Invalidity

     92     

Section 10.6

  

Survival of Agreements

     92     

Section 10.7

  

Waivers

     92     

Section 10.8

  

Cumulative Rights

     93     

Section 10.9

  

Time of the Essence

     93     

Section 10.10

  

Successors and Assigns; Participants

     93     

Section 10.11

  

Relationship Between the Parties

     93     

Section 10.12

  

Limitation of Liability

     93     

Section 10.13

  

Titles of Articles, Sections and Subsections

     93     

Section 10.14

  

Singular and Plural

     93     

Section 10.15

  

GOVERNING LAW

     93     

Section 10.16

  

Counterparts

     94     

Section 10.17

  

WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION

     94     

Section 10.18

  

AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS

     95     

Section 10.19

  

Imaging

     95     

Section 10.20

  

Patriot Act

     95     

Section 10.21

  

Other Loan Documents

     95   

ARTICLE 11 RENEWAL

     95     

Section 11.1

  

No Novation

     95     

Section 11.2

  

No Defenses

     96     

Section 11.3

  

Transition

     96     

Section 11.4

  

Condition Precedent

     96     

Section 11.5

  

Restricted Account

     97   

 

iv



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED LOAN AGREEMENT

THIS FIFTH AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”), dated as of
February 2, 2011, is made among GMX RESOURCES INC., an Oklahoma corporation (the
“Borrower”), the LENDERS (as defined below), CAPITAL ONE, NATIONAL ASSOCIATION,
a national banking association, as administrative agent, arranger and
bookrunner, for the Lenders (and individually as a Lender), and BNP PARIBAS, as
syndication agent (and individually as a Lender), who agree as follows:

PRELIMINARY STATEMENT

WHEREAS, the Borrower and Capital One, National Association (under its former
name Hibernia National Bank, the “Initial Bank”), were parties to the Loan
Agreement dated effective as of July 29, 2005, as amended by the Interim
Agreement dated as of November 3, 2005, and the Second Amendment thereto dated
as of December 20, 2005.

WHEREAS, the Borrower and the Initial Bank amended the line of credit under said
initial Loan Agreement, to provide for the participation by other lenders in
said line of credit on an agented credit basis, to reflect the joinder of Union
Bank of California as a lender and an increase in the Borrowing Base, and to
permit certain subordinated borrowing by the Borrower, and in connection
therewith amended and restated said initial Loan Agreement in its entirety as
provided in the following paragraph.

WHEREAS, the Borrower, the Agent and certain of the Lenders were parties to the
Amended and Restated Loan Agreement dated effective as of June 7, 2006, as
amended by the First Amendment dated as of August 4, 2006, the Second Amendment
dated as of August 14, 2006, the Third Amendment dated as of December 21, 2006,
the Fourth Amendment dated as of March 13, 2007 (but effective as of
December 31, 2006), and the Fifth Amendment dated as of July 31, 2007.

WHEREAS, the Borrower, the Agent and certain of the Lenders renewed the line of
credit under said Amended and Restated Loan Agreement (as amended), and in
connection therewith the Borrower, the Agent and certain of the Lenders were
parties to the Second Amended and Restated Loan Agreement dated effective as of
October 31, 2007, as amended by the First Amendment dated as of December 20,
2007, and the Second Amendment dated as of February 11, 2008.

WHEREAS, the Borrower, the Agent and certain of the Lenders renewed the line of
credit under said Second Amended and Restated Loan Agreement (as amended), and
in connection therewith the Borrower, the Agent and certain of the Lenders are
parties to the Third Amended and Restated Loan Agreement dated effective as of
June 12, 2008, as amended by the First Amendment dated as of October 29, 2008,
the Second Amendment dated as of November 12, 2008, the Third Amendment dated as
of February 26, 2009, the Fourth Amendment dated as of June 3, 2009, and the
Fifth Amendment dated as of October 17, 2009.



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Agent and certain of the Lenders renewed the line of
credit under said Fourth Amended and Restated Loan Agreement (as amended), and
in connection therewith the Borrower, the Agent and certain of the Lenders are
parties to the Fourth Amended and Restated Loan Agreement dated effective as of
July 8, 2010, as amended by the First Amendment dated as of December 13, 2010,
and the Second Amendment dated as of December 21, 2010 (as so amended, the
“Prior Loan Agreement”).

WHEREAS, the Borrower, the Agent and the Lenders desire to amend the line of
credit under said Prior Loan Agreement, and to reflect the departure of U.S.
Bank National Association, Credit Suisse AG, Cayman Islands Branch, Compass
Bank, and Bank of America, N.A., as Lenders and to modify certain other
covenants and provisions, and in connection therewith to amend and restate said
Prior Loan Agreement in its entirety.

NOW, THEREFORE, in consideration of the premises, and the mutual agreements
contained herein, the Borrower, the Agent and the Lenders do hereby (i) agree
that nothing in this Fifth Amended and Restated Loan Agreement shall constitute
the satisfaction or extinguishment of the amount owed under the line of credit
promissory notes issued under said Prior Loan Agreement, nor shall it be a
novation of the amount owed under such line of credit promissory notes, and
(ii) amend and restate said Prior Loan Agreement in its entirety, subject to
Section 11.4, as follows:

ARTICLE 1

GENERAL TERMS

Section 1.1 Terms Defined Above. As used in this Agreement, the terms
“Agreement”, “Borrower”, “Initial Bank”, and “Prior Loan Agreement” shall have
the meanings indicated above.

Section 1.2 Certain Definitions. As used in this Agreement, the following terms
shall have the meanings indicated (and as provided in Section 10.14), unless the
context otherwise requires:

“2013 Convertible Debt” shall mean those certain 5.0% Senior Convertible Notes
in the aggregate principal amount of $125,000,000.00 issued by the Borrower
pursuant to the 2013 Indenture.

“2013 Indenture” shall mean that certain Indenture dated February 15, 2008, by
and between Borrower, as issuer, and The Bank of New York Trust Company, N.A.,
as trustee. For purposes of this Agreement, supplements, amendments or other
modifications to this Indenture shall not be taken into account unless made with
the approval of the Required Lenders.

 

-2-



--------------------------------------------------------------------------------

“2015 Convertible Debt” shall mean those certain 4.50% Convertible Senior Notes
in the aggregate principal amount of $86,000,000.00 and a stated maturity of
May 1, 2015, issued by the Borrower pursuant to the 2015 Indenture.

“2015 Indenture” shall mean that certain Indenture dated October 28, 2009, by
and between the Borrower, as issuer, and The Bank of New York Mellon Trust
Company, N.A., as trustee, as amended by that certain First Supplemental
Indenture dated October 28, 2009. Other supplements, amendments or modifications
to this Indenture shall not be taken into account for purposes of the definition
unless made with the approval of the Required Lenders.

“Advances” shall mean the borrowings on the Closing Date under the Loan and all
or any portion of such borrowings and other or subsequent reborrowings under the
Loan so long as same remain outstanding and unpaid.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified (and the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person through the
ability to exercise voting power) (and the terms “controlling” and “controlled”
have meanings correlative thereto).

“Agent” shall mean Capital One, National Association in its capacity as
administrative agent of the Lenders pursuant to Article 9 and any successor
administrative agent pursuant to Section 9.1.

“Amount” shall mean one hundred million ($100,000,000.00) dollars. Although the
aggregate notional amount of the Notes under this Agreement is the Amount, the
Commitment Limit is acknowledged by Borrower to be a lesser number, subject to
one or more future increases by the Lenders in their sole discretion and the
Borrower’s request in conjunction with any future increases in the Borrowing
Base and further lender management approvals, and subject to the fee payable on
the incremental increased portion under Section 2.5.

“Applicable LIBO Rate Margin” shall mean, on any day, the following per annum
interest rate from time to time, determined on each Business Day (except as
provided in the last sentence of this definition) by reference to the Percentage
Outstanding on such day in accordance with the following schedule:

 

-3-



--------------------------------------------------------------------------------

      Applicable LIBO
Rate Margin  

Percentage Outstanding

  

0 to 35%

     2.00 % 

above 35% to 65%

     2.50 % 

above 65% to 80%

     2.75 % 

above 80%

     3.50 % 

For each separate LIBO Rate tranche, the Applicable LIBO Rate Margin shall be
initially set by reference to the Percentage Outstanding on the first day of
that tranche’s LIBO Rate Interest Period. Changes in the Applicable LIBO Rate
Margin shall become effective on the Business Day on which a change occurs in
the Percentage Outstanding that results in a shift between which of the above
schedule lines is in effect.

“Applicable Prime Rate Margin” shall mean, on any day, the following per annum
interest rate from time to time, determined on each Business Day (except as
provided in the last sentence of this definition) based on the Percentage
Outstanding on such day, in accordance with the following schedule:

 

      Applicable Prime
Rate Margin  

Percentage Outstanding

  

0 to 35%

     1.00 % 

above 35% to 65%

     1.50 % 

above 65% to 80%

     1.75 % 

above 80%

     2.50 % 

Changes to the Applicable Prime Rate Margin shall become effective on the
Business Day on which a change occurs in the Percentage Outstanding that results
in a shift between which of the above schedule lines is in effect.

“Banking Services” shall mean each and any of the following bank services
provided to the Borrower by any Lender: (a) commercial credit cards, (b) stored
value cards, and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

“Banking Services Obligations” of the Borrower shall mean any and all
obligations of the Borrower owing to any Lender, whether absolute or contingent
and howsoever and whensoever created,

 

-4-



--------------------------------------------------------------------------------

arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Base Rate” shall mean, for any day, an interest rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day plus the Applicable Prime
Rate Margin in effect on such day, (b) the Federal Funds Rate in effect on such
day plus one-half of one percent (0.5%) plus the Applicable LIBO Rate Margin in
effect on such day, and (c) the LIBO Rate on such day for a one month Interest
Period commencing on such day (or if such day is not a Business Day, the
immediately preceding Business Day), provided that if during any calendar month
the Base Rate becomes determined under either clause (b) or clause (c) above,
then (notwithstanding any language in Section 2.1(b) to the contrary) the Base
Rate for the remainder of that calendar month shall continue to be determined
using solely that clause until the first Business Day of the next calendar
month. For the avoidance of doubt, for purposes of this definition, LIBO Rate
for any day shall be determined in accordance with the definition thereof but
using the rate per annum as determined by the Agent on such day using the
referenced information page’s information appearing on such day and time.
Without notice to the Borrower or any other Person, the Base Rate shall change
automatically from time to time as and in the amount by which the Prime Rate,
the Federal Funds Rate or the LIBO Rate shall fluctuate, subject to the limiting
proviso stated above in this definition, with each such change in the Base Rate
to be effective as of (and including) the date of such change in the Prime Rate,
the Federal Funds Rate or the LIBO Rate, respectively. If, however, the Agent
determines on any day that no LIBO Rate bid rate is quoted to the Agent (or
otherwise that adequate and reasonable methods do not exist for ascertaining the
LIBO Rate) for a one month Interest Period for purposes of determining the
interest rate on the Base Rate Advances on any day, then the Base Rate Advances
shall bear interest at the greater of (x) the Prime Rate in effect on such day
plus the Applicable Prime Rate Margin (as defined below) in effect on such day
and (y) the Federal Funds Rate in effect on such day plus one-half of one
percent (0.5%) plus the Applicable LIBO Rate Margin in effect on such day, until
the Agent determines that LIBO Rate bid rates are being provided. The Base Rate
shall remain fixed for one Business Day, to be adjusted on a daily basis to
reflect any changes in the Prime Rate, the Federal Funds Rate, or the LIBO Rate,
as applicable, and further adjusted on a daily basis to reflect any changes in
the Applicable Prime Rate Margin or the Applicable LIBO Rate Margin, as
applicable.

 

-5-



--------------------------------------------------------------------------------

“Borrowing Base” shall mean, at any time, the dollar amount calculated as the
maximum loan value of the Collateral as determined by the Agent, in each case
with the consent of the Required Lenders or all the Lenders, as applicable, as
provided below in this definition, in their sole discretion, but based upon
their respective customary standards and practices from time to time in effect
with respect to secured oil and gas property lines of credit in determining the
discounted present value of the Collateral’s production and the Borrower’s cash
flows. Any good faith determination by the Agent and the Lenders of the
Borrowing Base shall be final and conclusive as to the Borrower. The Borrowing
Base may be revised by Agent and the Lenders at any time to reflect changes in
the Collateral or the occurrence of events or economic conditions or otherwise
pursuant to Agent’s and the Lenders’ customary standards and practices as such
exist at that particular time, and further will be subject to scheduled
semi-annual redeterminations (approximately April 1 and October 1) during the
term of this Loan, commencing October 1, 2011. Additionally, the Borrower may
request once per any six month period between scheduled redeterminations that an
unscheduled redetermination be done by Agent and the Lenders, subject to
Borrower’s payment to Agent for distribution to the Lenders of a fee in
accordance with Section 2.5. The Agent shall notify the Borrower of the result
of each Borrowing Base redetermination and its effective date (which shall not
be retroactive without the Borrower’s written consent). Each determination of
the Borrowing Base shall be effective until redetermined by the Agent in
accordance with this Agreement (or until the Maturity Date). Such
redetermination may lead to increased or decreased credit availability to the
Borrower under the revised Borrowing Base schedule, and any increase shall be
subject to Lenders’ credit approval process. The Borrowing Base after any
redetermination may be subject to automatic Periodic Reductions (with notice to
Borrower) as provided and defined in Subsection 2.4 (c). Without limiting the
foregoing, the Agent may exclude, in its sole and absolute discretion, any
property or portion of production therefrom from the Borrowing Base, at any
time, because title information on, or the status of title to, such property is
not reasonably satisfactory to Agent, such property is not Collateral, the
Agent’s Lien therein is not first and prior to all others, such property is
subject to contractual agreements or commitments not reasonably satisfactory to
Agent, or such property is not assignable. The Borrower acknowledges that the
determination of the Borrowing Base contains an equity cushion (market value in
excess of loan value), which is acknowledged by the Borrower to

 

-6-



--------------------------------------------------------------------------------

be essential for the adequate protection of the Agent and the Lenders. On the
Closing Date, the Borrowing Base is $60,000,000.00. Thereafter, the Agent shall
make a preliminary redetermination of the Borrowing Base each March 15 and
September 15 of each year (assuming timely delivery of requested information
from the Borrower, including under Subsection 5.2(c) below), and otherwise at
such times as deemed appropriate by the Agent or the Required Lenders (including
as may be provided by Section 3.3). The Agent promptly shall notify the Lenders
in writing of each such preliminary redetermination. Each Lender shall notify
the Agent in writing of either its approval or disapproval of any such
preliminary redetermination of the Borrowing Base within ten (10) Business Days
after its receipt of such notice. Each re-determination of the Borrowing Base
which results in an increase shall require the consent of all of the Lenders;
each other redetermination of the Borrowing Base (which results in no change or
a decrease, including pursuant to Subsection 6.8(b) below) shall require the
consent of the Required Lenders. Upon approval of all the Lenders or the
Required Lenders, as applicable, of each redetermination, the Agent shall notify
the Borrower as provided above.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) of this definition, a day other than a Saturday, Sunday or legal holiday for
commercial lenders in either New Orleans, Louisiana, or New York, New York, and
(b) with respect to all requests, notices and determinations in connection with
LIBO Rate Loans, a day which is a Business Day described in clause (a) of this
definition and which is a day for trading by and between lenders for dollar
deposits in the London interbank market.

“Closing Date” shall mean the date on which the Notes are effective and
delivered by the Borrower to the Lenders and all the other conditions in
Section 7.1 and in Section 11.4 are met or waived (temporarily or otherwise).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean the properties and property rights described in the
Collateral Documents described in Section 3.1 as primary security for the
Indebtedness and, subject to Section 3.4, the Secured Hedge Obligations and the
Banking Services Obligations.

 

-7-



--------------------------------------------------------------------------------

“Collateral Documents” shall mean collectively the documents from time to time
required by the Agent and the Lenders to obtain the security interest in the
Collateral, or otherwise guarantee or secure the Secured Liabilities, or
otherwise pertaining to this Agreement (including without limitation the letter
of credit applications described in Subsection 2.1(g) below), such documents
which exist on the Closing Date being described in Article 3 hereof, as all such
documents are amended, restated or renewed from time to time.

“Commitment Limit” shall mean, at any particular date, the lesser of (a) the
Amount (as it may be increased by the Lenders from time to time) or (b) the
Borrowing Base as most recently determined and in effect (including the effect
of any Periodic Reductions), provided, however, that when a Defaulting Lender
shall exist, Commitment Limit shall mean, at any particular date, the lesser of
(x) the Amount minus the Defaulting Lender Unfunded Portion or (y) the Borrowing
Base minus the Defaulting Lender Unfunded Portion.

“Commitments” shall mean the commitments of each of the Lenders for the Loan set
forth on Schedule 1 hereto as amended from time to time.

“Companies” shall mean collectively the Borrower and its Subsidiaries (other
than Endeavor JV), and “Company” shall mean any one of the Companies.

“Consent by Other JV Member” shall mean the Consent and Acknowledgment by Member
(Pledged Membership Interest) by Kinder Morgan Endeavor LLC.

“Consolidated” refers to the consolidation of any Person, in accordance with
generally accepted accounting principles (as provided in Section 1.3), with its
properly consolidated Subsidiaries.

“Contracts” shall mean those agreements, contracts and other instruments to
which the Borrower’s interest in the oil, gas and mineral leases comprising the
Collateral are subject.

“Convertible Condition” shall mean that, with respect the 2013 Convertible Debt,
one of the following shall have occurred: (i) the 2013 Convertible Debt shall
have been fully converted to common equity in the Borrower, or (ii) the 2013
Convertible Debt shall have been paid in full and discharged.

 

-8-



--------------------------------------------------------------------------------

“Debt” shall mean any and all amounts and/or liabilities owing from time to time
by a Company to any Person, including any Secured Party, direct or indirect,
liquidated or contingent, now existing or hereafter arising, including without
limitation (i) indebtedness for borrowed money or the deferred purchase price of
property; (ii) unfunded portions of commitments for money to be borrowed;
(iii) the amounts of all standby and commercial letters of credit and bankers
acceptances, matured or unmatured, issued on behalf of such Company, and
(without duplication) all drafts drawn thereon; (iv) guaranties of the
obligations of any other Person, whether direct or indirect, whether by
agreement to purchase the indebtedness of any other Person or by agreement for
the furnishing of funds to any other Person through the purchase or lease of
goods, supplies or services (or by way of stock purchase, capital contribution,
advance or loan) for the purpose of paying or discharging the indebtedness of
any other Person, or otherwise; (v) indebtedness of the types described above
secured by any Lien on any property owned by such Company, to the extent
attributable to such Company’s interest in such property, even though such
Company has not assumed or become liable for the payment thereof personally;
(vi) the present value of all obligations for the payment of rent or hire of
property of any kind (real or personal) under leases or lease agreements
required to be capitalized under generally accepted accounting principles,
(vii) trade payables and operating leases incurred in the ordinary course of
business or otherwise; (viii) Hedging Obligations; (ix) obligations of such
Company owing in respect of redeemable preferred stock; and (x) obligations of
such Company owing in connection with production payments. For purposes of the
covenant pertaining to Endeavor JV in Section 6.18, and the last sentence of the
representation in Section 4.7, the foregoing provision shall be modified by
replacing “Company” each place it appears with “Endeavor JV”.

“Deed of Trust” shall mean the Texas Deed of Trust described in Section 3.1(i),
as amended, supplemented or restated from time to time.

“Default” shall mean the occurrence of any of the events specified in Article 8
hereof, whether or not any requirement for notice or lapse of time or other
condition precedent has been satisfied.

“Default Rate” shall mean, on any particular date, the Base Rate plus five
(5%) percent per annum, but in no event to exceed the Maximum Rate.

 

-9-



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean any Lender, as determined by the Agent, that has
(a) failed to fund any portion of an Advance under the Loan or any reimbursement
of a payment drawing under a letter of credit within three Business Days of the
date required to be funded by it hereunder, (b) notified the Borrower, the
Agent, the Issuing Bank or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Advances under the Loan and to
reimburse payments drawings under then outstanding letters of credit,
(d) otherwise failed to pay over to the Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that, for the
avoidance of doubt, a Lender shall not become a Defaulting Lender solely as the
result of the acquisition or maintenance of an equity interest in or control of
a Lender or its parent company by a governmental authority or an instrumentality
thereof.

“Defaulting Lender Unfunded Portion” shall mean the unfunded portion of the
Commitment of such Defaulting Lender, including both its portion of any Advance
which such Defaulting Lender has failed to pay to the Agent, and its pro rata
portion of any unreimbursed payment drawing under any letter of credit which
such Defaulting Lender has failed to pay to the Issuing Bank.

“Diamond” shall mean Diamond Blue Drilling Co., an Oklahoma corporation and a
wholly owned Subsidiary of the Borrower.

“EBITDA” shall mean, for each period of the four fiscal quarters most recently
ended, the sum of the Borrower’s (i) net income for that period, plus (ii) any
extraordinary loss and other expenses not

 

-10-



--------------------------------------------------------------------------------

considered to be operating in nature reflected in such net income, minus
(iii) any extraordinary gain, interest income and other income not considered
operating in nature reflected in such net income, plus (iv) depreciation,
depletion, amortization and all other non-cash expenses for that period, plus
(v) all interest, fees, charges and related expenses paid or payable (without
duplication) for that period to a lender in connection with borrowed money or
the deferred purchase price of assets that are considered “interest expense”
under generally accepted accounting principles, together with the portion of
rent paid or payable (without duplication) for that period under capital lease
obligations that should be treated as interest in accordance with Financial
Accounting Standards Board Statement No. 13, plus (vi) the aggregate amount of
federal and state taxes on or measured by income for that period (whether or not
payable during that period).

“Endeavor” shall mean Endeavor Pipeline Inc., an Oklahoma corporation, and a
wholly owned Subsidiary of the Borrower.

“Endeavor JV” shall mean Endeavor Gathering LLC, a Delaware limited liability
company, owned by the Borrower and Kinder Morgan Endeavor LLC (or its permitted
successors and assigns).

“Endeavor JV Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of Endeavor JV, dated as of November 1, 2009, as amended in
compliance with this Agreement.

“Endeavor JV Closing Date” shall mean the date the Kinder Transaction closed
(effective as of November 1, 2009).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” shall mean the occurrence of any of the events specified in
Article 8 hereof, provided that any requirement for notice or lapse of time or
any other condition precedent has been satisfied.

“Expedition” shall mean Expedition Natural Resources Inc., an Oklahoma
corporation, formerly a wholly owned Subsidiary of the Borrower, merged into the
Borrower on or about July 29, 2005.

“Federal Funds Rate” shall mean, for any day, the weighted average (expressed as
a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal
to the weighted average of the

 

-11-



--------------------------------------------------------------------------------

rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published for
such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day that is a Business Day, the average (rounded upwards,
if necessary, to the next higher 1/100 of 1%) of the quotations at approximately
10:00 a.m. (Central Time) on such day for such transactions received by the
Agent from three federal funds brokers of recognized standing selected by Agent.

“Gas Gathering Agreement” shall mean the Gas Gathering Agreement among Endeavor
JV, Borrower and Endeavor, dated as of November 1, 2009, as amended in
accordance with this Agreement.

“Hedge Agreement” shall mean any agreement or arrangement providing for payments
which are related to, or the value of which is dependent upon, fluctuations of
interest rates, currency exchange rates or forward rates, or fluctuations of
commodity prices, including without limitation any swap agreement, cap, collar,
floor, exchange transaction, forward agreement or exchange or protection
agreement or similar futures contract or swap or other derivative agreement
related to interest rates, currency exchange rates or hydrocarbons or other
commodities, or any option with respect to such transaction.

“Hedging Obligations” of a Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising or evidenced (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all Hedge Agreements and any
and all cancellations, buybacks, reversals, terminations or assignments of any
Hedge Agreement.

“Indebtedness” shall mean any and all amounts, liabilities or obligations owing
from time to time by the Borrower to the Agent or to all or any of the Lenders
pursuant to this Agreement, the Notes and the Collateral Documents (including
attorneys’ fees incurred in connection with the execution, enforcement or
collection of the Borrower’s obligations hereunder or thereunder or any part
thereof and all fees payable in connection herewith to the Agent or to the
Lenders), whether such amounts, liabilities or obligations be liquidated or
unliquidated, now existing or hereafter arising.

 

-12-



--------------------------------------------------------------------------------

“Indemnified Parties” shall have the meaning provided in Section 5.14.

“Interest Expense” shall mean, for each period, the sum of all interest, fees,
charges and related expenses payable in cash (without duplication) for that
period to a lender in connection with borrowed money or the deferred purchase
price of assets that are considered “interest expense” under generally accepted
accounting principles, plus the portion of rent paid or payable (without
duplication) for that period under capital lease obligations that should be
treated as interest in accordance with Financial Accounting Standards Board
Statement No. 13.

“Interest Period” shall mean the period between the Business Day on which the
LIBO Rate shall begin and the day on which the LIBO Rate shall end. The duration
of each Interest Period for a LIBO Rate Advance shall be one (1) month, two
(2) months, or three (3) months, at the Borrower’s election, subject to the
following: (i) no Interest Period shall extend past the Maturity Date;
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, except that if the next
succeeding Business Day would occur in the next following calendar month, the
last day of such Interest Period shall be shortened to occur on the next
preceding Business Day; (iii) whenever the first day of any Interest Period
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and
(iv) if the Borrower fails to designate an Interest Period, the Interest Period
for a LIBO Rate Advance (recognizing that under Subsection 2.1(b) below the
Lenders are not obligated to make such a LIBO Rate Advance in the absence of
such designation by the Borrower) shall be deemed to be one month until a
different designation is made for a subsequent Interest Period. No Interest
Period for a LIBO Rate Advance shall have a duration of less than one month, and
if any such Interest Period would otherwise be a shorter period, the relevant
Advance shall be a Base Rate Advance during such period.

“Issuing Bank” shall mean Capital One, National Association, and any successor
issuing bank pursuant to Section 9.1.

 

-13-



--------------------------------------------------------------------------------

“Joint Use Agreement” shall mean the Joint Use Agreement between Borrower and
Endeavor JV, dated as of November 1, 2009, as amended in compliance with this
Agreement.

“Kinder Transaction” shall mean the formation of the joint venture Endeavor JV,
by the Borrower and Kinder Morgan Endeavor LLC as its two members, and the
contribution by the Borrower and Endeavor of materially all of the assets
relating to their natural gas gathering business on the terms previously
described in writing by the Borrower to the Agent and the Lenders, together with
the sale by the Borrower to Kinder Morgan Endeavor LLC of a forty (40%) percent
interest in Endeavor JV (after giving effect to certain preferential
distribution rights in favor of Kinder Morgan Endeavor LLC in the Endeavor JV
Agreement) for a purchase price of $36,000,000.00, which took effect on the
Endeavor JV Closing Date.

“Lenders” shall mean the lenders listed on Schedule 1 hereto and on the
signature pages of this Agreement, and their respective successors and assigns
in accordance with Section 9.6.

“Letter of Credit Sublimit” shall mean ten million ($10,000,000.00) dollars.

“Letter of Credit Usage” shall mean, on any date of determination, the sum of
(i) the maximum aggregate amount that is or at any time thereafter may become
available for drawing under all standby letters of credit then outstanding under
this Agreement plus (ii) the aggregate amount of all drawings under letters of
credit honored by the Issuing Bank and not theretofore reimbursed by Borrower in
any manner, either directly or out of the proceeds of an Advance pursuant to
Subsection 2.1(g).

“LIBO Rate” shall mean, during any Interest Period for any Advance, an interest
rate per annum equal to the Reserve Adjusted LIBO Rate (as defined below) plus
the Applicable LIBO Rate Margin. “Reserve Adjusted LIBO Rate” shall mean with
respect to each Interest Period for a LIBO Rate Advance, an interest rate per
annum equal to the quotient (converted to a percentage, rounded upward to the
nearest whole multiple of 1/100 of 1% per annum) of (i) the rate per annum as
determined by the Agent at or about 10:00 a.m. Central Time (or as soon
thereafter as practicable) on the second Business Day prior to the first day of
each Interest Period, to be the annual rate of interest for deposits in United
States dollars for the selected Interest Period as shown on the Dow Jones
Telerate Matrix page for British Bankers Association Interest

 

-14-



--------------------------------------------------------------------------------

Settlement Rates as of two Business Days prior to the first day of such Interest
Period, divided by (ii) the amount by which 1.00 exceeds the LIBOR Reserve
Requirement (as defined below), expressed as a decimal, for such Interest
Period. “LIBOR Reserve Requirement” shall mean for any day during an Interest
Period for any LIBO Rate Advance, that percentage (expressed as a decimal) which
is specified by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for the Lenders with respect to
liabilities consisting of or including “Eurocurrency liabilities” (as defined in
Regulation D of the Board of Governors of the Federal Reserve System) with a
maturity equal to such Interest Period. In determining this percentage, the
Agent may use any reasonable averaging and attribution method. No more than six
(6) LIBO Rate tranches at any one time are permitted for the Notes. The Borrower
will comply with the provisions of Addendum I hereto, relating to the LIBO Rate,
which is an integral part of this Agreement. The Reserve Adjusted LIBO Rate for
each separate LIBO Rate tranche shall remain fixed for the duration of that
tranche’s LIBO Rate Interest Period. The Borrower shall not have the right to
voluntarily prepay Advances outstanding at the LIBO Rate prior to the end of the
applicable LIBO Rate Interest Period unless the Borrower includes payment of
amounts, if any, required to be paid pursuant to paragraph 6 of Addendum I.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on jurisprudence, statute or contract, and including but not limited to
the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, production payment, conditional sale, bond for deed or trust
receipt or a lease, consignment or bailment for security purposes. The term
“Lien” shall include reservations, exceptions, encroachments, easements,
servitudes, usufructs, rights-of-way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting property. For the
purposes of this Agreement, the Borrower shall be deemed to be the owner of any
property which it has accrued or holds subject to a conditional sale agreement,
financing lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes.

“Loan” shall mean the line of credit and standby letters of credit as described
in Article 2 hereof.

 

-15-



--------------------------------------------------------------------------------

“Loan Excess” shall mean, at any point in time, the amount, if any, by which the
outstanding principal balance of the Advances plus the undisbursed amount of all
outstanding standby letters of credit issued pursuant to this Agreement exceeds
the Commitment Limit then in effect.

“Loan Documents” shall mean this Agreement (as amended, restated or renewed from
time to time), the Notes and the Collateral Documents.

“Management Services Agreement” shall mean the Management Services Agreement
between Endeavor JV and Borrower, dated as of November 1, 2009, as amended in
accordance with this Agreement.

“Material Value Change Amount” shall mean, at any time during a period between
two successive scheduled Borrowing Base redetermination dates, the sum of
(i) the fair market value (as determined by the Agent) of sales or other
dispositions made pursuant to clause (v) of Subsection 6.8(b) during such period
plus (ii) the economic value (as determined by the Agent) of hedge positions
(whether evidenced by a floor, put, or other Hedge Agreement) upon which the
Lenders relied in determining the most recent Borrowing Base and which the
Borrower terminates, cancels or unwinds (including by creating any off-setting
positions) during such period.

“Maturity Date” shall mean, as applicable, (i) if the Convertible Condition is
not met on or before November 30, 2012, then January 1, 2013, (ii) if the
Convertible Condition is met on or before November 30, 2012, and there is no
Default existing on December 31, 2012, then December 31, 2013, or (iii) such
earlier date on which the Loan is accelerated pursuant to Section 8.2 hereof.

“Maximum Rate” shall mean the maximum nonusurious interest rate permitted under
applicable law (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs), as such laws are presently in effect, or, to the extent
allowed by applicable law, as such laws may hereafter be in effect and which
allow a higher maximum non-usurious interest rate than such laws now allow.

 

-16-



--------------------------------------------------------------------------------

“Maximum Subordinated Amount” shall mean one hundred fifty million dollars
($150,000,000.00) in liquidation preference of Qualified Redeemable Preferred
Equity.

“Notes” shall mean the promissory notes executed by the Borrower, each
substantially in the form of Exhibit A hereto, initially dated the Closing Date
(and subsequently dated on the date that additional Lenders become a party to
this Agreement), payable to the order of each Lender in the amount of the
Lender’s Commitment, in representation of the Advances available to be made
under the line of credit Loan, together with any and all amendments,
modifications, extensions, renewals, increases or rearrangements thereof or
therefor. (The Notes dated the Closing Date payable to the order of each Lender
in the amount of the Lender’s Commitment as shown on Schedule 1 hereto have been
given in renewal of the indebtedness previously evidenced, most recently, by
those certain six Line of Credit Notes, each dated July 8, 2010, issued under
the Prior Loan Agreement, which were in turn given in renewal, extension and
increase of the indebtedness previously evidenced by earlier Line of Credit
Notes.)

“Obligated Volumes” shall mean, at any particular date, the sum of all of the
hedged commodity volumes that are covered by the Borrower’s Hedge Agreements.
For purposes of this definition, the Borrower’s hedged commodity volumes shall
be counted towards “Obligated Volumes” on the following basis:

Net Sold Call Options: with regard to commodity volumes covered by any sold call
option where the Borrower has an offsetting bought call option (as would occur
in a “call spread”) in which the bought call price is less than the sold call
price, only those volumes covered by the sold call option that are not covered
by offsetting bought call options shall be counted as Obligated Volumes. For
this netting to occur, the offsetting option must be for the same volumes,
dates, and commodities.

Net Sold Put Options: with regard to commodity volumes covered by any sold put
option where the Borrower has an offsetting bought put option (as would occur in
a “put spread”) in which the bought put price is greater than the sold put
price, only those volumes covered by the sold put option that are not covered by
offsetting bought put options shall be counted as Obligated Volumes. For this
netting to occur, the offsetting option must be for the same volumes, dates, and
commodities.

 

-17-



--------------------------------------------------------------------------------

With regard to “purchased puts” that are not executed in conjunction with any
other Hedge Agreement, the commodity volumes covered by such purchased puts are
not counted towards Obligated Volumes.

With regard to a “collar” or “costless collar” that involves the purchase of a
put and the sale of a call for the same volumes, dates and commodities, only the
volumes associated with the sold call will be counted towards Obligated Volumes.

With regard to a “three way producer collar” that involves the purchase of a
put, the sale of a lower priced put, and the sale of a call, all for the same
volumes, dates and commodities, only the volumes associated with the sold call
will be considered Obligated Volumes.

For the avoidance of doubt, all volumes covered by forward sale agreements for
physical delivery are counted towards Obligated Volumes.

“Operator” shall mean each Person which is an operator of any of the Borrower’s
properties.

“Outstandings” shall mean, as to each Lender, a Lender’s respective actual
portion of the outstanding Indebtedness, being the Lender’s portion of the
unpaid and outstanding aggregate principal balance of the Advances under its
Note plus the Lender’s participation in the undisbursed amount of all standby
letters of credit plus the Lender’s portion of the aggregate amount of all
payment drawings under letters of credit honored by the Issuing Bank and not
theretofore reimbursed by Borrower in any manner

“Patriot Act” shall have the meaning set forth in Section 4.22.

“Participation Agreement” shall mean the Participation Agreement dated
December 29, 2003, by and among Penn Virginia Oil & Gas Corporation, the
Borrower, and Expedition and Endeavor, as amended by the First Amendment dated
February 27, 2004, the Second Amendment dated March 9, 2004, the Third Amendment
dated April 6, 2004, the Amendment No. 4 dated August 11, 2004, the Amendment
No. 5 dated February 25 and March 2, 2005, the Amendment No. 6 entered January 3
and 13, 2006, and as further amended after the Closing Date in accordance with
this Agreement. PVOG is the successor to Penn Virginia Oil and Gas Corporation
under the Participation Agreement.

 

-18-



--------------------------------------------------------------------------------

“Percentage Outstanding” shall mean, for any day, the fraction (expressed as a
percentage) obtained by dividing (x) the current unpaid and outstanding
aggregate principal balance of the Advances under the Notes plus the undisbursed
amount of all standby letters of credit, on such day by (y) the current
Commitment Limit on such day.

“Periodic Reduction” shall have the meaning provided in Subsection 2.4(c).

“Permitted Commodity Hedge” shall mean non-speculative transactions in futures,
forwards, swaps or option contracts (including both physical and financial
settlement transactions), engaged in by the Borrower or any Subsidiary as part
of its normal business operations with the purpose and effect of hedging prices
as a risk management strategy or hedge against adverse changes in the prices of
natural gas or oil (including without limitation commodity price hedges, swaps,
caps, floors, collars and similar agreements designed to protect the Borrower or
such Subsidiary against fluctuations in commodity prices or any option with
respect to any such transaction) and not intended primarily as a borrowing of
funds, provided that all times: (1) no such contract fixes a price for a term of
more than thirty six (36) months without the prior written consent of the
Required Lenders; (2) the aggregate monthly Obligated Volumes covered by all
such contracts (considered both individually and in the aggregate) by the
Borrower and all its Subsidiaries (determined, in the case of contracts that are
not settled on a monthly basis, by a monthly proration acceptable to the Agent)
for any single month during the next six (6) month period (on a rolling basis)
does not exceed (x) for oil, one hundred (100%) percent of the Borrower’s
aggregate Existing Production (as defined below) of oil sold for the immediately
preceding month, and (y) for gas, one hundred (100%) of Borrower’s aggregate
Existing Production of gas sold for the immediately preceding month; (3) the
aggregate Obligated Volumes covered by all such contracts (considered both
individually and in the aggregate) by the Borrower and all its Subsidiaries does
not in the aggregate exceed (x) for oil, eighty-five (85%) percent of the
Borrower’s aggregate Projected Production (as defined below) of oil anticipated
to be sold in the ordinary course of the Borrower’s business for the time
period(s) covered by such contracts, and (y), for gas, eighty-five (85%) percent
of the Borrower’s aggregate Projected Production of gas anticipated to be sold
in the ordinary course of the Borrower’s business for the time period(s) covered
by such contracts; (4) no such contract requires the Borrower or such Subsidiary
to put up money, assets, letters of credit or other

 

-19-



--------------------------------------------------------------------------------

security against the event of its nonperformance prior to actual default by the
Borrower or such Subsidiary in performing its obligations thereunder, other than
letters of credit issued under this Agreement; and (5) each such contract shall
be either with any Lender or an Affiliate of any Lender (without restriction as
to rating), or with a counterparty who (or have a guarantor of the obligation of
the counterparty who), at the time the contract is made, has long-term
obligations rated AA or Aa2 or better, respectively, by Standard & Poor’s
Corporation or Moody’s Investors Services, Inc. (or a successor credit rating
agency) or with a counterparty otherwise approved in advance by the Required
Lenders. As used herein, the term “Existing Production” means the actual
production of oil or gas (measured by volume unit or BTU equivalent, not sales
price), as applicable, sold in the ordinary course of the Borrower’s business
for a particular month from properties and interests owned by the Borrower which
are Collateral and which have attributable to them proved developed oil or gas
reserves as reflected in the most recent engineering report delivered pursuant
to Subsection 5.2(c) (third party or internal, as applicable), after deducting
production from any properties or interests sold that had been included in such
report and after adding actual production from any properties or interests owned
by the Borrower which have become Collateral and have not been reflected in such
report that are reflected in a separate or supplemental report meeting
requirements of such Subsection 5.2(c) or otherwise satisfactory to the Agent.
As used herein, the term “Projected Production” means the projected production
of oil or gas (measured by volume unit or BTU equivalent, not sales price), as
applicable, for the term of the contracts or a particular month, as applicable,
from properties and interests owned by the Borrower which are Collateral and
which have attributable to them proved developed producing oil or gas reserves
as reflected in the most recent engineering report delivered pursuant to
Subsection 5.2(c) (third party or internal, as applicable), after deducting
projected production from any properties or interests sold or under contract for
sale that had been included in such report and after adding projected production
from any properties or interests owned by the Borrower which have become
Collateral and had not been reflected in such report that are reflected in a
separate or supplemental report meeting requirements of such Subsection 5.2(c)
and otherwise satisfactory to the Agent.

“Permitted Hedge Agreement” shall mean any Hedge Agreement which is a Permitted
Commodity Hedge or a Permitted Interest Hedge.

 

-20-



--------------------------------------------------------------------------------

“Permitted Hedge Obligations” shall mean any and all present and future amounts,
obligations and liabilities, contingent or otherwise, of the Borrower and its
Subsidiaries under, collectively, all Permitted Commodity Hedges and all
Permitted Interest Hedges.

“Permitted Interest Hedge” shall mean any forward contract, futures contract,
swap, option or other financial agreement or arrangement (including without
limitation caps, floors, collars, puts and similar agreements or any option with
respect to any such transaction) relating to, or the value of which is dependent
upon, interest rates, entered into by the Borrower with one or more financial
institutions or one or more futures exchanges as part of its normal business
operations (recognizing that Borrower has not done so in the past) with the
purpose and effect of hedging interest rates on a principal amount of the
Borrower’s Debt that is accruing interest at a variable rate as a
risk-management strategy, and not for purposes of speculation and not intended
primarily as a borrowing of funds, and which are designed to protect the
Borrower against fluctuations in interest rates with respect to Debt, provided
that at all times: (1) the aggregate notional amount of such contracts never
exceeds one hundred (100%) percent of the anticipated outstanding principal
balance of the Debt of the Borrower to be hedged by such contracts or an average
of such principal balances calculated using a generally accepted method of
matching interest swap contracts to declining principal balances; (2) the
floating rate index of each such contract generally matches the index used to
determine the floating rates of interest on the corresponding Debt of the
Borrower to be hedged by such contract; and (3) each such contract shall be
either with any Lender or any Affiliate of any Lender (without restriction as to
rating), or with a counterparty who (or have a guarantor of the obligation of
the counterparty who), at the time the contract is made, has long-term
obligations rated AA or Aa2 or better, respectively, by Standard & Poors
Corporation or Moody’s Investors Services, Inc. (or a successor credit rating
agency), or with a counterparty otherwise approved in advance by the Required
Lenders.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.

“Pipeline Operating Agreement” shall mean the Pipeline Operating Agreement
between Endeavor and Endeavor JV, dated as of November 1, 2009, as amended in
compliance with this Agreement.

 

-21-



--------------------------------------------------------------------------------

“Plan” shall mean any plan subject to Title IV of ERISA and maintained by the
Borrower, or any such plan to which the Borrower is required to contribute on
behalf of its employees.

“Prime Rate” shall mean, at any particular date, the prime or base rate as
reflected in The Wall Street Journal (or if such rate is not published or is no
longer available, such other index satisfactory to the Agent). Without notice to
the Borrower or any other Person, the Prime Rate shall change automatically from
time to time as and in the amount by which said index rate shall fluctuate, with
each such change in the Prime Rate to be effective as of the date of each change
in such index rate. The Wall Street Journal index rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer by the Agent or any Lender (or by such institutions comprising said
index).

“Prior Lenders” shall mean the Lenders which were parties to and lenders under
the Prior Loan Agreement (being Capital One, NA, U.S. Bank N.A., Compass Bank,
Bank of America, N.A., BNP Paribas, and Credit Suisse AG).

“Prior Loan Agreement” shall have the meaning provided in the Preliminary
Statement of this Agreement.

“PVOG” shall mean Penn Virginia Oil & Gas, L.P., a wholly owned subsidiary of
Penn Virginia Corporation.

“PVOG Production Payment” shall mean the dollar denominated production payment
purchased by PVOG from the Borrower in the original amount of $2,233,435.76,
repayable solely from 75% of the Borrower’s share of production revenues from
only four certain wells (Bryant #2, Bryant #3, Richardson #3 and Scott #1),
without interest. On January 1, 2011, the balance owed was $1,371,425.00.

“Qualified Redeemable Preferred Equity” shall mean redeemable preferred stock
issued by the Borrower (A) before the Closing Date consisting of the Borrower’s
9.25% Series B Cumulative Preferred Stock which (i) does not exceed in total
consideration paid to or for the account of the Borrower in connection therewith
the sum of fifty million dollars ($50,000,000.00), (ii) is not redeemable in any
part earlier than five (5) years after its issuance date, except only at the
voluntary option of the Borrower and except for mandatory redemption following a
change of ownership or control or management (as contemplated by Sections 6.13
or 6.12, respectively), (iii) has a stated interest or dividend rate of less
than ten (10%) percent per annum, except for a default dividend rate not

 

-22-



--------------------------------------------------------------------------------

exceeding twelve (12%) percent per annum, (iv) sets forth covenants that in the
judgment of the Agent and Agent’s counsel are no more restrictive on the
Companies and their operations and affairs than the covenants contained in this
Agreement, and (v) is unsecured by any Liens; and (B) between December 13, 2010
and March 1, 2011, which consists of shares of the Borrower’s 9.25% Series B
Cumulative Preferred Stock with an aggregate liquidation preference not to
exceed one hundred million dollars ($100,000,000.00), which shares may be issued
either in a registered offering for cash or in exchange for a portion of the
Borrower’s indebtedness for borrowed money outstanding on December 13, 2010.

“Required Lenders” shall mean Lenders in the aggregate holding at least
sixty-six and two-thirds (66 2/3%) percent of the aggregate unpaid principal
amount of the Notes (or if no Advances are outstanding then 66 2/3% of the
aggregate Commitments).

“Secured Hedge Agreements” shall mean all Hedging Agreements, whether now in
existence or hereafter arising, which establish Secured Hedge Obligations by the
Borrower or any Subsidiary in favor of a Secured Hedge Provider.

“Secured Hedge Obligations” shall mean any Permitted Hedge Obligations of the
Borrower or any Subsidiary owing to any one or more of the (present and future)
Secured Hedge Providers, and includes the due performance and compliance by the
Borrower or any Subsidiary with all the terms, conditions and agreements
contained in the Secured Hedge Agreement pertaining thereto.

“Secured Hedge Provider” shall mean any one or more of the (present and future)
Lenders under this Agreement, or any Affiliate of such Lender which is a party
to one or more Secured Hedge Agreements with the Borrower or any Subsidiary, so
long as any such Lender is a “Lender” under this Agreement at the time such
Secured Hedge Obligation is entered into with such Lender or Affiliate of such
Lender (even if such Lender subsequently ceases to be a “Lender” under this
Agreement for any reason).

“Secured Liabilities” shall mean collectively the Indebtedness, the Secured
Hedge Obligations and the Banking Services Obligations.

“Secured Parties” shall mean the Agent, the Lenders and the Secured Hedge
Providers.

 

-23-



--------------------------------------------------------------------------------

“Senior Unsecured Indenture” shall mean the Indenture between the Borrower, as
issuer, and The Bank of New York Mellon Trust Company, N.A., as trustee, under
which the Senior Unsecured Notes are issued.

“Senior Unsecured Notes” shall mean Debt of Borrower issued before February 28,
2011, which (i) is at least $175,000,000.00 in aggregate principal amount,
(ii) is unsecured by any Liens, (iii) has a stated (non-default) interest rate
equal to or less than twelve (12%) percent per annum, (iv) has a stated maturity
date no earlier than February 9, 2018, (v) permits, without need of further
consent of the holders of such Debt, secured Indebtedness under this Agreement
of at least $100,000,000.00 and (vi) is issued on terms otherwise reasonably
acceptable to the Agent.

“Shared Collateral” shall have the meaning provided in Section 3.4.

“Subsidiary” shall mean each corporation of which the Borrower owns, directly or
indirectly, fifty percent (50%) or more of the outstanding capital stock, and
each partnership, limited liability company or other Person of which the
Borrower owns, directly or indirectly, fifty percent (50%) or more of the
outstanding partnership, membership or other ownership or voting interest.

“Total Senior Secured Debt” shall mean the Borrower’s Indebtedness plus any
other senior secured indebtedness for borrowed money owing by the Borrower or
any Subsidiaries which is secured by a Lien (whether on any Company’s property
which is not Collateral or on a pari passu basis with the Indebtedness).

Section 1.3 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with generally accepted accounting principles as
in effect from time to time (except for changes in accounting principles or
practice approved by independent certified public accountants for the Borrower)
on a basis consistent with the most recent financial statements of the Borrower.

ARTICLE 2

THE CREDIT

Section 2.1 Line of Credit and Letters of Credit. (a) Line of Credit. Subject to
and upon the terms and conditions contained in this Agreement, and relying on
the representations

 

-24-



--------------------------------------------------------------------------------

and warranties contained in this Agreement, on the Closing Date each Lender,
severally, agrees to make a revolving line of credit available to the Borrower
in the maximum aggregate principal amount equal to such Lender’s Commitment set
forth in Schedule I hereto. The aggregate amount of all Advances, plus the
aggregate Letter of Credit Usage, shall not exceed the Commitment Limit. The
line of credit is represented by the Notes in the aggregate principal amount of
the Amount, payable to the order of the Lenders. Principal and all accrued and
unpaid interest on the line of credit shall be payable in full on the Maturity
Date, after which no further Advances will be made. Payments may be debited from
the Borrower’s accounts with the Agent as provided in this Agreement.

(b) Interest. The interest rate applicable to each Loan Advance beginning on the
date such Advance is made shall be either (i) the Base Rate, adjusted daily, or
(ii) the LIBO Rate, adjusted daily, selected at the Borrower’s option by written
notice to Agent in accordance with the terms hereof, but in no event shall the
interest rate applicable to any Loan Advance exceed the Maximum Rate. Effective
on the first day following the end of any LIBO Rate Interest Period, the
Borrower may from time to time change the interest rate which is to apply to the
Advances or a portion thereof, as applicable (including any yet to be made
Advance which is made on the effective date of the interest rate change) by
notifying the Agent of the Borrower’s desire to change the interest rate not
less than three (3) Business Days prior to the date on which such change shall
be effective. No more than six (6) LIBO Rate tranches and one Base Rate tranche
(all Base Rate Advances constituting one tranche) shall be permitted for the
Notes at any one time. In the absence of any timely specific interest rate
election by the Borrower (as provided above in this Subsection 2.1(b) and in the
definition of LIBO Rate), unless otherwise agreed by the Agent, an Advance (if
outstanding as a LIBO Rate Advance) will be automatically converted into a Base
Rate Advance on the last day of the then current LIBO Rate Interest Period for
such Advance or (if not then outstanding) an Advance shall bear interest at the
Base Rate. The Borrower further will comply with the provisions of Addendum I
hereto, relating to the LIBO Rate, which is an integral part of this Agreement.
Interest on the Notes shall be payable (x) on Advances bearing interest at the
Base Rate monthly in arrears on the last day of each month, and (y) on LIBO Rate
Advances on the last day of each applicable LIBO Rate Interest Period for each
LIBO Rate Advance. Interest on (i) Base Rate Advances and all other Indebtedness
except for LIBO Rate Advances shall be calculated on the basis of a 365 (or in a
leap year 366) day year and the actual number of days elapsed, and (ii) on LIBO
Rate Advances shall be calculated on the basis of a 360-day year by applying the
ratio of the annual interest rate over a year of 360 days, times the applicable
principal balance, times the actual number of days such applicable principal
balance is outstanding. Payments may be debited from the Borrower’s accounts
with the Agent as provided in this Agreement. The Maximum Rate shall be
calculated based on a 365-day or 366-day year, as is applicable.

(c) Draw Requests. In accordance with the provisions in this Section, the
Lenders will make Advances to the Borrower from time to time on any Business Day
on and after the Closing Date until and including the last Business Day before
the Maturity Date in such amounts as the Borrower may request in accordance with
this Section 2.1, up to the Commitment Limit, and the Borrower may make
borrowings, repayments and reborrowings in respect thereof. Each Advance
(whether a LIBO Rate Advance or a Base Rate Advance) shall be in a minimum
amount of $250,000.00 and integral multiples of $250,000.00 in excess of that
minimum amount.

 

-25-



--------------------------------------------------------------------------------

Requests for Advances in substantially the form of Exhibit C (or other writing
acceptable to the Agent) must be made by written notice from the Borrower sent
to the Agent by mail, courier or facsimile in accordance with Section 10.1,
specifying the amount of the Advance, subject to Section 2.12. A request shall
be fully authorized by the Borrower if made by any one of James Merrill or Ken
Kenworthy Jr. or other individual designated by the Borrower as an authorized
person in accordance with resolutions of the Board of Directors of the Borrower
certified to the Agent. The Agent and the Lenders may rely fully and completely
upon the authority of the signatory of such request or confirmation unless such
authority is terminated by written notice to the Agent, and any such termination
shall be effective only prospectively. The request for any Advance by the
Borrower shall constitute a certification by the Borrower that all of the
representations and warranties contained in Article 4 (other than those
representations and warranties, if any, that are by their specific terms limited
in application to a specific date) are true and correct as of the date of such
request and also as of the date of the Advance.

(d) Timing. Requests for Advances at the Base Rate shall be made on written
notice from the Borrower to the Agent, received by the Agent no later than 10:00
a.m. (Central Time) on the Business Day of such Base Rate Advance specifying the
amount thereof. Request for Advances at the LIBO Rate shall be made on written
notice from the Borrower to the Agent received by the Agent no later than 11:00
a.m. (Central Time) on the third (3rd) Business Day before such LIBO Rate
Advance, specifying the amount thereof (including the amount of each tranche, if
more than one) and the LIBO Rate Interest Period (or Interest Periods, if more
than one tranche). Each such written notice by the Borrower shall be irrevocable
by the Borrower. The Agent shall promptly give each Lender notice of such
proposed Advance.

(e) Funding. Not later than 12:00 noon (Central Time) on the date of any
Advance, each of the Lenders shall make available to the Agent, in immediately
available funds, the amount of such Lender’s prorata portion (i.e., the
percentage of its Commitment as compared to the aggregate of the Commitments) of
the amount of the requested Advance. Upon receipt from each Lender of such
amount, and upon fulfillment of the applicable conditions set forth in this
Agreement in Article 7, the Agent (on behalf of the Lenders) will make available
to the Borrower the aggregate amount of such Advance in accordance with the
further terms of this Section 2.1. The failure or refusal of any Lender to make
available to the Agent at the aforesaid time and place on any date of an Advance
the amount of its portion of the requested Advance shall not relieve any other
Lender from its several obligation hereunder to make available to the Agent the
amount of such other Lender’s portion of any requested Advance (but no Lender
shall be responsible for the failure of any Lender to make available to the
Agent such other Lender’s portion of any requested Advance).

The Agent may, unless notified to the contrary by any Lender prior to the date
of an Advance, assume that each Lender has made available to the Agent on such
date of the applicable Advance the amount of each Lender’s portion of the
Advance to be made on such date, and the Agent shall, in reliance upon such
assumption, make available to Borrower a corresponding amount. If any Lender
makes available to the Agent such amount on a date after the date of the
applicable Advance, such Lender shall pay to the Agent on demand an amount equal
to the product of (i) the average computed for the period referred to in clause
(iii) below, of the weighted average interest rate paid by the Agent for federal
funds acquired by the Agent

 

-26-



--------------------------------------------------------------------------------

during each day included in such period, times (ii) the amount of such Lender’s
portion of such Advance, times (iii) a fraction, the numerator of which is the
number of days that elapse from and including such date of the Advance to the
date on which the amount of such Lender’s portion of such Advance shall become
immediately available to the Agent, and the denominator of which is 365;
provided, that if such Lender has not paid to the Agent such Lender’s portion of
the Advance by 12:00 noon (Central Time) on the third (3rd) Business Day after
the Advance was made to the Borrower, then the interest rate in clause (i) above
shall be the Prime Rate (adjusted daily) from and after such second
(2nd) Business Day after the Advance was made until and including the date such
Lender makes available to the Agent such Lender’s portion of the Advance;
provided, further, that if such Lender has not paid to the Agent such Lender’s
portion of the Advance by 12:00 noon (Central Time) on the fifth (5th) Business
Day after the Advance was made to Borrower, then the interest rate in clause
(i) above shall be the Prime Rate (adjusted daily) plus three (3.0%) percent per
annum from and after such fifth (5th) Business Day after the Advance was made
until and including the date such Lender makes available to the Agent such
Lender’s portion of the Advance. A statement of the Agent submitted to each
Lender with respect to any amounts owing under this paragraph shall be prima
facie evidence of the amount due and owing to the Agent by such Lender. If any
Lender fails to pay to Agent its portion of any Advance within fifteen (15) days
after an Advance or if any Lender twice fails to timely make its portion of
Advances to be made to the Borrower available to the Agent before 12:00 noon
(Central Time) on the dates Advances are made to the Borrower (counting failures
in reimbursement under Subsection 2.1(g) as a failure hereunder), then, if
requested to do so by the Borrower or any other Lender or the Agent, such Lender
shall sell all of its interests, rights and obligations under this Agreement
(including all of its Commitment and its portion of the Loan at the time owing
to it) and the Note held by it to another Lender or lender under Section 9.6
hereof, provided such a willing, qualified assignee is identified by the
requesting party. Such Defaulting Lender shall make such sale in accordance with
the provisions of Section 9.6.

Not later than 3:00 p.m. (Central Time) on the date properly and timely
requested for the Advance and upon fulfillment of the applicable conditions set
forth in Article 7 of this Agreement, the Agent will make such Advance available
to the Borrower in same day funds in the account maintained by the Borrower with
the Agent and the credit advice resulting therefrom shall be mailed by the Agent
to the Borrower. The Borrower irrevocably agrees that the deposit of the
proceeds of any Advance in any account of Borrower with the Agent, or the
Agent’s copy of any cashier’s check representing all or any part of the proceeds
of the disbursements, shall be deemed prima facie evidence of the Borrower’s
Indebtedness to the Lenders under the Loan.

(f) Minimum. Notwithstanding anything in this Agreement to the contrary, the
aggregate principal amount of all LIBO Rate Advances having the same LIBO Rate
Interest Period shall be at least equal to $250,000.00; and if any LIBO Rate
tranche would otherwise be in a lesser principal amount for any period, such
tranche shall bear interest at the Base Rate during such period.

(g) Letters of Credit. As a portion of the line of credit availability up to the
Letter of Credit Sublimit (and subject to the Borrowing Base and the other terms
and conditions contained in this Agreement), the Issuing Bank will issue standby
letters of credit for the account of the Borrower (including for the commercial
needs of any one or more of the Borrower’s

 

-27-



--------------------------------------------------------------------------------

wholly-owned Subsidiaries from time to time in existence, so long as such entity
is wholly owned directly or indirectly) from time to time. The expiration of
such letters of credit shall be on a Business Day not later than one year after
issuance, and further shall not extend beyond the Maturity Date of the line of
credit. The expiration date of a letter of credit may not be extended on or
after the Maturity Date and no letter of credit may be renewed, replaced or
increased on or after the Maturity Date. The Borrower shall pay to the Agent,
for disbursement to the Lenders in accordance with Subsection 9.1(a), a fee for
each standby letter of credit at the per annum rate equal to the Applicable LIBO
Rate Margin then in effect on the maximum amount available to be drawn under the
letter of credit for the period from the date of issuance to its expiration
date, payable quarterly in arrears on each June 30, September 30, December 31
and March 31 (and on the Maturity Date). In addition, the Borrower shall pay the
Agent as a fronting fee, which the Agent shall retain for its own account as
letter of credit Issuing Bank, one-quarter of one percent (0.25%) on the face
amount. The Borrower also shall pay to the Agent, for the account solely of the
Issuing Bank, additional amounts customarily charged by the Issuing Bank for the
issuance and processing of letters of credit. Each letter of credit shall be
issued not later than the close of the Issuing Bank’s business (Central Time) on
the third (3rd) Business Day after receipt (including by facsimile pursuant to
Section 10.1 hereof) by the Issuing Bank of the Borrower’s written application
in substantially the form of the Issuing Bank’s then standard Application for
Irrevocable Standby Letter of Credit and Letter of Credit Agreement, executed by
the Borrower (by any one of the persons designated by the Borrower in writing to
the Agent in accordance with the terms of Subsection 2.1(d) below). Such
application and agreement shall be Collateral Documents under this Agreement,
supplemental to and not in replacement of this Agreement and the other
Collateral Documents, provided that in the event of a conflict between such
application and agreement and this Agreement then this Agreement shall prevail
(even if such application or agreement is executed later). In the event such
written application is telecopied to the Issuing Bank, the Issuing Bank may but
need not confirm such application before acting thereupon. The Issuing Bank may
rely fully and completely upon the authority of the signatory of such written
application and the contents thereof unless such authority is terminated by
written notice to the Issuing Bank, and any such termination of authority shall
be effective only prospectively. Such letters of credit will be documented on
the Issuing Bank’s standard forms. No letter of credit will be issued (x) if the
face amount thereof plus the aggregate Letter of Credit Usage then outstanding
would exceed the Letter of Credit Sublimit, or (y) if the face amount thereof
plus the aggregate Letter of Credit Usage then outstanding plus the aggregate of
all Advances then outstanding would exceed the Commitment Limit. Payment by the
Issuing Bank of a draw on a standby letter of credit, if not reimbursed in full
on the same day by the Borrower, automatically (notwithstanding the limitation
in Subsection 2.1(a) above) shall be an Advance as a part of the Loan bearing
interest from the date of such draw at the Base Rate. Upon its issuance of any
such letter of credit, the Issuing Bank shall promptly notify each other Lender
of such issuance. Immediately upon the issuance by the Issuing Bank of any
letter of credit, the Issuing Bank shall be deemed to have sold and transferred
to each other Lender and each such other Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation in such letter of
credit, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. The amount of such other

 

-28-



--------------------------------------------------------------------------------

Lender’s participation shall be such other Lender’s prorata portion (i.e., such
Lender’s Commitment as compared to the aggregate of the Commitments).

In the event that the Issuing Bank makes any payment under any letter of credit
and the Borrower shall not have reimbursed such amount in full to the Issuing
Bank on the date of such payment, the Issuing Bank shall promptly notify the
Agent, which shall promptly notify each other Lender of such failure, and each
other Lender shall promptly and unconditionally pay to the Issuing Bank the
amount of such other Lender’s prorata portion (i.e., such Lender’s Commitment as
compared to the aggregate of the Commitments) of such unreimbursed payment in
immediately available funds. If the Agent so notifies, prior to 11:00 a.m.
(Central Time) on any Business Day, each Lender shall make such payment on such
Business Day. The failure or refusal by any Lender to make reimbursement to the
Issuing Bank at the aforesaid time and place in the amount of its portion of
such reimbursement shall not relieve any other Lender from its several
obligation hereunder to make reimbursement to the Issuing Bank in the amount of
such other Lender’s portion of such requested reimbursement (but no Lender shall
be responsible for the failure of any Lender to make reimbursement to the
Issuing Bank of such other Lender’s portion of such requested reimbursement). If
any Lender makes reimbursement to the Issuing Bank of such amount on a date
after the aforesaid date for reimbursement, such Lender shall pay to the Issuing
Bank on demand an amount computed on the basis set forth in Subsection 2.1(e)
above (substituting such reimbursement due date for the Advance Date), which
Subsection 2.1(e) shall be fully applicable to such failure.

The obligations of the other Lenders to make reimbursement payments to the
Issuing Bank with respect to letters of credit issued by it shall be irrevocable
and not subject to any qualification or exception whatsoever. In determining
whether to pay under any letter of credit, the Issuing Bank shall have no
obligation relative to the other Lenders other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered and that they appear to comply on their face with the
requirements of such letter of credit. Any action taken or omitted to be taken
by the Issuing Bank under or in connection with any letter of credit if taken or
omitted in the absence of gross negligence or willful misconduct shall not
create for the Issuing Bank any resulting liability to the Borrower or any
Lender.

Letters of credit issued under the Prior Loan Agreement and still outstanding on
the Closing Date shall hereafter be counted under and governed by this
Agreement.

Section 2.2 Business Days. If the date for any payment, prepayment, Periodic
Reduction, or fee payment hereunder falls on a day which is not a Business Day,
then for all purposes of this Agreement (unless otherwise provided herein) the
same shall be deemed to have fallen on the next following Business Day, and such
extension of time shall in such case be included in the computation of payments
of interest.

Section 2.3 Payments. The Borrower shall make each payment hereunder and under
the Notes and any Collateral Documents in lawful money of the United States of
America in same day funds to the Agent at its office at 5718 Westheimer,
Houston, Texas, not later than 11:00 a.m. (Central Time) on the day when due, or
such other place in the United States as

 

-29-



--------------------------------------------------------------------------------

designated in writing by the Agent, without any offset, counterclaim or any
other deduction. The Agent shall promptly send to each Lender by federal wire
transfer its respective proportionate share of all amounts to which the Lenders
are entitled in accordance with Subsection 9.1(a). The Borrower hereby
authorizes the Agent to charge from time to time against the Borrower’s accounts
with the Agent any amount which is then so due, and acknowledges that such
accounts will be established for that purpose (among other purposes) under
Section 5.16 and Section 5.17 and may be so used even in the absence of an Event
of Default.

Section 2.4 Prepayment. (a) Voluntary. The Borrower may prepay the Loan in full
or in part at any time without payment of premium or penalty; provided, however,
that (i) the Borrower shall give the Agent notice of each such prepayment of all
or any portion of a LIBO Rate Advance no less than three (3) Business Days prior
to prepayment, (ii) any LIBO Rate Advance may be prepaid only on the last day of
the Interest Period for such LIBO Rate Advance, unless the Borrower includes
payment of amounts, if any, required to be paid pursuant to paragraph 6 of
Addendum I, (iii) the Borrower shall give the Agent notice of each such
prepayment of all or any portion of a Base Rate Advance no later than 10:00 a.m.
(Central Time) on the Business Day of such prepayment, (iv) the Borrower shall
pay all accrued and unpaid interest on the amounts prepaid, and (v) no such
prepayment shall serve to postpone the repayment when due of any other
Indebtedness. Each such notice of a prepayment under this Section shall be
irrevocable and the amounts specified in each such notice shall be due and
payable on the date specified. Upon receipt of such notice, the Agent shall
promptly notify each Lender thereof. Each partial prepayment shall be in an
aggregate principal amount of (x) $250,000.00 or an integral multiple of
$250,000.00 in excess thereof or (y) if the outstanding principal balance of the
Loan is less than the minimum amount set forth in the preceding clause (x) of
this sentence, then such lesser outstanding principal balance, as the case may
be.

(b) Mandatory. The Agent shall notify the Borrower of the result of each
Borrowing Base redetermination in accordance herewith. If at any time the Agent
determines that a Loan Excess exists, then within ten (10) days after being
notified of the Loan Excess the Borrower shall indicate by written notice to the
Agent of its decision to do one or a combination of the following actions within
ninety (90) days of receipt by the Borrower of notice of such Loan Excess (and,
thereafter, in compliance with such notice the Borrower shall): (x) prepay the
Advances (together with accrued interest on the amount to be prepaid to the date
of payment) in an amount sufficient to reduce the Advances plus the face amount
of all standby letters of credit then outstanding to the then Commitment Limit,
and/or (y) execute, deliver and record or cause to be executed and delivered
such additional Collateral Documents pursuant to Section 3.1, sufficient to
induce the Agent and the Lenders to make an increased redetermination of the
Borrowing Base to an amount not less than the outstanding principal balance of
the Advances plus the face amount of all standby letters of credit then
outstanding. The Borrower specifically acknowledges that no additional grace
period (beyond the period stated in the preceding sentence) is applicable under
this Agreement to any failure to make such mandatory prepayment before such
failure is an Event of Default hereunder.

(c) Periodic Reductions in Borrowing Base. As part of a Borrowing Base
redetermination, the Agent may include as part of the Borrowing Base an
automatic reduction schedule, monthly or quarterly, in an amount determined by
the Agent in its sole discretion, but

 

-30-



--------------------------------------------------------------------------------

based upon the Agent’s customary standards and practices from time to time in
effect with respect to secured oil and gas property lines of credit, and with
the approval of the Required Lenders. Such automatic reductions, each in the
amounts so determined and so scheduled (each a “Periodic Reduction”), shall
cause an automatic reduction to the Borrowing Base on the dates set in the
schedule so determined by the Agent, which shall be the last day of a month or
quarter. Each reduction to the Borrowing Base by a Periodic Reduction shall be
permanent, subject to any increase agreed to as part of a subsequent Borrowing
Base redetermination. As part of the notification by the Agent to the Borrower
of the result of a Borrowing Base redetermination, the Agent shall notify the
Borrower of the terms and schedule of any Periodic Reductions included therein.
Notwithstanding the foregoing provisions of Subsection 2.4(b), the Borrower
shall pay the amount of any Loan Excess that results from the application of
each Periodic Reduction to the Borrowing Base on the day that such Periodic
Reduction takes effect. The Borrower specifically acknowledges that the ninety
(90) day grace period set forth in Subsection 2.4(b) pertaining to a Loan Excess
resulting from a Borrowing Base redetermination is not applicable to any failure
to make such mandatory prepayment triggered by a Loan Excess due to a Periodic
Reduction as provided in this Subsection 2.4(c). However, any changes in the
Periodic Reduction schedule shall not increase the amount of a Periodic
Reduction which is to take effect sooner than ninety (90) days after the
effective date of that Borrowing Base redetermination which includes such change
in the Periodic Reduction schedule as a part thereof. On the Closing Date no
Periodic Reduction is in effect, subject to change as part of a subsequent
Borrowing Base redetermination.

Section 2.5 Fees. (a) Reserved.

(b) The Borrower shall pay the Agent, for disbursement in accordance with
Subsection 9.1(a) hereof to the Lenders, an unused facility fee quarterly in
arrears beginning March 31, 2011 (for the period from the Closing Date through
such date) and on the last day of each succeeding March, June, September and
December and on the Maturity Date of the Loan, in an amount equal to one-half of
one percent (0.50%) per annum on (x) the Commitment Limit less (y) the average
outstanding aggregate principal balance of the Advances under the Notes plus the
undisbursed amount of all standby letters of credit then outstanding during such
quarter (or lesser time period, as applicable.)

(c) Letter of credit fees are owed and paid as provided in Subsection 2.1(g).

(d) The Borrower shall pay to the Agent, for its own account, such fees as are
agreed to in a separate agreement between the Borrower and the Agent with
respect to the Agent’s services provided hereunder and in connection herewith.

(e) The Borrower shall pay the Agent, for disbursement to the Lenders (equally,
not pro rata), a Borrowing Base redetermination fee in the amount equal to
$7,500.00 for each Lender for each unscheduled redetermination requested by the
Borrower at the time of such request. (For the avoidance of doubt, the Agent
receives one fee under this subsection in its capacity as a Lender, but not as
Agent.)

 

-31-



--------------------------------------------------------------------------------

(f) The Borrower acknowledges that any subsequent increases in the Commitment
Limit after the Closing Date (which will require the Borrower’s and the Lenders’
unanimous mutual agreement), or any further syndication of the Loan and the
joinder of an additional Lender (which will require the consents specified in
Section 9.6), in each case shall be subject to the payment of an appropriate
upfront commitment fee, determined by the Lenders in the case of an increase in
the Commitment Limit on the incremental increased portion of the new Commitment
Limit in excess of its previous highest level on which an upfront fee was paid,
and in the case of further syndication determined by the Agent consistent with
the Commitment Letter dated January 26, 2011.

(g) All fees shall be paid on the dates due in immediately available funds. Fees
paid shall not be refundable under any circumstances.

(h) Notwithstanding any provision in this Section 2.5 to the contrary, the
payment of fees under Subsections 2.5(b), (c) and (e) shall be subject to the
provisions of Section 2.15.

Section 2.6 Use of Proceeds. The Borrower shall use the proceeds of the Loan in
connection with the acquisition and development of oil and gas properties as
well as general corporate and working capital purposes (including letters of
credit hereunder).

Section 2.7 Default Rate. Anything in the Notes or in any other agreement,
document or instrument to the contrary notwithstanding, effective upon an Event
of Default or upon the Maturity Date, the Agent and the Required Lenders shall
have the right to prospectively increase the interest rate under the Notes to
the Default Rate until the Notes are paid in full. Upon the acceleration of the
principal amount of the Indebtedness represented by the Notes, the accelerated
principal balance of the Loan shall bear interest from the date of acceleration
up to the actual payment (as well after as before judgment) at the Default Rate.
All such interest at the Default Rate shall be payable upon demand.

Section 2.8 Additional Regulatory Costs. If any governmental authority, central
bank, or other comparable authority shall at any time impose, modify or deem
applicable any reserve (including without limitation any imposed by the Board of
Governors of the Federal Reserve System), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
the Agent or any Lender, or shall impose on the Agent or any Lender any other
condition affecting an Advance or the obligation of the Agent or any Lender to
make an Advance; and the result of any of the foregoing is to increase the cost
to the Agent or such Lender of making or maintaining the Advances to the
Borrower, or to reduce the amount of any sum received or receivable by the Agent
or any Lender under this Agreement or under the Notes by an amount deemed by the
Agent or such Lender to be material, then, within sixty (60) days after demand
by the Agent or such Lender, the Borrower shall pay to the Agent or such Lender,
for its own account, such additional amount or amounts as will compensate the
Agent or such Lender for such increased cost or reduction. The Agent or such
Lender will promptly notify the Borrower of any event of which it has knowledge,
occurring after the date hereof, which will entitle the Agent or such Lender to
compensation pursuant to this Section. A certificate of the

 

-32-



--------------------------------------------------------------------------------

Agent or such Lender claiming compensation under this Section and setting forth
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error.

Section 2.9 Application of Payments to Indebtedness. Payments made under this
Agreement, the Notes or the Collateral Documents, whether made when due or after
foreclosure on Collateral, for application to the Indebtedness shall be applied
to the Indebtedness as follows:

(i) To the Agent, with respect to fees and expenses accrued and outstanding
(including without limitation reasonable attorneys’ fees and expenses);

(ii) To the Lenders, ratably according to their Commitments, with respect to
fees, expenses and late charges accrued and outstanding;

(iii) To the Lenders, ratably according to their Commitments, with respect to
interest accrued and outstanding; and

(iv) To the Lenders, ratably according to their Commitments, with respect to
principal amounts of the Loan due and payable.

Payments made pursuant to realization under the Collateral Documents are also
subject to the Section 3.4. Notwithstanding any provision of this Section 2.9 to
the contrary, if any Lender becomes a Defaulting Lender, then the provisions of
Section 2.15 shall apply for so long as such Lender is a Defaulting Lender.

Section 2.10 Sharing of Payments among Lenders. If any Lender, whether by setoff
or otherwise, has payment made to it upon its portion of the Loan, other than
pursuant to Section 2.8 or Addendum 1, in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loan held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of the Loan. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its
Indebtedness or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such Collateral ratable in proportion to their Commitment. In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustment shall be made. However, nothing in this Section 2.10 is
intended, or shall be construed, to amend the provisions of or alter the
application of Section 3.4. Notwithstanding any provision of this Section 2.10
to the contrary, if any Lender becomes a Defaulting Lender, then the provisions
of Section 2.15 shall apply for so long as such Lender is a Defaulting Lender.

Section 2.11 Hedge Agreement Quotes. Upon the Borrower’s request from time to
time, the Agent will provide to Borrower interest rate swap quotes for interest
rate Hedge Agreements pertaining to the Loan, not to exceed the Commitment Limit
or the Maturity Date.

Section 2.12 Telephonic or Electronic Notice to Agent. Without in any way
limiting the obligation of the Borrower to confirm in writing any telephonic
notice of borrowing or the like given to the Agent, the Agent may act without
liability upon the basis of telephonic notice of such request believed by the
Agent in good faith to be from an authorized officer of the Borrower

 

-33-



--------------------------------------------------------------------------------

prior to receipt of written confirmation. In each such case, the Agent’s records
with regard to any such telephone notice shall be presumptive correct, absent
manifest error. Additionally, the Borrower may transmit notices of borrowing or
letter of credit requests or the like by electronic communication, if
arrangements for doing so have been approved by the Agent.

Section 2.13 Lost Interest Recapture; Usury Savings. (i) If, with respect to the
Lenders, the effective rate of interest contracted for under this Agreement, the
Notes and the Collateral Documents (the “Loan Documents”), including the stated
rates of interest and fees contracted for hereunder and any other amounts
contracted for under the Loan Documents which are deemed to be interest, at any
time exceeds the Maximum Rate, then the outstanding principal amount of the
loans made by the Lenders hereunder shall bear interest at a rate which would
make the effective rate of interest for the Lenders under the Loan Documents
equal the Maximum Rate until the difference between the amounts which would have
been due at the stated rates and the amounts which were due at the Maximum Rate
(the “Lost Interest”) has been recaptured by the Lenders.

(ii) If, when the loans made hereunder are repaid in full, the Lost Interest has
not been fully recaptured by a Lender pursuant to the preceding paragraph, then,
to the extent permitted by law, for the loans made hereunder by such Lender the
interest rates charged under Section 2.1 hereunder shall be retroactively
increased such that the effective rate of interest under the Loan Documents was
at the Maximum Rate since the effectiveness of this Agreement to the extent
necessary to recapture the Lost Interest not recaptured pursuant to the
preceding sentence and, to the extent allowed by law, the Borrower shall pay to
such Lender the amount of the Lost Interest remaining to be recaptured by such
Lender.

(iii) NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS AGREEMENT AND THE
LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF THE LENDERS AND THE
BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS. ACCORDINGLY, IF A
LENDER CONTRACTS FOR, CHARGES, OR RECEIVES (INCLUDING WITHOUT LIMITATION
FOLLOWING ACCELERATION OR PREPAYMENT) ANY CONSIDERATION WHICH CONSTITUTES
INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS SHALL BE CANCELED
AUTOMATICALLY WITHOUT THE NECESSITY OF THE EXECUTION OF ANY NEW DOCUMENT AND, IF
PREVIOUSLY PAID, SHALL AT SUCH LENDER’S OPTION BE APPLIED TO THE OUTSTANDING
AMOUNT OF THE LOAN MADE HEREUNDER BY SUCH LENDER OR BE REFUNDED TO THE BORROWER.

(iv) All sums paid or agreed to be paid to Lenders for the use, forbearance or
detention of the Indebtedness shall, to the extent permitted by applicable law,
be amortized, prorated, allocated and spread throughout the full term of the
Indebtedness until payment in full so that the rate or amount of interest on
account of the Indebtedness does not exceed the applicable usury limit allowed
by applicable law through the full term hereof.

 

-34-



--------------------------------------------------------------------------------

Section 2.14 Business Loans. The Borrower warrants and represents that the Loan
and Advances evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter 306 of the
Texas Finance Code. At all such times, if any, as Chapter 303 of the Texas
Finance Code shall establish a Maximum Rate, the Maximum Rate shall be
determined in accordance with Chapter 303 of the Texas Finance Code based on the
“weekly ceiling” (as such term is defined in Chapter 303 of the Texas Finance
Code) from time to time in effect.

Section 2.15 Defaulting Lender. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.9,
Section 2.10, Section 3.4 and Section 9.1), except excluding Subsection 2.1(e)
and Section 9.6, shall, in lieu of being distributed to such Defaulting Lender,
be retained by the Agent in a segregated account and be applied at such time or
times as may be determined by the Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Agent hereunder, (ii) second, to the
payment of any amounts owing by such Defaulting Lender to the Issuing Bank
hereunder, (iii) third, to the funding of any Advance under the Loan or the
funding or cash collateralization of any participating interest in any letter of
credit in respect of which such Defaulting Lender has failed to fund its
reimbursement portion thereof as required by this Agreement, (iv) fourth, if so
determined by the Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v), fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
a prepayment of the principal amount of the Loan or is a reimbursement payment
in respect of payments under any letter of credit in either case which a
Defaulting Lender has not funded its participation obligations, the Defaulting
Lender shall be subordinated and such payment shall be applied solely to prepay
the Outstandings of (including the Advances of and the letter of credit
reimbursement obligations owed to) all non-Defaulting Lenders pro rata before
being applied to the prepayment of any Outstandings of (whether Advances by or
letter of credit reimbursement obligations owed to) any Defaulting Lender, until
all Advances and all letter of credit reimbursements of which the Defaulting
Lender did not fund its portion are paid and the Loan is reduced to the level at
which the Defaulting Lender had ceased to fund.

(b) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Subsection 2.5(b). Further, a Borrowing Base
redetermination fee under Subsection 2.5(e) shall cease to be owing to such
Defaulting Lender. Letter of credit fees under Subsection 2.5(c) shall be
handled as provided in Subsection 2.15(c).

 

-35-



--------------------------------------------------------------------------------

(c) If any Letter of Credit Usage exists at the time a Lender becomes a
Defaulting Lender, then, if the conditions set forth in Section 7.4 are
satisfied at such time:

(i) The Letter of Credit Usage shall be reallocated among the non-Defaulting
Lenders, after disregarding the Defaulting Lender’s Commitment, in proportion
with their respective Commitments, but only to the extent that the sum of all
non-Defaulting Lenders’ portions of funded Advances and Letter of Credit Usage
does not exceed the total of all the non-Defaulting Lenders’ portions of the
Commitment Limit;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent cash collateralize such Defaulting Lender’s portion of the
Letter of Credit Usage (after giving effect to any partial reallocation
described in clause (i) above), with such cash to be held by the Agent as
collateral for the payment of such letters of credit, for such long as such
Letter of Credit Usage is outstanding;

(iii) If the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Usage pursuant to this Subsection 2.15(c), the
Borrower shall not be required to pay any letter of credit fees to such
Defaulting Lender pursuant to Subsection 2.1)(g) with respect to such Defaulting
Lender’s portion of the Letter of Credit Usage during the period such Defaulting
Lender’s portion of the Letter of Credit Usage is cash collateralized, and
further the Agent and the Borrower may determine under Subsection 2.15(a) to
release monies deposited by Borrower in so cash collateralizing to the extent
replaced by funds payable to the Defaulting Lender;

(iv) If the reallocation described in clause (i) above is made, then the letter
of credit fees payable to the Lenders pursuant to Subsection 2.1(g) shall be
adjusted in accordance with such non-Defaulting Lender’s Commitments
(disregarding any Defaulting Lender’s Commitment);

(v) If any Defaulting Lender’s portion of the Letter of Credit Usage is neither
cash collateralized nor reallocated pursuant to this Subsection 2.15(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, the Issuing Bank shall instead be paid the letter of credit fees that
would have been payable to the Defaulting Lender, and the Issuing Bank shall
have the right to payments under Subsection 2.15(a)(ii) above; and

(vi) So long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders or cash collateral will be provided by the Borrower in
accordance with this Subsection 2.15(c), and participating interests in any such
newly issued or increased letter of credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Subsection 2.15(c)(i) (and
Defaulting Lenders shall not participate therein).

(d) The Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have voted or taken or
may take any

 

-36-



--------------------------------------------------------------------------------

action hereunder (including any consent to any amendment or waiver pursuant to
Section 10.4), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender in either case which affects such
Defaulting Lender differently than other affected Lenders, or an increase in the
Commitment of such Defaulting Lender, shall require the consent of such
Defaulting Lender.

(e) The Borrower, the Agent or any other Lender may, upon notice to such
Defaulting Lender and the Agent, require such Defaulting Lender to sell all of
its interests, rights and obligations under this Agreement and the Note held by
it to another Lender or lender in accordance with and subject to the
restrictions contained in Section 9.6 hereof, provided such a willing, qualified
assignee is identified by the requesting party.

(f) In the event that the Agent, the Borrower and the Issuing Bank each agrees
that a Defaulting Lender has adequately remedied all matters that cause such
Lender to be a Defaulting Lender, then the Outstandings shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Advances of the other Lenders and
participations in the letters of credit issued by the Issuing Bank as the Agent
may determine may be necessary in order for such Lender to hold its portion of
the Loan in accordance with its pro rata portion of its Commitment to the total
Commitments.

ARTICLE 3

SECURITY FOR THE OBLIGATIONS

Section 3.1 Security. (a) The Loan shall be primarily secured by the following:

(i) Texas Deed of Trust, Mortgage, Assignment, Security Agreement and Financing
Statement, as supplemented, executed by the Borrower, granting a first priority
mortgage, security interest and assignment of production in the Borrower’s
interests in various oil and gas properties in North Carthage Field in Harrison
and Panola Counties, State of Texas (and after the Closing Date in future
locations as Borrower and Agent and Required Lenders may agree from time to
time) and collateral relating thereto, together with UCC Financing Statements
pertaining thereto.

(ii) Louisiana Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement, as supplemented, executed by the Borrower, granting a first
priority mortgage, security interest and assignment of production in the
Borrower’s interests in various oil and gas properties in Caddo and Catahoula
Parishes, Louisiana, and collateral relating thereto, together with UCC
Financing Statements pertaining thereto.

(iii) Certain deposit accounts (and funds therein) maintained with the Agent.

(iv) Restated Security Agreement executed by the Borrower, granting a first
priority security interest in 100% of the outstanding shares of Endeavor,
together with a UCC financing statement pertaining thereto, and together with
the original stock certificates for the

 

-37-



--------------------------------------------------------------------------------

shares of Endeavor, each duly endorsed in blank and delivered to the Agent with
an executed stock power.

(v) Restated Guaranty Agreement executed by Endeavor.

(vi) Restated Security Agreement executed by Endeavor, granting a first priority
lien and security interest in its assets, together with a UCC Financing
Statement pertaining thereto.

(vii) Restated Security Agreement executed by the Borrower, granting a first
priority security interest in the Borrower’s ownership interest in Endeavor JV.

(viii) Restated Guaranty Agreement executed by Diamond.

(ix) Liens assigned by IBC Bank to the Agent (to the extent not lapsed by
passage of time and operation of law).

(x) Such additional deeds of trust, mortgage and other collateral documents
executed after the Closing Date encumbering such properties as the Borrower and
the Agent and Required Lenders may agree from time to time.

(xi) Undated letters (in lieu of division or transfer orders) executed by
Borrower, in form and substance satisfactory to the Agent, to each purchaser of
production or disburser of the proceeds of production from or attributable to
the Collateral, together with additional letters with the addressees left blank,
authorizing and directing that payment of all production proceeds attributable
to the Collateral and other properties in the Borrowing Base be made directly to
the Agent. Such letters shall be held by Agent and not delivered, as provided in
Subsection 8.2(c), until the occurrence of an Event of Default.

(b) The Borrower confirms that the Collateral Documents secure all of the
Indebtedness to the Agent and to each of the Lenders. The Borrower, the Agent
and the Lenders acknowledge that the Collateral Documents described in
Section 3.1 above secure both such Indebtedness and the Secured Hedge
Obligations and the Banking Services Obligations. The Lenders confirm the
application of Section 3.4 to govern the Collateral Documents, the Indebtedness
and the Secured Hedge Obligations and the Banking Services Obligations.

Section 3.2 Confirmation. The Borrower hereby reaffirms its original intention
as stated in the Collateral Documents executed prior to the Closing Date that
said existing Collateral Documents secure the Indebtedness as extended and
renewed from time to time, including without limitation this Agreement and the
Notes executed by the Borrower pursuant to this Agreement, and all the other
Secured Liabilities. The Borrower confirms and agrees that said existing
Collateral Documents securing the Secured Liabilities include without limitation
the documents described in Section 3.1 above. The Borrower hereby ratifies and
confirms in all respects the existing Collateral Documents executed by it, which
remain in full force and effect in accordance with all of their terms,
conditions and provisions in favor of the Agent, for the ratable benefit of the
Lenders, and are hereby renewed and carried forward to secure the Indebtedness
under this Agreement. To the extent necessary, the Borrower hereby grants anew

 

-38-



--------------------------------------------------------------------------------

all liens and security interests set forth in such Collateral Documents executed
by it to Agent, for the ratable benefit of the Lenders, as security for the
Indebtedness.

Section 3.3 Acquisition Collateral. (a) After each acquisition by the Borrower
or any Subsidiary of any interest in oil, gas and other mineral properties
(wherever located, and whether producing or undeveloped) involving an
expenditure (in money or property) the total amount of which (whether in one
transaction or a series of related transactions) paid by the Borrower and any
Subsidiary to or for the account of any Person in connection with such
acquisition exceeds four million ($4,000,000.00) dollars, the Borrower at its
expense will promptly, and in no event later than ninety (90) days after such
acquisition, complete the execution and recordation of appropriate Collateral
Documents in favor of the Agent, for the ratable benefit of the Secured Parties,
and, if requested, the submission of Title Opinions in favor of the Agent
reasonably acceptable to the Agent, covering all such acquired properties.

(b) In connection with and at the time of each redetermination of the Borrowing
Base, the Borrower at its expense will promptly, and in no event later than
ninety (90) days after such redetermination, complete the execution and
recordation of appropriate Collateral Documents in favor of the Agent, for the
ratable benefit of the Secured Parties, covering all rights of way, easements,
surface leases or other property rights utilized in the operation of the
pipeline and gathering systems which are material to the operation and sale of
the Collateral (including without limitation the production, transportation or
marketing of Collateral hydrocarbons). As part of the foregoing requirement, the
Borrower shall cause such rights of way and other interests to be recorded in
the appropriate land title records.

(c) In connection with and at the time of each redetermination of the Borrowing
Base, the Borrower at its expense will promptly, and in no event later than
ninety (90) days after such redetermination, (i) complete the execution and
recordation of appropriate Collateral Documents in favor of the Agent, for the
ratable benefit of the Secured Parties, covering any property included within
the Borrowing Base which is not already encumbered as Collateral, and
(ii) submit title opinions in favor of the Agent reasonably acceptable to the
Agent covering any wells within the Borrowing Base not previously covered by
accepted title opinions, provided that clause (ii) is subject to the exception
set forth in the following sentence. Upon the Borrower’s request and
demonstration of good cause satisfactory to the Agent and the Required lenders
(in their sole and absolute discretion, as part of the process of the Borrowing
Base redetermination), a portion of the property within the Borrowing Base may
be exempted from this covenant for acceptable title opinions. The continuing
justification for each such exemption shall be reconsidered as part of each
redetermination of the Borrowing Base. Nonetheless, the Borrower expressly
acknowledges that, as provided in the definition of the Borrowing Base, the
Agent may exclude, in its sole and absolute discretion, any property or portion
of production therefrom from the Borrowing Base, at any time, because title
information on, or the status of title to, such property is not reasonably
satisfactory to Agent, such property is not Collateral, the Agent’s lien or
security interest therein is not first and prior to all others, or such property
is not assignable.

Section 3.4 Sharing among Secured Liabilities. (a) The Agent and the Lenders
hereby agree that upon the foreclosure, sale, set-off or other realization
against any of the

 

-39-



--------------------------------------------------------------------------------

Collateral which secures the Secured Liabilities (and not securing by its terms
just the Indebtedness) (the “Shared Collateral”), the Secured Parties shall
share in all of the proceeds of such Shared Collateral on a pari passu basis,
ratably according to the Secured Liabilities owing to each Secured Party as
specified in the following sentence. Proceeds from realization against such
Shared Collateral shall be applied by the Agent as follows:

(i) First to the Agent, with respect to fees and expenses accrued and
outstanding (including without limitation reasonable attorneys’ fees and
expenses); and

(ii) Second to the Secured Parties, ratably according to the Secured Liabilities
owing to the Secured Parties.

The Lenders by unanimous consent may determine from time to time whether any,
and which portions, of the Collateral is to be Shared Collateral beyond the
Collateral described in Section 3.1.

(b) If any Secured Party has payment made to it of proceeds arising from the
foreclosure, sale, set-off or other realization on any of the Shared Collateral
pursuant to the remedies provided by the Collateral Documents in a greater
proportion than that received by any other Secured Party (except for the Agent
as specified in Subsection (a) above), such Secured Party shall (and each Lender
agrees to cause any of its Affiliates which are such a Secured Party to) take
such action as is necessary such that all Secured Parties shall share in the
benefits of such Shared Collateral ratably in proportion to the Secured
Liabilities owing to each Secured Party. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.
The foregoing sharing pertains solely to the realization against the Shared
Collateral and the proceeds therefrom, and is not a general sharing arrangement
regarding the Secured Hedge Providers and the Agent and the Lenders for other
purposes (including without limitation payments by the Borrower and Subsidiaries
from the Borrower’s and Subsidiaries’ general funds, including funds derived
from the Shared Collateral or the other Collateral). The Agent and the Lenders
shall have the right to receive, and the Borrower and Subsidiaries shall have
the right and obligation to pay, all amounts owing as part of the Indebtedness
to be paid by the Borrower and Subsidiaries to the Agent and the Lenders as and
when due. The Secured Hedge Providers shall have the right to receive, and the
Borrower and Subsidiaries shall have the right and obligation to pay, all
amounts owing as part of the Secured Hedge Obligations to be paid by the
Borrower and Subsidiaries to the Secured Hedge Providers as and when due. The
Lenders shall have the right to receive, and the Borrower shall have the right
and obligation to pay, all amounts owing as part of the Banking Services
Obligations to be paid by the Borrower to the Lenders as and when due. The
foregoing sharing arrangement pertains only to the proceeds arising from the
foreclosure, sale, set-off or other realization pursuant to the remedies
provided by the applicable Collateral Documents by the Agent, the Lenders and
the Secured Hedge Providers on any of the Collateral which secures all the
Secured Liabilities.

(c) Should any payment or distribution from any such realization upon any Shared
Collateral or proceeds thereof (except payments permitted by Subsection
(b) above) be received by any Secured Party before either the Indebtedness has,
or the Secured Hedge

 

-40-



--------------------------------------------------------------------------------

Obligations or the Banking Services Obligations have, as the case may be, been
paid and satisfied in full and terminated such that no further liabilities will
be incurred thereunder, that Secured Party shall (and each Lender shall cause
any of its Affiliates which is a Secured Party to) deliver the same to the Agent
in precisely the form received (except for the endorsement, without recourse, or
assignment of that Secured Party where necessary), for application on the
Secured Liabilities ratably as provided in Subsection (a) above, and, until so
delivered, the same shall be held in trust by that Secured Party as property of
the Agent.

(d) The agreement by the Agent and the Lenders to so share the Shared Collateral
with the Secured Hedge Providers is expressly conditioned upon and limited by
(i) the right of the Agent and the Lenders, at any time and from time to time,
to enter into such agreement or agreements with the Borrower and Subsidiaries as
the Agent and the Lenders may deem proper extending the time of payment or
increasing or renewing or otherwise altering the terms of all or any of the
Indebtedness without notice to the Secured Hedge Providers and without in any
way impairing or affecting this Agreement, (ii) the right of the Agent to
release any portion or portions of the Collateral (including the Shared
Collateral) from to time as the Agent and the Lenders may agree, and in
connection therewith for the Agent to have the express power to release any
Secured Hedged Provider’s lien on the Shared Collateral under the Collateral
Documents insofar as it secures the Secured Hedge Obligations, without notice to
or such Secured Hedge Provider’s consent, so long as such Collateral is
simultaneously released insofar as it secures the Indebtedness; and (iii) the
right of the Agent and the Lenders holding the Indebtedness to control all
decisions and determinations in enforcing the Collateral Documents so long as
any portion of the Indebtedness remains outstanding, and decisions and
determinations of the Required Lenders in enforcing the Collateral Documents and
in guiding the Agent in such matters shall be binding upon the Secured Hedge
Providers, including without limitation when and whether to realize upon the
Collateral (including the Shared Collateral), and when and whether to authorize
the Agent at the pro rata expense of all the Secured Parties (to the extent not
reimbursed by the Borrower) to retain attorneys to seek judgment on the
Collateral Documents. This Section 3.4 is expressly limited by the requirements
and definitions in this Agreement for the creation of a Secured Hedge
Obligation, and notwithstanding any provision in any commodity, interest rate or
currency rate protection agreement to the contrary, liabilities thereunder which
do not meet the requirements and definitions in this Agreement for the creation
of a Secured Hedge Obligations shall not be secured by the Collateral or
otherwise entitled to the benefits of this Section 3.4. The foregoing provisions
of this Subsection 3.4(d) shall also apply with respect to the rights of the
Agent and the Lenders with respect to any Lenders which are owed Banking
Services Obligations.

(e) This sharing of the Shared Collateral with respect to the Secured
Liabilities shall remain in full force and effect not withstanding any filing of
a petition for relief by or against the Borrower under the Federal Bankruptcy
Code or similar laws from time to time in effect and shall apply with full force
and effect with respect to all such Shared Collateral covered by the Collateral
Documents acquired by the Borrower or any Grantor after the date of such
petition and all Indebtedness, Secured Hedge Obligations and Banking Services
Obligations incurred after the date of such petition. Such sharing shall apply
with full force and effect with respect to all Shared Collateral covered by the
Collateral Documents from time to time, including without limitation pursuant to
supplements or amendments to the Collateral

 

-41-



--------------------------------------------------------------------------------

Documents after the date hereof, subject to the foregoing preserved right of the
Agent and the Lenders for partial releases. In the event of any liquidation,
dissolution, receivership, insolvency or bankruptcy proceeding, any payment or
distribution of any kind or character, either in cash or other property, which
shall be payable or deliverable upon or with respect to any or all of the Shared
Collateral shall be paid or delivered directly to the Agent for application as
provided in Subsection 3.4(a).

(f) Neither the Agent nor any of its directors, officers, agents or employees
shall be liable to any Secured Hedge Provider for any action taken or omitted to
be taken by it under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent (i) may treat a Secured Hedge Provider as
the payee of its Secured Hedge Obligations until the Agent receives written
notice of the assignment or transfer thereof, signed by such Secured Hedge
Provider in a form satisfactory to the Agent; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Secured Hedge Provider and shall not be responsible to any Secured Hedge
Provider for any statements, warranties or representations made in or in
connection with this Agreement or the Collateral Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the Collateral
Documents, or to inspect any property (including the books and records) of the
Borrower and Subsidiaries; (v) shall not be responsible to any Secured Hedge
Provider for the due execution, legality, validity, enforce ability,
genuineness, sufficiency or value of this Agreement or the Collateral Documents;
and (vi) shall incur no liability under or in respect to this Agreement or the
Collateral Documents by acting upon any notice, consent, certificate or other
instrument or writing (which may be by facsimile, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
The Agent shall not have a fiduciary relationship in respect of any Secured
Hedge Provider by reason of this Agreement. The Agent shall not have any implied
duties to the Secured Hedge Providers, or any obligation to the Secured Hedge
Providers to take any action under this Agreement or the Collateral Documents
except any actions specifically provided by such documents to be taken by it.
The Agent shall have the same rights and privileges under this Agreement as any
other Secured Hedge Provider and may exercise the same as though it were not the
Agent; and the term “Secured Hedge Provider” shall, unless otherwise expressly
indicated, include the Agent in its individual capacity when applicable. The
granting of benefits under this Agreement and the Collateral Documents to the
Secured Hedge Providers is expressly conditioned upon the benefits and
protections provided to the Agent under Article 9 of this Agreement applying
with each force and effect to the Secured Hedge Providers.

(g) Notwithstanding any provision of this Section 3.4 to the contrary, if any
Lender becomes a Defaulting Lender, then the provisions of Section 2.15 shall
apply for so long as such Lender is a Defaulting Lender.

Section 3.5 Future Subsidiaries to be Guarantors. The Borrower shall cause each
new Subsidiary established or acquired after the Closing Date to execute and
deliver a Guaranty

 

-42-



--------------------------------------------------------------------------------

Agreement in form and substance satisfactory to the Agent securing the Secured
Liabilities. For the avoidance of doubt, the foregoing does not limit or waive
the provisions of Section 6.3 (pursuant to which the Borrower shall not
establish, acquire or otherwise own any new Subsidiary without the prior written
consent of the Agent and the Required Lenders).

Section 3.6 Release of Endeavor Collateral. (a) The Agent and the Lenders agree
that they will release the portions of the Collateral pertaining to Endeavor, as
described in Subsection 3.1(a)(iv), (v), and (vi), and pertaining to Endeavor
JV, as described in Subsection 3.1(a)(vii), respectively, all at the Borrower’s
expense, without need of further approval by the Lenders, upon a sale by
Borrower of its ownership interest in, or the assets of, Endeavor, or Borrower’s
ownership interest in Endeavor JV, respectively, if the net proceeds of such a
sale received by the Borrower are at least thirty million ($30,000,000.00)
dollars and all such net proceeds are used either (x) to reduce the outstanding
balance on the Indebtedness under this Agreement, if any, with a permanent
reduction in the Amount if requested by the Borrower and to the extent required
by the Senior Unsecured Indenture, or (y) to acquire assets and properties in a
transaction approved by the Required Lenders.

(b) In the event that a sale of Borrower’s ownership interest in Endeavor (or of
Endeavor’s assets, with the proceeds ultimately being received by the Borrower)
and the release of Collateral pertaining to Endeavor occurs under Subsection
3.6(a), this Agreement will be amended to remove the representations and
covenants pertaining to Endeavor, including without limitation those in Sections
3.1, 4.1, 4.16, 4.20, 5.17, 6.3 and 6.15.

(c) In the event that a sale of Borrower’s ownership interest in Endeavor JV and
a release of Collateral pertaining to Endeavor JV occurs under Subsection
3.6(a), this Agreement will be amended to remove the representations, covenants
and Defaults pertaining to Endeavor JV, including without limitation those in
the definition of “Debt” and in Sections 4.1, 4.7, 4.10, 4.16, 4.19, 4.20, 5.2,
5.11, 5.15, 6.1(g), 6.3(i), 6.15, 6.18, 6.19, 6.20, and 8.1(q).

Section 3.7 Release of Diamond. (a) The Lenders acknowledge and agree that,
promptly after the Closing Date, the Agent on behalf of the Secured Parties will
release the Collateral granted by or pertaining to Diamond (Diamond’s security
agreement and guaranty, and the pledge of Diamond’s stock, but not the guaranty
by Diamond).

(b) The Agent and the Lenders hereby consent to a sale of the Borrower’s
ownership interest in Diamond, or to a sale of some or all of the assets of
Diamond, subject to the condition that, in each such instance, all of the net
proceeds from each such sale are used in compliance with the requirements of the
Senior Unsecured Indenture.

(c) In the event that a sale of Borrower’s ownership interest in Diamond occurs
in compliance with this Section 3.7, the Agent and the Lenders agree that they
will release the guaranty granted by Diamond if and when the guaranty by Diamond
under the Senior Unsecured Indenture is released (upon delivery of an officer’s
certificate certifying thereto), and further this Agreement will be amended to
remove the representations and covenants pertaining to Diamond, including
without limitation those in Sections 4.1, 4.20 5.20, 5.21 and 6.15.

 

-43-



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce the Agent and the Lenders to enter into this Agreement, the
Borrower represents and warrants to the Agent and the Lenders (which
representations and warranties will survive the extensions of credit under this
Agreement) that:

Section 4.1 Existence. (a) The Borrower is a corporation duly organized, legally
existing, duly registered and in good standing under the laws of its state of
formation (Oklahoma) and is duly qualified in all other jurisdictions wherein
the property it owns or the business it transacts make such qualification
necessary and the failure to so qualify would have a material adverse effect on
its financial condition, business or operations.

(b) Each of Endeavor and Diamond is an Oklahoma corporation, and each other
Subsidiary is a corporation, partnership or limited liability company, in each
case duly organized, legally existing and in good standing under the laws of the
state of incorporation and is duly qualified as a foreign entity in all other
jurisdictions wherein the property it owns or the business it transacts makes
such qualification necessary and the failure to so qualify would have a material
adverse effect on its financial condition, business or operations.

Section 4.2 Names, Numbers and Offices of Borrower. (a) The Borrower is not
doing business under any name (including trade names) other than the exact name
of the Borrower set forth above, and has never done business previously under
any other name. The Borrower’s Subsidiaries do business only under their exact
names as provided in this Agreement.

(b) Each Company’s location of its state of organization are accurately set
forth in the Collateral Documents. Each of the Borrower’s, Endeavor’s and
Diamond’s chief executive office has been continuously located in the State of
Oklahoma on and after its respective formation.

Section 4.3 Power and Authorization. Each Company is duly authorized and
empowered to execute, deliver and perform this Agreement, the Notes and the
Collateral Documents executed by it. All corporate action on the part of each
Company (including all shareholder action) requisite for the due creation and
execution of the Loan and this Agreement, the Notes and Collateral Documents
have been duly and effectively taken.

Section 4.4 Review of Documents; Binding Obligations. Each Company has reviewed
this Agreement, the Notes and the Collateral Documents with counsel for the
Companies and has had the opportunity to discuss the provisions thereof with the
Agent prior to execution. This Agreement, the Notes and the Collateral Documents
constitute valid and binding obligations of the Companies which are party
thereto, enforceable in accordance with their terms (except that enforcement may
be subject to any applicable bankruptcy, insolvency or similar laws generally
affecting the enforcement of creditors’ rights). Each Company further represents
and warrants that it is in compliance with all of the affirmative and negative
covenants contained in this Agreement and the Collateral Documents.

 

-44-



--------------------------------------------------------------------------------

Section 4.5 No Legal Bar or Resultant Lien. The Loan Documents do not and will
not violate any provisions of any Company’s articles of incorporation or bylaws,
will not violate any contract, agreement, law, regulation, order, injunction,
judgment, decree or writ to which any Company is subject, and will not result in
the creation or imposition of any Lien upon any property of any Company other
than as contemplated by this Agreement.

Section 4.6 No Consent. The Companies’ execution, delivery and performance of
the Loan Documents do not require the consent or approval of any other Person,
including without limitation any regulatory authority or governmental body of
the United States or any state thereof or any political subdivision of the
United States or any state thereof.

Section 4.7 Financial Condition. All financial statements of the Borrower and
any affiliates delivered to the Agent and the Lenders fairly and accurately
present the financial condition of the parties for whom such statements are
submitted and the financial statements of the Borrower and any affiliates have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, and there are no
contingent liabilities not disclosed thereby which would adversely affect the
financial condition of Borrower or any affiliates. Since the close of the period
covered by the latest financial statement delivered to the Agent and the Lenders
with respect to Borrower and any affiliates, there has been no material adverse
change in the assets, liabilities, or financial condition of Borrower or any
affiliates. No event has occurred (including, without limitation, any litigation
or administrative proceedings) and no condition exists or, to the knowledge of
Borrower, is threatened, which (i) might render Borrower unable to perform its
obligations under the Loan Documents, or (ii) would constitute a Default
hereunder, or (iii) might adversely affect the financial condition of the
Borrower or any affiliates or the validity or priority of the Lien of the
Collateral Documents. Each Company is solvent and has the ability to pay its
Debts when and as due. Endeavor JV is solvent and has the ability to pay its
Debts when and as due.

Section 4.8 Taxes and Governmental Charges. The Borrower and each Subsidiary has
filed all tax returns and reports required to be filed and have paid all taxes,
assessments, fees and other governmental charges levied upon it or upon its
property or income which are due and payable, including interest and penalties,
or is contesting the same in good faith by appropriate proceedings and has
provided adequate reserves for the payment thereof.

Section 4.9 Defaults. The Borrower and each Subsidiary is not in default under
any indenture, mortgage, deed of trust, agreement or other instrument to which
such Company is a party or by which it or any of its property is bound,
including without limitation the contracts pertaining to the PVOG Production
Payment, the Qualified Redeemable Preferred Equity, the 2013 Convertible Debt,
or the 2015 Convertible Debt, or the Senior Unsecured Notes.

Section 4.10 Liabilities and Litigation. (a) Except for liabilities incurred in
the normal course of business, the Borrower and its Subsidiaries have no
material (individually or in the aggregate) liabilities, direct or contingent,
except as disclosed in the most recent financial statements furnished to the
Agent. Except as disclosed in the most recent financial statements furnished to
the Agent, there is no litigation, legal or administrative proceeding,
investigation or other action of any nature pending or, to the knowledge of
Borrower, threatened against or

 

-45-



--------------------------------------------------------------------------------

affecting any Company or Endeavor JV which involves the possibility of any
judgment or liability not fully covered by insurance which may materially and
adversely affect the business or the property of the Borrower or such Subsidiary
or its ability to carry on business as now conducted.

(b) Without limiting the foregoing, on the Closing Date there is no litigation,
legal or administrative proceeding, investigation or other action pending or, to
the knowledge of Borrower, threatened against or affecting the Borrower
involving non-compliance by the Borrower or its properties with any Applicable
Environmental Laws (as defined in Section 4.17).

(c) Without limiting the foregoing, there is no litigation, legal or
administrative proceeding, investigation or other action pending, or to the
knowledge of Borrower, threatened against or affecting the Borrower involving
allegations that Borrower has failed to adequately develop its properties.

Section 4.11 Federal Regulations. None of the Loan proceeds will be used for the
purpose of, and the Borrower is not engaged in the business of extending credit
for the purpose of, purchasing or carrying any “margin stock” as defined in
Regulation U of the Board of Governors of the Federal Reserve System (12 C.F.R.
Part 221), or for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry a margin stock or for any other purpose
which might constitute this transaction a “purpose credit” within the meaning of
said Regulation U. The Borrower is not engaged principally, or as one of the
Borrower’s important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stocks. Neither the Borrower nor any
Person acting on behalf of the Borrower has taken or will take any action which
might cause this Agreement to violate Regulation U or any other regulation of
the Board of Governors of the Federal Reserve System or to violate the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. No part of
the proceeds of the Loan will be used, directly or indirectly, to fund a
personal loan to or for the benefit of a director or executive officer of the
Borrower or any Subsidiary.

Section 4.12 Utility or Investment Company. Neither the Borrower nor any
Subsidiary is engaged in the generation, transmission, or distribution and sale
of electric power; operation of a local distribution system for the sale of
natural or other gas for domestic, commercial, industrial, or other use;
ownership or operation of a pipeline for the transmission or sale of natural or
other gas, crude oil or petroleum products (except for ownership of interests in
gathering line systems); provision of telephone or telegraph service to others;
production, transmission, or distribution and sale of steam or water; operation
of a railroad; or provision of sewer service to others; or any other activity
which cause such Person to be subject to regulation as a utility. The Borrower
is not an “investment company” within the meaning of the Investment Company Act
of l940, as amended.

Section 4.13 Compliance with the Law. The Borrower and each Subsidiary (i) is
not in violation of any law, judgment, decree, order, ordinance, or governmental
rule or regulation to which such Person or any of its property is subject; and
(ii) has not failed to obtain any license, permit, franchise or other
governmental authorization necessary to the ownership of any of its

 

-46-



--------------------------------------------------------------------------------

property or the conduct of its business; in each case, which violation or
failure could reasonably be anticipated to materially and adversely affect the
business, prospects, profits, property or condition (financial or otherwise) of
such Person.

Section 4.14 ERISA. The Borrower is in compliance in all material respects with
the applicable provisions of ERISA, and no “reportable event”, as such term is
defined in Section 4043 of ERISA, has occurred with respect to any Plan of the
Borrower.

Section 4.15 Other Information. All information, reports, papers and data given
to the Agent and the Lenders by the Borrower pursuant to this Agreement and in
connection with the Borrower’s application for the Loan and the Agent’s
commitment letter are accurate and correct in all material respects, and
together constitute a complete and accurate presentation of all facts material
thereto. All financial projections given to the Agent were prepared in good
faith based on facts and circumstances existing at the time of preparation and
were believed by the Borrower to be accurate in all material respects. No
information, exhibit or report furnished by the Borrower to the Agent in
connection with the negotiation of this Agreement contains any material
misstatement of fact or fails to state a material fact or any fact necessary to
make the statement contained therein not materially misleading.

Section 4.16 Collateral. (a) Each of the Borrower and (until no longer
applicable pursuant to Section 3.6) Endeavor has good and marketable title to
the Collateral granted by it, and the Collateral Documents constitute the legal,
valid and perfected Liens on the Collateral, free of all Liens except those
permitted by this Agreement in Section 6.2.

(b) The Borrower has, with respect to the Collateral, the working interests and
net revenue interests therein as reported to the Agent in connection with the
negotiation of this Agreement. Without limiting the preceding sentence, except
as otherwise specifically disclosed to the Agent in writing, all of the proved
reserves (whether producing or not, and whether proved developed or proved
undeveloped) included in the reserve reports covering the Borrower’s properties
in the States of Texas and Louisiana most recently delivered to the Agent are
owned as so reported, are encumbered Collateral in favor of the Agent, and are
properly described in the Collateral Documents. Except as otherwise specifically
disclosed to the Agent in writing with respect to any particular part of the
Borrower’s properties, (i) the Borrower is not obligated, whether by virtue of
any payment under any contract providing for the sale by the Borrower of
hydrocarbons which contains a “take or pay” clause or under any similar
arrangement or by virtue of any production payment or otherwise, to deliver
hydrocarbons produced or to be produced from the Borrower’s properties at any
time after the Closing Date without then or thereafter receiving full payment
therefor, except for Permitted Hedge Agreements; (ii) none of the Borrower’s
properties is subject to any contractual or other arrangement whereby payment
for production is to be deferred for a substantial period after the month in
which such production is delivered; (iii) none of the Borrower’s properties is
subject to an arrangement or agreement under which any purchaser or other Person
is currently entitled to “make-up” or otherwise receive material deliveries of
hydrocarbons at any time after the Closing Date without paying at such time the
full contract price therefor; and (iv) no Person is currently entitled to
receive any material portion of the interest of the Borrower in any hydrocarbons
or to receive cash or other payments from the Borrower to “balance” any
disproportionate allocation of hydrocarbons under

 

-47-



--------------------------------------------------------------------------------

any operating agreement, cash balancing and storage agreement, gas processing or
dehydration agreement, or other similar agreements. For purposes of this
paragraph, “material” shall mean two hundred ($200,000.00) dollars (or more) or
an amount of property with an equivalent value.

(c) The Borrower’s natural gas production from substantially all of the wells
operated by the Borrower located on acreage in Harrison and Panola Counties,
Texas, is dedicated to Endeavor JV under the Gas Gathering Agreement. Otherwise,
none of the Collateral is subject to any calls on production of hydrocarbons or
any gathering or transportation dedications or commitments of any kind.

(d) Endeavor JV has good and marketable title to the gas gathering system
servicing the Collateral in Harrison and Panola counties, Texas.

(e) On the Closing Date all of the natural gas produced by the Borrower from
(and as) Collateral in East Texas for which the Borrower is the operator is sold
by the Borrower to Endeavor at the wellhead.

(f) The Borrower is in compliance with the requirement in Subsection 3.3(c) that
all properties included within the Borrowing Base from time to time are timely
encumbered as Collateral.

Section 4.17 Environmental Matters. No friable asbestos, or any substance
containing asbestos deemed hazardous by federal or state regulations on the date
of this Agreement, has been installed in any Collateral constituting real
property. Such real property and the Companies are not in violation of or
subject to any existing, pending, or threatened investigation or inquiry by any
governmental authority or to any remedial obligations under any applicable laws
pertaining to health or the environment (hereinafter sometimes collectively
called “Applicable Environmental Laws”), including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986 (as
amended, hereinafter called “CERCLA”), the Resource Conservation and Recovery
Act of 1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste
Disposal Act Amendments of 1980, and the Hazardous and Solid Waste Amendments of
1984 (as amended, hereinafter called “RCRA”), and this representation and
warranty would continue to be true and correct following disclosure to the
applicable governmental authorities of all relevant facts, conditions and
circumstances, if any, pertaining to such property and known to the Borrower. No
hazardous substances or solid wastes have been disposed of or otherwise released
on or to such property. The terms “hazardous substance” and “release” as used in
this Agreement shall have the meanings specified in CERCLA, and the terms “solid
waste” and “disposal” (or “disposed”) shall have the meanings specified in RCRA;
provided, in the event that the laws of any applicable state establish a meaning
for “hazardous substance,” “release,” “solid waste,” or “disposal” which is
broader than that specified in either CERCLA or RCRA, such broader meaning shall
apply.

Section 4.18 Governmental Requirements. Any Collateral constituting real
(immovable) property is in compliance with all current governmental requirements
affecting such property, including, without limitation, all current coastal zone
protection, zoning and land

 

-48-



--------------------------------------------------------------------------------

use regulations, building codes and all restrictions and requirements imposed by
applicable governmental authorities with respect to the construction of any
improvements on such property and the contemplated use of such property.

Section 4.19 Contracts. (a) The Contracts when considered as a whole do not
materially affect the rights, benefits or security of the Agent and the Lenders
under the Collateral Documents and the Contracts do not contain any provision
which would prevent the Agent’s practical realization of the benefits of the
Collateral Documents as to the Collateral. After giving effect to the Contracts,
the net revenue interests of the Borrower in the Collateral are not less than
those set forth in the Collateral Documents.

(b) The Borrower has provided to the Agent true, accurate and complete copies of
the Participation Agreement (including all amendments).

(c) The Borrower has provided to the Agent true, accurate and complete copies of
the organizational documents (including the Endeavor JV Agreement) of Endeavor
JV, and of all the material agreements in the Kinder Transaction, including
without limitation the Gas Gathering Agreement, the Management Services
Agreement, the Pipeline Operating Agreement, the Joint Use Agreement and the
Purchase Agreement between Borrower and Kinder Morgan Endeavor LLC relating to
Endeavor JV (including all amendments of any of the foregoing).

Section 4.20 Affiliates. (a) On the Closing Date, the Borrower has no
Subsidiaries other than Endeavor, Diamond and Endeavor JV, and each of those
Subsidiaries has no Subsidiary. On the Closing Date, the Borrower owns sixty
(60%) percent interest in Endeavor JV (after giving effect to certain
preferential distribution rights in favor of Kinder Morgan Endeavor LLC in the
Endeavor JV Agreement).

(b) None of the Companies has an ownership (direct or beneficial) interest in
any Person (whether stock, partnership interest, membership interest or
otherwise) other than as stated in the preceding Subsection 4.20(a) or as
disclosed to the Agent in writing . On the Closing Date the Borrower owns and
controls 100% of the ownership and voting rights in Endeavor and Diamond. The
Borrower has furnished to the Agent true, accurate and complete copies of the
organizational documents of the Companies.

(c) None of the Collateral is owned by, or has record title to it in the name
of, another company than Borrower, and (until no longer applicable pursuant to
Section 3.6) Endeavor.

(d) Endeavor JV does not have an ownership (direct or beneficial) interest in
any Person.

Section 4.21 Debt and Preferred Stock. (a) The Borrower has no Debt for borrowed
money from any Person (other than this Loan), except (i) the PVOG Production
Payment (on the terms described in the definition thereof), (ii) the 2013
Convertible Debt (on terms meeting the definition thereof), (iii) the 2015
Convertible Debt (on terms meeting the definition thereof), and

 

-49-



--------------------------------------------------------------------------------

(iv) the Senior Unsecured Notes (on terms meeting the definition thereof). The
Borrower has no material accounts payable more than sixty days old. The only
documents evidencing the PVOG Production Payment are the Participation Agreement
(including all amendments).

(b) On the Closing Date, the Borrower has no preferred stock issued and
outstanding except the Qualified Redeemable Cumulative Preferred Stock issued in
August 2006.

(c) The Borrower has provided the Agent with true and complete copies of the
final documents pertaining to the 2013 Convertible Debt, the 2015 Convertible
Debt and the Senior Unsecured Notes (including all amendments to any of the
foregoing).

Section 4.22 Patriot Act. To the extent applicable, the Borrower and each
Subsidiary is in compliance, in all material respects, with the (i) federal
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Federal Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of any Loan
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for office or any one use acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.23 Operations. On the Closing Date, the Operators of the Borrower’s
Texas properties are as follows:

 

Operator

  

Field

PVOG

  

Participation Agreement Areas I and II

Borrower

  

Participation Agreement Area III

Hunt Petroleum Corporation

  

Joe Roberson Units

Section 4.24 Continuing Accuracy. All of the representations and warranties
contained in this Article or elsewhere in this Agreement shall be true through
and until the date on which all obligations of Borrower under this Agreement,
the Notes and the Collateral Documents and any other documents executed in
connection therewith are fully satisfied.

ARTICLE 5

AFFIRMATIVE COVENANTS

Unless the Agent’s and the Required Lenders’ (or if required by Section 10.4
hereof, all of the Lenders’) prior written consent to the contrary is obtained,
the Borrower will at all times comply with the covenants contained in this
Article 5 (including where applicable,

 

-50-



--------------------------------------------------------------------------------

without the necessity of expressly so stating in each instance, causing its
Subsidiaries to comply with such covenant), from the date hereof and for so long
as any part of the Indebtedness is outstanding.

Section 5.1 Performance of Obligations. The Borrower will repay the Indebtedness
according to the reading, tenor and effect of the Notes and this Agreement. The
Borrower will do and perform every act required of it by this Agreement, the
Notes or in the Collateral Documents at the time or times and in the manner
specified.

Section 5.2 Financial Statements and Reports. The Borrower will furnish or cause
to be furnished to the Agent from time to time: (and the Agent shall furnish
promptly to each Lender from time to time copies of all such documents received
by the Agent from the Borrower, except that documents under Subsections 5.2
(e) and (i) below shall be forwarded by Agent only upon request by a Lender).

(a) Borrower’s Annual Reports - as soon as available and in any event within 120
days after the close of each fiscal year of the Borrower, the consolidated
audited balance sheet of the Borrower as of the end of such year, the
consolidated audited statement of income of the Borrower for such year, the
consolidated audited statement of changes in shareholder equity of the Borrower
for such year, and the consolidated audited statement of cash flow of Borrower
for such year, setting forth in each case in comparative form the corresponding
figures for the preceding fiscal year, accompanied by a report of the Borrower’s
independent certified public accountants acceptable to the Agent. Such annual
reports shall be accompanied by the certificates of compliance required by
Section 5.3. The consolidated financial statements of the Borrower shall include
a consolidating schedule breaking out the financial results of Endeavor JV.

(b) Borrower’s Quarterly Financial Reports - as soon as available and in any
event within 60 days after the end of each fiscal quarter in each fiscal year of
the Borrower, the unaudited consolidated balance sheet of the Borrower as of the
end of such fiscal quarter, the unaudited consolidated statement of income of
the Borrower for the period from the beginning of the fiscal year to the close
of such fiscal quarter, the unaudited consolidated statement of changes in
shareholders equity of the Borrower for the period from the beginning of the
fiscal year to the close of such fiscal quarter, and the unaudited consolidated
statement of cash flow of Borrower for the period from the beginning of the
fiscal year to the close of such fiscal quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding period of the
preceding fiscal year (and showing without limitation any over or under produced
imbalances of production). Such internally prepared quarterly reports shall be
accompanied by the certificates of compliance required by Section 5.3. The
consolidated financial statements of the Borrower shall include a consolidating
schedule breaking out the financial results of Endeavor JV.

(c) Semi-Annual Engineering Reports - as soon as available and in any event by
March 1 and September 1 of each year, a semi-annual engineering report covering
all of the Borrower’s material oil and gas properties (and in any event
including all of the Borrowing Base properties), with an effective date of
December 31 for the March 1 report and no more than 60

 

-51-



--------------------------------------------------------------------------------

days earlier for the September 1 report, in form and substance acceptable to the
Agent. The March 1 report for the April 1 determination shall be reviewed by an
independent third party petroleum engineers firm acceptable to the Agent. The
September 1 report for the October 1 determination may be an internal update
report furnished by the Borrower with technical review in a meeting between the
Borrower and Agent’s Energy Technical Services. Without limiting the foregoing
sentences, such reports shall include a discussion of assumptions as to
engineering, pricing and expenses, and an economic evaluation together with the
reserve value of each well of each property in the Borrowing Base, and further
categorized as Collateral or non-Collateral and as Proved Developed Producing
Reserves, Proved Developed Non-Producing Reserves, or Proved Undeveloped
Reserves. (The Borrower acknowledges that the Agent reserves the right to
determine the Borrowing Base based on the provisions hereof and Agent’s own
evaluations of rates, volumes, prices, assumptions and other factors regardless
of this outside engineering data or then market prices.)

(d) Quarterly Reports - within 60 days after the end of each calendar quarter,
three production, operating and price tracking monthly reports pertaining to the
Borrower’s lease operating data from its oil and gas properties (including
without limitation all Borrowing Base properties) on a well by well basis in
form acceptable to the Agent’s Energy Technical Services, including production
volumes, sales volume, sales revenues, unit commodity prices, production taxes,
operating expenses, capital expenditures, and revenue and expense statements.
Such report shall include the status of all gas balancing (if any) affecting any
of the Borrowing Base properties.

(e) Periodic Title Information - periodically as available and in any event no
later than the date for the delivery of the semi-annual engineering reports
under Subsection 5.2(c), copies of drill site title opinions or division order
title opinions covering newly drilled wells included in the Collateral which are
not covered by title opinions previously delivered to the Agent (i.e., wells
drilled within the preceding period); and in addition promptly upon the Agent’s
request, detailed information concerning any and all requirements or exceptions
set forth in any title opinions concerning any of the Collateral.

(f) Environmental - (I) promptly upon receipt thereof, complete documentation
pertaining to any fines levied during the prior year against the Borrower, or to
the extent known and available to the Borrower against an Operator of any
Collateral, for non-compliance with all applicable federal, state and local
environmental laws and regulations; and (II) promptly upon learning thereof,
notice of Borrower’s acquisition of actual knowledge of the presence of any
hazardous materials or solid waste (as defined elsewhere in this Agreement) on
or under any Collateral.

(g) Notices - when required by the terms thereof, the notices required under
Section 5.11.

(h) Audit Reports - promptly upon receipt thereof, one copy of each report (if
any) submitted to the Borrower by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower.

 

-52-



--------------------------------------------------------------------------------

(i) Insurance Report - within 30 days after the end of each fiscal year of the
Borrower, an annual insurance coverage report detailing the insurance program
maintained by or for the Borrower.

(j) S.E.C. Reports - promptly upon becoming available, copies of all
(i) regular, periodic or special reports, schedules and other material which the
Borrower may be required to file with or deliver to any securities exchange or
the Securities and Exchange Commission (or any other governmental authority
succeeding to the functions thereof) and (ii) material news releases and annual
reports relating to the Borrower. Such documents shall be deemed to have been
delivered on the date such document is included in materials otherwise filed
with the Securities and Exchange Commission electronically so as to be publicly
available on an internet website to which the Agent has access.

(k) Monthly Hedge Position Report - within 45 days after the end of each month,
and at other times promptly upon request by the Agent, a hedge position report
listing all of the Hedge Agreements of the Borrower and its Subsidiaries and
describing the material terms thereof. Such report shall include a current
monthly schedule of the outstanding balance of all premiums due on the
Borrower’s deferred payment puts. Such report shall be accompanied by a
certificate signed by the principal financial officer of the Borrower,
certifying the Borrower’s compliance with the hedging covenant in Section 5.18
and specifically setting forth the calculations demonstrating such compliance.

(l) Quarterly EBITDA Certificate - as soon as available and in any event within
60 days after the end of each fiscal quarter, a certificate signed by the
principal financial officer of the Borrower (which may be part of the Compliance
Certificate delivered under Section 5.3) setting forth covenant calculations
demonstrating compliance with the Total Senior Secured Debt to EBITDA ratio
under Subsection 5.15(d) and certifying to its accuracy. This certificate shall
include details of the components of Total Senior Secured Debt and EBITDA.

(m) Participation Agreement - promptly after execution thereof, copies of each
amendment or supplement to or replacement of the Participation Agreement.

(n) Other Information - promptly upon the request of the Agent or any Lender,
all regular budgets and such other financial, technical or other information
regarding the business and affairs and financial condition of the Borrower as
the Agent or such Lender may reasonably request (for review and copying).

All balance sheets and other financial reports referred to above shall be in
such detail as the Agent or the Required Lenders may reasonably request and
shall conform to the standards described in Section 1.3.

Section 5.3 Certificates of Compliance. (a) So long as not contrary to the then
current rules, regulations or recommendations of the American Institute of
Certified Public Accountants or similar body, concurrently with the furnishing
of the annual financial statements described above, the Borrower will cause to
be furnished to the Agent a certificate from the independent certified public
accountants for the Borrower stating that in the ordinary course of their audit
of

 

-53-



--------------------------------------------------------------------------------

the Borrower, insofar as it relates to accounting matters, their audit has not
disclosed the existence of any condition which constitutes a Default, or if
their audit has disclosed the existence of any such condition, specifying the
nature, period of existence and status thereof; provided, however, that the
independent certified public accountants shall not be liable to the Agent and
the Lenders for their failure to discover a Default.

(b) Within 60 days after the end of each fiscal quarter, the Borrower will
furnish to the Agent, for distribution to the Lenders, a certificate signed by
the principal financial officer of the Borrower, stating either that no Default
occurred during such quarter (or if it did but no longer exists, the nature and
duration thereof) and that no Default then exists, or if a Default exists, the
nature, period of existence and status thereof, and specifically setting forth
the calculations showing the Borrower’s compliance with the financial covenants
in Section 5.15.

(c) Within 120 days after the close of each fiscal year of the Borrower, the
Borrower will furnish to the Agent, for distribution to the Lenders, a
certificate signed by the principal financial officer of the Borrower, stating
either that no Default occurred during such year (or if it did but no longer
exists, the nature and duration thereof) and that no Default then exists, or if
a Default exists, the nature, period of existence and status thereof, and
specifically setting forth the calculations showing the Borrower’s compliance
with the financial covenants in Section 5.15.

Section 5.4 Taxes and Other Liens. The Borrower and each Subsidiary will file
all tax returns and reports required to be filed and pay and discharge promptly
when due all taxes, assessments and governmental charges or levies imposed upon
it or upon income or upon any of its property (including production, severance,
windfall profit, excise and other taxes assessed against or measured by the
production of, or the value or proceeds of production of, the Collateral) as
well as all claims of any kind (including claims for labor, materials, supplies
and rent) which, if unpaid, might become a Lien upon any or all of its property;
provided, however, such Person shall not be required to pay any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
diligently conducted and if the contesting party shall have set up reserves
therefor adequate under generally accepted accounting principles (provided that
such reserves may be set up under generally accepted accounting principles) and
so long as the payment of same is not a condition to be met in order to maintain
an oil, gas or mineral lease in force.

Section 5.5 Maintenance and Compliance. The Borrower will, and will cause each
Subsidiary to, (i) maintain its corporate existence and rights and its current
business operations; (ii) observe and comply (to the extent necessary so that
any failure will not materially and adversely affect the business of such
Person) with all valid existing and future laws, statutes, codes, acts,
ordinances, orders, judgments, decrees, injunctions, rules, regulations,
certificates, franchises, permits, licenses, authorizations, directions and
requirements (including without limitation applicable statutes, regulations,
orders and restrictions relating to environmental standards or controls or to
energy regulations) of all federal, state, county, municipal and other
governments, departments, commissions, boards, courts, authorities, officials
and officers, domestic or foreign; and (iii) maintain its properties (and any
property leased by or consigned to it or held under title retention or
conditional sales contracts) in generally good and workable

 

-54-



--------------------------------------------------------------------------------

condition at all times and make all repairs, replacements, additions,
betterments and improvements to its properties to the extent necessary so that
any failure will not materially and adversely affect the business of such
Person.

Section 5.6 Further Assurances. The Borrower at its expense will, and will cause
each Subsidiary to, promptly (and in no event later than 30 days after written
notice from the Agent is received) cure any defects, errors or omissions in the
creation, execution, delivery or contents of this Agreement, the Notes or the
Collateral Documents, and execute and deliver to the Agent upon request all such
other and further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of the Companies in this
Agreement, the Notes or in the Collateral Documents or to further evidence and
more fully describe the Collateral (including without limitation any renewals,
additions, substitutions, replacements or accessions to the Collateral), or to
correct any omissions in the Collateral Documents, or more fully state the
security obligations set out herein or in any of the Collateral Documents, or to
perfect, protect or preserve any Liens and the priority thereof created pursuant
to any of the Collateral Documents, or to make any recordings, to file any
notices, or obtain any consents as may be necessary or appropriate in connection
with the transactions contemplated by this Agreement.

Section 5.7 Reimbursement of Expenses. The Borrower will pay all reasonable
legal fees and expenses incurred by the Agent and the Lenders in connection with
the preparation or administration of this Agreement, the Notes and the
Collateral Documents. The Borrower will upon request promptly reimburse the
Agent and the Lenders for all amounts expended, advanced or incurred by the
Agent and the Lenders to satisfy any obligation of the Borrower under this
Agreement, or to protect the property or business of any Company or to collect
the Secured Liabilities, or to enforce or defend the rights of the Agent and the
Lenders under any of the Loan Documents or the Secured Hedge Agreements, which
amounts will include all court costs, attorneys’ fees and expenses, fees and
expenses of engineers, auditors and accountants, travel expenses and
investigation expenses reasonably incurred by the Agent and the Lenders in
connection with any such matters, together with interest at the Default Rate on
each such amount from the date that is thirty (30) days after demand by the
Agent and the Lenders therefor until the date of reimbursement to the Agent or
such Lender. The Borrower also agrees to pay, and to hold the Agent and the
Lenders harmless from any failure or delay in paying, all recording taxes,
documentary stamp taxes or other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of this
Agreement, the Notes, the Collateral Documents, the Secured Hedge Agreements, or
any modification or supplement thereof or thereto.

Section 5.8 Insurance. Each Company will maintain with financially sound and
reputable insurers, insurance with respect to its properties and businesses
against such liabilities, casualties, risks and contingencies and in such types
and amounts as are reasonably satisfactory to the Agent and customary in
accordance with standard industry practice or as more specifically provided in
the Collateral Documents. Upon request of the Agent, the Borrower will furnish
or cause to be furnished to the Agent from time to time a summary of the
insurance coverage of the Companies in form and substance satisfactory to the
Agent and if requested will furnish the Agent original certificates of insurance
and/or copies of the applicable policies.

 

-55-



--------------------------------------------------------------------------------

Section 5.9 Accounts and Records. The Borrower will keep books of record and
accounts in which true and correct entries will be made as to all material
matters of all dealings or transactions in relation to the Borrower’s and the
Subsidiaries’ business and activities.

Section 5.10 Right of Inspection. The Borrower will permit any officer, employee
or agent of the Agent or any Lender at such Person’s risk to visit and inspect
any of the property of the Borrower and the Subsidiaries, examine the books of
record and accounts of such Persons, take copies and extracts therefrom, and
discuss the affairs, finances and accounts of the Borrower and the Subsidiaries
with the Borrower’s officers, accountants and auditors, and the Borrower will
furnish information concerning the Collateral, including schedules of all
internal and third party information identifying the Collateral (such as, for
example, lease and well names and numbers assigned by the Borrower or the
Operator of any mineral properties, division orders and payment names and
numbers assigned by purchasers of the hydrocarbons, and internal identification
names and numbers used by the Borrower in accounting for revenues, costs and
joint interest transactions attributable to the mineral properties), all on
reasonable notice, at such reasonable times without hindrance or delay and as
often as the Agent or any Lender may reasonably desire. The Borrower will
furnish to the Agent promptly upon request and in the form and content specified
by the Agent lists of purchasers of hydrocarbons and other account debtors,
schedules of equipment and other data concerning the Collateral as the Agent may
from time to time specify.

Section 5.11 Notice of Certain Events. (a) The Borrower shall promptly notify
the Agent if the Borrower learns of the occurrence of any event which
constitutes a Default, together with a detailed statement by a responsible
officer of the Borrower of the steps being taken to cure the effect of such
Default.

(b) The Borrower shall promptly notify the Agent of any change in location of
any Company’s principal place of business or the office where it keeps its
records concerning accounts and contract rights or a change in its name, state
of organization or organizational status.

(c) The Borrower shall promptly notify the Agent of the arising of any
litigation or dispute threatened against or affecting the Borrower or any
Subsidiary which, if adversely determined, would have a material adverse effect
upon the financial condition or business of the Borrower or such Subsidiary. In
the event of such litigation, the Borrower will cause such proceedings to be
vigorously contested in good faith and, in the event of any adverse ruling or
decision, the Borrower shall prosecute all allowable appeals. The Agent may (but
shall not be obligated to), after prior notice to Borrower, commence, appear in,
or defend any action or proceeding purporting to affect the Loan, or the
respective rights and obligations of Agent and the Lenders and Borrower pursuant
to this Agreement, and the Borrower agrees to repay the Agent upon demand all
necessary expenses, including reasonable attorneys’ fees and expenses, incurred
by the Agent in connection with such proceedings or actions.

(d) The Borrower shall promptly notify the Agent of the occurrence of any
material adverse change in the value of any oil or gas property or properties
which is or are included in and in the aggregate represents at least five
(5%) percent of the Borrowing Base, or

 

-56-



--------------------------------------------------------------------------------

from which any Company otherwise derives at least five (5%) percent of its
revenue. Without limiting the foregoing, the Borrower shall promptly notify the
Agent of any notice of default or cancellation from any lessor of any mineral
lease in the Collateral. This paragraph does not apply to changes in value
resulting from market price changes affecting the oil and gas industry
generally.

(e) The Borrower shall promptly notify the Agent of the creation, incurrence,
assumption, existence or filing of any Lien on any Borrowing Base property now
owned or hereafter acquired, except for Liens permitted under Section 6.2.

(f) The Borrower shall promptly notify the Agent of each creation, acquisition,
disposition, dissolution, merger or other change in the status of or addition or
removal of any Subsidiary, and of each other investment in or acquisition of any
ownership (direct or beneficial) interest in any Person (whether stock,
partnership interest, membership interest or otherwise by the Borrower or any
Subsidiary).

(g) The Borrower shall promptly notify the Agent (if possible in advance) of any
change in the identity of the Operator of any of the Borrower’s properties.

(h) The Borrower shall promptly notify the Agent of any notice of default
received from or sent to (i) PVOG under the Participation Agreement or (ii) any
Operator.

(i) The Borrower shall promptly notify the Agent of any event which would render
any of the representations and warranties set forth in Article 4 untrue or
misleading in any material respect, except as such representations and
warranties relate to matters as are changed as permitted by this Agreement.

(j) The Borrower shall promptly notify the Agent of the occurrence of any event
which constitutes a default under the Qualified Redeemable Preferred Equity.

(k) The Borrower shall promptly furnish the Agent with a copy of any notice of
default or waiver (retroactive or prospective) pertaining to the Qualified
Redeemable Preferred Equity.

(l) The Borrower shall promptly furnish the Agent with copies of each amendment,
modification or waiver pertaining to the Qualified Redeemable Preferred Equity
or any new agreement pertaining thereto.

(m) The Borrower shall promptly furnish the Agent with (i) a copy of any notice
of default or waiver (retroactive or prospective) pertaining to the 2013
Convertible Debt or the 2015 Convertible Debt, (ii) copies of each amendment,
modification or waiver pertaining to the 2013 Convertible Debt or the 2015
Convertible Debt, (iii) any new agreement pertaining to the 2013 Convertible
Debt or the 2015 Convertible Debt, and (iv) notice of each redemption,
repurchase or conversion which occurs pertaining to the 2013 Convertible Debt or
the 2015 Convertible Debt.

 

-57-



--------------------------------------------------------------------------------

(n) The Borrower shall promptly furnish the Agent with copies of each notice of
default, arbitration notice, or dispute notice sent or received by the Borrower
under or pertaining to the Endeavor JV Agreement, the Gas Gathering Agreement,
the Pipeline Operating Agreement, the Management Services Agreement or the Joint
Use Agreement, and of each amendment, modification or waiver (retroactive or
prospective) pertaining to the Endeavor JV Agreement, the Gas Gathering
Agreement, the Pipeline Operating Agreement, the Management Services Agreement
or the Joint Use Agreement or any new agreement pertaining to any of the
foregoing or otherwise pertaining to the Kinder Transaction.

(o) The Borrower shall promptly notify the Agent of the occurrence of any
delinquency by a member under the Endeavor JV Agreement in making any Capital
Contribution (as defined therein) to Endeavor JV as required pursuant to the
Endeavor JV Agreement.

(p) The Borrower shall promptly furnish the Agent with copies of the offering
documents pertaining to the issuance of the Senior Unsecured Notes. The Borrower
shall promptly notify the Agent of the occurrence of any event which constitutes
a default under the Senior Unsecured Notes. The Borrower shall further promptly
furnish the Agent with (i) a copy of any notice of default or waiver
(retroactive or prospective) pertaining to the Senior Unsecured Notes,
(ii) copies of each amendment, modification or waiver pertaining to the Senior
Unsecured Notes, (iii) any new agreement pertaining to the Senior Unsecured
Notes, and (iv) notice of each redemption, repurchase or retirement which occurs
pertaining to the Senior Unsecured Notes.

The foregoing requirements of notice shall not be construed to imply permission
or consent by the Agent and the Lenders as to such events or to waive any
representations, covenants and defaults set forth in this Agreement.

Section 5.12 ERISA Information and Compliance. The Borrower will promptly
furnish to the Agent (i) promptly after the filing thereof with the United
States Secretary of Labor or the Pension Benefit Guaranty Corporation, copies of
each annual and other report with respect to each Plan or any trust created by
the Borrower, and (ii) immediately upon becoming aware of the occurrence of any
“reportable event,” as such term is defined in Section 4043 of ERISA, or of any
“prohibited transaction,” as such term is defined in Section 4975 of the Code,
in connection with any Plan or any trust created by the Borrower, a written
notice signed by the president or the principal financial officer of the
Borrower specifying the nature thereof, what action the Borrower is taking or
proposes to take with respect thereto, and, when known, any action taken by the
Internal Revenue Service with respect thereto. The Borrower will comply with all
of the applicable funding and other requirements of ERISA as such requirements
relate to the Plans of the Borrower.

Section 5.13 Indemnification. (a) The Borrower will indemnify the Agent and the
Lenders and other Indemnified Parties and hold the Agent and the Lenders and
other Indemnified Parties harmless from claims of brokers with whom the Borrower
has contracted in the execution hereof or the consummation of the transactions
contemplated hereby. The Agent and each Lender, severally, will indemnify the
Borrower and hold the Borrower harmless from claims of brokers with whom the
Agent or such Lender, respectively, has contracted in connection with the
transactions contemplated hereby.

 

-58-



--------------------------------------------------------------------------------

(b) The Borrower will indemnify the Agent and the Lenders and other Indemnified
Parties and hold the Agent and the Lenders and other Indemnified Parties
harmless from any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs and expenses of whatever kind or nature which may
be imposed on, incurred by or asserted at any time against the Indemnified
Parties in any way relating to, or arising in connection with, the use or
occupancy of any of the Collateral or any breach of any representation, warranty
or covenant under the terms of this Agreement or the Collateral Documents. The
foregoing shall survive the termination of this Agreement.

Section 5.14 Environmental Indemnity. The Borrower shall defend, indemnify and
hold the Agent and each Lender and its respective shareholders, directors,
officers, agents, employees, subsidiaries and Affiliates (collectively the
“Indemnified Parties”, and each as “Indemnified Party”) harmless from and
against all claims, demands, causes of action, liabilities, losses, costs and
expenses (including, without limitation, costs of suit, reasonable attorneys’
fees and fees of expert witnesses) arising from or in connection with (i) the
presence on or under all Collateral constituting real (immovable) property of
any hazardous substances or solid wastes (as defined elsewhere in this
Agreement), or any releases or discharges of any hazardous substances or solid
wastes on, under or from such property, or (ii) any activity carried on or
undertaken on or off such property, whether prior to or during the term of this
Agreement, and whether by Borrower or any predecessor in title or any officers,
employees, agents, contractors or subcontractors of Borrower or any predecessor
in title, or any third persons at any time occupying or present on such
property, in connection with the handling, use, generation, manufacture,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any hazardous substances or solid wastes at any time located or present on or
under such property. The foregoing indemnity shall further apply to any residual
contamination on or under such property, or affecting any natural resources, and
to any contamination of any property or natural resources arising in connection
with the generation, use, handling, storage, transport or disposal of any such
hazardous substances or solid wastes, and irrespective of whether any of such
activities were or will be undertaken in accordance with applicable laws,
regulations, codes and ordinances. Without prejudice to the survival of any
other agreements of the Borrower hereunder, the provisions of this Section shall
survive the final payment of all Indebtedness and the termination of this
Agreement and shall continue thereafter in full force and effect.

Section 5.15 Financial Covenants. The Borrower shall comply with the following
financial covenants (determined in accordance with Section 1.3), except as
specifically stated otherwise:

(a) Minimum Current Ratio. The Borrower shall maintain, on a quarterly basis as
of the last day of each fiscal quarter, a current ratio in an amount not less
than 1.00 to 1.00. For purposes of this Section, “current ratio” shall mean the
ratio of (x) current assets plus the unused and available portion of the
Commitment Limit (being the amount, if any, by which the Commitment Limit then
in effect exceeds the sum of the principal balance of unpaid and outstanding
Advances and the total undisbursed amount of all letters of credit outstanding
as of such date of determination) to (y) current liabilities (excluding
therefrom the outstanding balance on the Loan). This calculation will not
include the effects, if any, of marking to market Hedging Obligations pursuant
to Financial Accounting Standards Board Statement No. 133.

 

-59-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the 2013 Convertible Debt shall not be considered
a current liability upon satisfaction of the sale price condition (as described
in Section 5.01(a)(i) of the 2013 Indenture), unless and until one or more notes
constituting 2013 Convertible Debt are surrendered for conversion and then only
to the extent of the cash payment due on the conversion of the notes
surrendered. Notwithstanding the foregoing, the 2015 Convertible Debt shall not
be considered a current liability upon satisfaction of the sale price condition
(as described in Section 4.01(a)(i) the 2015 Indenture), unless and until one or
more notes constituting 2015 Convertible Debt are surrendered for conversion and
then only to the extent of the cash payment due on the conversion of the notes
surrendered.

(b) Minimum EBITDA to (Cash) Interest Expense. The Borrower shall maintain, on a
quarterly basis as of the last day of each fiscal quarter, a ratio (on a rolling
four fiscal quarter basis) of EBITDA to Interest Expense during the four
preceding fiscal quarters of not less than 2.50 to 1.00.

(c) Calculation. The Borrower acknowledges that any outstanding Qualified
Redeemable Preferred Equity shall be counted and included as Debt for purposes
of the financial covenants in this Section 5.15. Without limiting the foregoing,
the dividends payable under the Qualified Redeemable Preferred Equity shall be
counted and included within Interest Expense for purposes of the financial
covenant in Subsection 5.15(b) and the financial covenant in Subsection 5.15(d).

(d) Total Senior Secured Debt to EBITDA. The Borrower shall maintain, on a
quarterly basis as of the last day of each quarter, a ratio (on a rolling twelve
month basis) of Total Senior Secured Debt to EBITDA during the preceding twelve
(12) months not to exceed 2.50 to 1.00.

(e) JV Calculation. The calculations of EBITDA for purposes of the financial
covenants in this Section 5.15 shall include cash distributions to Borrower from
Endeavor JV. However, for the avoidance of doubt, the calculations of EBITDA for
purposes of the financial covenants in this Section 5.15 shall not include
Borrower’s proportionate share of the net income of Endeavor JV (even if
Borrower otherwise includes such proportionate share in its income statement).

Section 5.16 Bank Accounts. (a) The Borrower shall maintain (and cause to be
maintained) with the Agent the Companies’ primary operating, money
market/treasury management, collection and disbursement accounts, including
without limitation as provided in Section 5.17.

(b) The Borrower hereby grants to the Agent for the benefit of the Secured
Parties a continuing security interest in all of Borrower’s deposit accounts now
existing or hereafter maintained with Agent as security for the Secured
Liabilities, and all funds, investment property and proceeds pertaining thereto.

(c) The Agent will be granted security interests by the Subsidiaries in all of
their respective deposit accounts (if any) (separate from the Borrower’s deposit
accounts)

 

-60-



--------------------------------------------------------------------------------

maintained with Agent as security for the Secured Liabilities, and all funds,
investment property and proceeds pertaining thereto.

Section 5.17 Revenues. (a) The Borrower and Endeavor each shall immediately
deposit daily all payments for oil or natural gas sales from the Borrower’s
properties (whether or not such property is Collateral), or for resales thereof
by Endeavor, to a revenue clearing deposit account with the Agent at all times.
All such deposits shall be made no later than the first Business Day after
collection by such Company. Without limiting the foregoing, the Borrower shall
use its best efforts to cause all Operators of any Company’s Collateral or
purchasers from the Borrower or any Subsidiary (including Endeavor) which make
payments for oil or natural gas sales or purchases by electronic transfer
payments to change such electronic payments to be made directly to Borrower’s or
such Subsidiary’s accounts with the Agent. (The foregoing covenant is separate
from the Agent’s right after an Event of Default to send letters in lieu of
transfer orders signed by the Borrower under Subsections 3.1(a) and 8.2(c)
below.)

(b) The Borrower, the Agent and the Lenders acknowledge that Collateral is
comprised in part of the Borrower’s undivided interests in mineral properties
for which the Borrower is operator, and accordingly a portion of the payments
made to the Borrower from the sale of hydrocarbons from such properties may be
owed by the Borrower to the non-operator working interest owners or to royalty
or overriding royalty owners. In the event that revenues of another Person
attributable to such other Person’s working interest or royalty or overriding
royalty interest (“Other Revenues”) are deposited into the revenue clearing
account at the Agent, then the Agent and the Lenders agree that such Other
Revenues will be released by the Agent to such Persons (even if an Event of
Default has occurred and is continuing) upon the receipt by the Agent of
appropriate evidence that such funds are Other Revenues (i.e., are not the
Borrower’s funds). The Agent and the Lenders shall not be liable, however, for
any actions by Agent which are taken in compliance with the terms of this
Agreement and the Collateral Documents with respect to funds in the revenue
clearing account that are Other Revenues and which are taken before Agent
received such evidence that such funds are Other Revenues.

(c) Upon the occurrence of any Event of Default, the Borrower shall upon Agent’s
or the Required Lenders’ request execute such division orders, transfer orders
or letters in lieu thereof as are necessary to direct that all payments of
mineral production due to the Borrower from its properties are paid directly to
the Agent, including as further provided in the Deed of Trust.

(d) Upon the release of the Collateral pertaining to Endeavor under the
conditions set forth in Section 3.6, this Section 5.17 shall no longer apply to
Endeavor and its monies.

Section 5.18 Hedging Program. (a) At all times when the Percentage Outstanding
exceeds seventy-five (75%) percent, the Borrower shall enter into and maintain
in effect a hedging program (the “Hedging Program”) consisting of Permitted
Hedge Agreements that are mutually satisfactory to the Agent, the Required
Lenders and the Borrower.

 

-61-



--------------------------------------------------------------------------------

(b) The Borrower’s commodity Hedge Agreements (i) shall in no contract fix a
price for a term of more than three (3) years, and (ii) in the aggregate shall
not cover Obligated Volumes that exceed eighty five (85%) percent of the
Borrower’s projected oil and gas PDP production set forth in the most recent
engineering report (third party or internal, as applicable) used in the
Borrowing Base re-determination, all as further provided in the definition of
Permitted Commodity Hedges.

(c) If any Hedge Agreement of the Borrower or any Subsidiaries is used in the
calculation of the Borrowing Base, then such Hedge Agreement shall not be
cancelled, liquidated or unwound (including by obtaining an opposite position)
if such action, when aggregated with all other such actions and with all sales
and dispositions under clause (v) of Subsection 6.8(b) made during the time
period between any two successive scheduled Borrowing Base redetermination
dates, would cause the Material Value Change Amount to exceed in the aggregate
five (5%) percent of the then effective Borrowing Base, without the prior
written consent of the Agent and the Required Lenders.

Section 5.19 Payables. The Companies shall pay all accounts payable for which
applicable law grants the account holder a Lien against any property of such
Company within 60 days from the date such payable is due and owing; provided,
however, such Company shall not be required to pay any such account if the
amount or validity thereof shall currently be contested in good faith by
appropriate proceedings diligently conducted and if such Company shall have set
up reserves therefore adequate under generally accepted accounting principles
(provided that such reserves may be set up under generally accepted accounting
principles) and so long as such contest proceedings conclusively operate to stay
the sale of any property subject to such Lien to satisfy such account.

Section 5.20 Diamond Loan. The Borrower shall cause any loan made by the
Borrower to Diamond to be unsecured.

Section 5.21 Diamond Limitation. The Borrower shall not, and shall not permit
Diamond or any Subsidiary, to own any drilling rig other than the three
(3) drilling rigs owned by Diamond on July 15, 2007. (The Borrower must also
comply with Subsection 6.3(g) below.)

ARTICLE 6

NEGATIVE COVENANTS

Unless the Agent’s and the Required Lenders’ (or if required by Section 10.4
hereof, all of the Lenders) prior written consent to the contrary is obtained,
the Borrower will at all times comply with the covenants contained in this
Article 6 (including where applicable, without the necessity of expressly so
stating in each instance, causing its Subsidiaries to comply with such
covenant), from the date hereof and for so long as any part of the Indebtedness
is outstanding.

 

-62-



--------------------------------------------------------------------------------

Section 6.1 Debts, Guaranties and Other Obligations. Each Company will not
incur, create, assume or in any manner become or be liable in respect of any
Debt direct or contingent, except for:

 

  (a)

The Indebtedness to the Agent and the Lenders under this Agreement and the
Notes.

 

  (b)

Customary trade payables or operating leases, and endorsements of negotiable
instruments for deposit or collection, all from time to time incurred in the
ordinary course of business.

 

  (c)

Debt under operating agreements, unitization and pooling agreements and orders,
farmout agreements and gas balancing agreements, in each case that are customary
in the oil, gas and mineral production business and that are entered into in the
ordinary course of business. [For the avoidance of doubt, it is acknowledged
that this covenant is separate and independent of the Event of Default under
Subsection 8.1(n).]

 

  (d)

Taxes, assessments or other government charges which are not yet due or are
being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by generally accepted
accounting principles shall have been made therefor.

 

  (e)

Hedging Obligations incurred under Permitted Hedge Agreements.

 

  (f)

Debt owing by a Subsidiary to the Borrower.

 

  (g)

The PVOG Production Payment; provided, the Borrower shall not (i) prepay any
portion of such Debt before it is due while a Default has occurred and is
continuing, (ii) allow the amount owing thereunder to exceed at any one time
$2,050,000.00 outstanding, nor (iii) amend any of the documents evidencing or
pertaining to the PVOG Production Payment as in effect on the Closing Date or
enter into any new agreements pertaining thereto which affect the terms of the
PVOG Production Payment adversely to the Borrower, in each case without the

 

-63-



--------------------------------------------------------------------------------

 

Agent’s and the Required Lenders’ prior written consent.

 

  (h)

Qualified Redeemable Preferred Equity on terms complying with the definition
thereof, which does not exceed the Maximum Subordinated Amount, provided that
the conditions in Sections 6.10 and 6.11 are satisfied.

 

  (i)

The 2013 Convertible Debt. The 2013 Convertible Debt shall remain unsecured by
any Liens, and shall not be subject to redemption, repurchase or conversion in
any part earlier than November 1, 2012, except for the redemptions, repurchases
or conversions described in the 2013 Indenture.

 

  (j)

Debt under the Guaranty Agreement dated November 1, 2009 by the Borrower in
favor of Endeavor JV, guaranteeing (only) the obligations of Endeavor under the
Gas Gathering Agreement, the Pipeline Operating Agreement and the Assignment of
Contract Rights among Endeavor JV, Endeavor and Borrower, dated as of
November 1, 2009.

 

  (k)

The 2015 Convertible Debt. The 2015 Convertible Debt shall remain unsecured by
any Liens, and shall not be subject to redemption or repurchase in any part
prior to maturity, except for redemptions or repurchases described in the 2015
Indenture.

 

  (l)

Senior Unsecured Notes existing on the Closing Date, on terms complying with the
definition thereof.

Section 6.2 Liens. The Borrower will not, and will not allow or suffer any
Subsidiary (other than Endeavor JV, which is governed by Section 6.19) to,
create, incur, assume or permit to exist any Lien on any of its property now
owned or hereafter acquired, except for:

 

  (a)

Liens for taxes, assessments, or other governmental charges not yet due or which
are being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by generally accepted
accounting principles shall have been made therefor, and so long as the payment
of same is not a condition to be met in order to maintain in force such Person’s

 

-64-



--------------------------------------------------------------------------------

 

interest in such property or (if applicable) the Agent’s first Lien therein.

 

  (b)

Liens of landlords, vendors, carriers, warehousemen, mechanics, laborers and
materialmen arising by law in the ordinary course of business for sums either
not more than 90 days past due or being contested in good faith by appropriate
action promptly initiated and diligently conducted, if such reserve as shall be
required by generally accepted accounting principles shall have been made
therefor, and so long as the payment of same is not a condition to be met in
order to maintain in force such Person’s interest in such property or (if
applicable) the Agent’s first Lien therein.

 

  (c)

Inchoate liens arising under ERISA to secure the contingent liability of the
Borrower permitted by this Agreement.

 

  (d)

The pledge of the Collateral and any other Liens in favor of the Agent to secure
on a pari passu basis, (i) the Indebtedness of the Borrower to the Agent and the
Lenders and (ii) (in some or all cases as determined by the Lenders) the Secured
Hedge Obligations permitted hereby and the Banking Services Obligations.

 

  (e)

Minor imperfections of title or non-monetary Liens that do not materially impair
the development, operation or value of property in its intended use or the title
thereto and which are of a nature commonly existing with respect to properties
of a similar character as the Collateral.

 

  (f)

Royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of the Borrower warranted in the
Collateral Documents.

 

-65-



--------------------------------------------------------------------------------

  (g)

Operating agreements, unitization and pooling agreements and orders, farmout
agreements, gas balancing agreements and other agreements, in each case that are
customary in the oil, gas and mineral production business in the general area of
such property and that are entered into in the ordinary course of business in
good faith. [For the avoidance of doubt, it is acknowledged that this covenant
is separate and independent of the Event of Default under Subsection 8.1(n).]

 

  (h)

Judgment Liens arising in the ordinary course of business (provided the
litigation is actively being contested in good faith and by appropriate
proceedings) and which do not constitute an Event of Default under Subsection
8.1(j).

 

  (i)

Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs (excluding Liens under
Section 4068 of ERISA) or to secure the performance of bids, tenders, statutory
obligations, surety and appeal bonds, contracts (other than for payment of debt)
or operating leases, in each case made in the ordinary course of business.

 

  (j)

The PVOG Production Payment (non-recourse to the Borrower except as provided in
the definition thereof).

The inclusion of this Section 6.2 shall not constitute in any way an
acknowledgment by the Agent and the Lenders of the validity, legality,
enforceability or binding effect on the Agent and the Lenders of such Liens, the
sole purpose of this provision being to provide that the existence of any such
permitted Liens shall not in and of itself constitute an Event of Default under
this Agreement.

Section 6.3 Investments, Loans and Advances. The Borrower will not (directly or
indirectly through any Subsidiary), and will not allow or suffer any Subsidiary
to, make or permit to remain outstanding any loans or advances or extensions of
credit to, or purchases or other acquisitions of capital stock or ownership
(direct or beneficial) interests or obligations of, or other investments in, any
Person (including without limitation any Subsidiary), except for:

 

  (a)

Investments in readily marketable direct obligations of the United States of
America or any agency thereof.

 

-66-



--------------------------------------------------------------------------------

  (b)

Investments in either certificates of deposit of maturities less than one year
issued by the Agent or any Lender, or, if no Lender is substantially competitive
(in terms of its certificate of deposit interest rate for comparable amounts)
with other lenders (having a credit rating equal or better than the Lenders),
then certificates of deposit of maturities less than one year issued by one or
more of such other lenders.

 

  (c)

Investments in commercial paper of maturities less than one year with the best
rating by Standard & Poors, Moody’s Investors Service, Inc., or any other rating
agency satisfactory to the Agent.

 

  (d)

Routine advances to employees made in the ordinary course of business, and that
do not exceed historical levels in a material manner.

 

  (e)

Advances pursuant to operating agreements, unitization and pooling agreements
and orders, farmout agreements and gas balancing agreements, in each case that
are customary in the oil, gas and mineral production business and that are
entered into in the ordinary course of business.

 

  (f)

Accounts receivable created or acquired in the ordinary course of business and
upon terms common in the industry for such accounts.

 

  (g)

The Borrower’s ownership of equity interest in Endeavor, and in Diamond,
provided further that the Borrower shall not make further investment (debt or
equity) in Diamond after July 15, 2007, except to the extent of investment or a
loan or advance necessary to fund capital expenditures by Diamond which are
necessary and appropriate to maintain the existing three (3) drilling rigs in
service (including the initial placement of the third drilling rig in service).
For the avoidance of doubt, the Borrower acknowledges that the foregoing
restriction (and Section 5.21), without limitation, requires the Agent’s and the
Required Lenders’ consent to any investment, loan or advance to

 

-67-



--------------------------------------------------------------------------------

 

permit Diamond to acquire an additional drilling rig.

 

  (h)

Loans and advances made by the Borrower to its Subsidiaries in the ordinary
course of business to be used in normal business operations of such Subsidiary,
provided that with respect to any loan to Diamond, (i) such loans by the
Borrower to Diamond shall not violate the limit in paragraph (g) of this
Section, and (ii) such loan is otherwise in compliance with Section 5.20.

 

  (i)

The Borrower’s ownership of equity interest in Endeavor JV, provided that the
Borrower shall not make further capital contributions or investments (debt or
equity) of any type in Endeavor JV after its formation and initial
capitalization as was permitted by the Prior Loan Agreement, except in an amount
not to exceed two million five hundred thousand ($2,500,000.00) dollars during
any consecutive twelve month period.

For the avoidance of doubt, pursuant to the foregoing the Borrower shall not
establish, acquire or otherwise own any new Subsidiary after the Closing Date,
without in each case the prior written consent of the Agent and the Required
Lenders.

Section 6.4 Nature of Business. The Borrower will not permit any material change
to be made in the character of its business or the business of any Subsidiary as
carried on at the Closing Date (or as to a Subsidiary established or acquired
after the Closing Date (in compliance with Section 6.3) as carried on at such
time of establishment or acquisition.

Section 6.5 Mergers and Consolidations. The Borrower will not, and will not
allow or suffer any Subsidiary to, acquire, merge with or consolidate with any
Person or acquire by purchase, lease or otherwise all or substantially all of
the assets of any Person (whether or not such acquisition, merger or
consolidation requires any capital expenditures on the part of the Borrower).

Section 6.6 ERISA Compliance. The Borrower will not at any time permit any Plan
maintained by it to engage in any “prohibited transaction” as such term is
defined in Section 4975 of the Code; incur any “accumulated funding deficiency”
as such term is defined in Section 302 of ERISA; or terminate any such Plan in a
manner which could result in the imposition of a Lien on the property of the
Borrower pursuant to Section 4068 of ERISA.

Section 6.7 Changes. Each Company will not without 30 days prior notice to the
Agent change the location of any of its Collateral, or change the location of
its state of organization or chief executive office or change its name.

 

-68-



--------------------------------------------------------------------------------

Section 6.8 Sales. (a) The Borrower will not, and will not allow or suffer any
Subsidiary to, sell, assign, transfer by bond for deed, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its property (whether now owned or hereafter acquired) to
any Person.

(b) The Borrower will not, and will not allow or suffer any Subsidiary to, sell,
assign, transfer by bond for deed, lease or otherwise dispose (including by any
sale-leaseback transaction) of any of its Collateral or any material portion of
its other property, business, or assets, including without limitation any
producing mineral properties or equity interests in a Subsidiary, except for
(i) sales of production (in compliance with the terms of the Collateral
Documents and this Agreement), (ii) collection of its accounts, (iii) sales of
items of equipment which are obsolete or otherwise no longer useful for such
Person’s operations, (iv) sales of items of equipment to the extent the proceeds
of such sale are promptly reinvested in the acquisition of replacement
equipment, and (v) sales or other dispositions of mineral properties Collateral
which, when aggregated with all other such sales and with all hedge adjustments
under Subsection 5.18(c) made during the time period between any two successive
scheduled Borrowing Base redetermination dates, do not cause the Material Value
Change Amount to exceed in the aggregate five (5%) percent of the then effective
Borrowing Base, in each case in clauses (i) through (v) above in the ordinary
course of business. For purposes of the preceding sentence, “material” means
asset sales which exceed in the aggregate $100,000.00 during any one fiscal
year. The Agent’s and Required Lenders’ consent for sales or other dispositions
of mineral properties which will exceed the permitted 5% amount shall not be
unreasonably withheld, provided that the Borrower pays in full on or before such
sale or disposition the amount, if any, by which the outstanding principal
balance of the Advances plus the undisbursed amount of all outstanding standby
letters of credit issued pursuant to this Agreement exceeds a redetermined
Borrowing Base after giving effect to the proposed asset sale, as such decreased
Borrowing Base may be determined by the Required Lenders in their complete and
sole discretion. The Agent is authorized by the Lenders to execute and deliver
releases of the Collateral covering property sold or otherwise disposed of under
clauses (iii), (iv) and (v) above.

Section 6.9 Agreements. Each Company will not enter into or be a party to any
contract or agreement for the purchase of materials, supplies or other property
or services if such contract or agreement shall require that such Company make
payment for such materials, supplies or other property irrespective of whether
delivery thereof is made or whether such services are rendered. Except in the
ordinary course of business, each Company will not enter into any arrangement
with any gas pipeline company or any other purchaser of hydrocarbons regarding
the Collateral whereby the Company agrees that said gas pipeline company or
purchaser may set off any claim against the Company by withholding payment for
any hydrocarbons actually delivered.

Section 6.10 Distributions or Redemption. (a) The Borrower will not (i) pay or
declare any dividend on any shares of any class of its stock (other than stock
dividends), (ii) make any other distribution or other shareholder expenditure on
account of any shares of any class of its stock, nor set aside any funds for
such purpose, nor (iii) otherwise make or agree to pay for or make (except as
set forth in (b) below), directly or indirectly, any other distribution with
respect to any shares of any class of its stock, or any payment (whether in
cash, securities or other

 

-69-



--------------------------------------------------------------------------------

property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares or any option, warrants or other right to acquire any such
shares, except that if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing (or
be created), and no Loan Excess shall then exist, the Borrower may declare, and
agree to declare and pay, dividends (interest expense) in cash to the holders of
Qualified Redeemable Preferred Equity, and the Borrower may make and pay such
cash dividends so declared within thirty (30) days of such declaration. For the
avoidance of doubt, shares of Qualified Redeemable Preferred Equity are
Borrower’s stock for purposes of clauses (i), (ii) and (iii) above, and the
Borrower shall not elect (or agree to elect) any option to redeem any Qualified
Redeemable Preferred Equity without the prior written consent of the Required
Lenders. Notwithstanding the foregoing, the Borrower may make or agree to pay
for or make a payment (whether in cash, securities or other property) on account
of the purchase, redemption, retirement, acquisition, cancellation or
termination of the 2013 Convertible Debt or the 2015 Convertible Debt (including
any interest payment with respect to the 2013 Convertible Debt or the 2015
Convertible Debt on such account), to the extent that the foregoing is an option
or other right to acquire common stock of the Borrower, to the extent (and only
to the extent) not prohibited by Section 6.17.

(b) The Qualified Redeemable Preferred Equity issued by Borrower may include (as
provided in clause (ii) of the definition thereof) a provision providing for a
mandatory redemption of such stock following a change of ownership or control or
management (as contemplated by Sections 6.13 or 6.12, respectively). Moreover,
the Borrower may make a mandatory redemption payment on the Qualified Redeemable
Preferred Equity solely by reason of a change of ownership or control or
management (as contemplated by Sections 6.13 or 6.12, respectively), and such
mandatory redemption payment in itself is not an Event of Default (although
nothing set forth in this Agreement shall subordinate the Secured Parties’
rights to priority of payment). However, the Borrower acknowledges that nothing
set forth in this Section 6.10 (or in the definition of Qualified Redeemable
Preferred Equity or Subsection 8.1(o) below) modifies or restricts the
application of Section 6.12 and Section 6.13, and if a change in management or a
change in ownership or control, respectively, occurs within the meaning of those
Sections then an Event of Default occurs under Subsection 8.1(c) unless the
Agent’s and the Required Lenders’ prior written consent to the contrary is
obtained (even though any mandatory redemption of Qualified Redeemable Preferred
Equity which also may arise due to such change in management, ownership or
control is not itself a breach of this Section 6.10 or an Event of Default).

Section 6.11 Subordinated Preferred Equity Financings. (a) The Borrower shall
not make any cash or other payment or transfer of property on account of any
Qualified Redeemable Preferred Equity except as expressly permitted under
Section 6.10 hereof.

(b) The Borrower shall not enter into or agree to any amendment, modification or
waiver of any term or condition of, or any of its rights under, the documents
pertaining to any issued Qualified Redeemable Preferred Equity, which amendment,
modification or waiver could, in the reasonable opinion of the Agent, materially
and adversely affect the interests of the Lenders.

 

-70-



--------------------------------------------------------------------------------

Section 6.12 Management. The Borrower will not permit or suffer a change in the
key management of the Borrower and its Affiliates to occur. For purposes of this
Section, key management shall mean the continued active full time employment of
Ken Kenworthy, Jr. (as CEO); provided, however, that the cessation of active
employment of such officer due to death or disability shall not be a Default
hereunder so long as the Borrower hires or promotes a replacement officer with
experience and qualifications reasonably acceptable to the Agent and the
Required Lenders within four (4) months of the former officer’s cessation of
activity.

Section 6.13 Change of Ownership or Control. (a) No Person or group (as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934), other than existing
management of Borrower as of the Closing Date, shall become the beneficial owner
of more than 50% of the total voting power of the capital stock of the Borrower
then outstanding.

(b) A majority of the members of the Board of Directors of the Borrower shall
not cease to be Continuing Directors. For purposes of this Section, the term
“Continuing Directors” of a Person means any member of such Person’s Board of
Directors who: (x) was a member of such Person’s Board of Directors on the
Closing Date; or (y) was nominated for election or elected with the approval of
a majority of the Continuing Directors who were then members of such Person’s
Board of Directors (but excluding any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Continuing Directors).

Section 6.14 Transactions with Affiliates. The Borrower will not sell, transfer,
lease or otherwise dispose of (including pursuant to any merger) any property or
assets to, or purchase, lease or otherwise acquire (including pursuant to a
merger) any property or assets from, or otherwise engage in any other
transactions with, any Affiliates, except in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrower as could
be obtained on an arms-length basis from unrelated third persons in a comparable
transaction.

Section 6.15 Subsidiaries. The Borrower will not allow or suffer any changes to
be made in the ownership structure of each Subsidiary, and shall not own and
control directly or indirectly less than one hundred (100%) percent of the
ownership and voting rights in each Subsidiary other than Endeavor JV. The
Borrower will not create, incur, assume or permit to exist any Lien on its
equity interest in any Subsidiary, other than in favor of the Agent.
Notwithstanding the foregoing, in the event of a sale of the Borrower’s
ownership interest in Endeavor which is in compliance with Section 3.6, this
Section 6.15 shall be automatically considered amended to permit such change
with respect to the Borrower’s ownership of Endeavor without need of further
consent of the Lenders.

Section 6.16 Restrictive Agreements. The Borrower will not directly or
indirectly enter into, incur or permit to exist, or permit any Subsidiary so to
do, any agreement or other arrangement that (i) prohibits, restricts or imposes
any condition upon the ability of a Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets or (ii) prohibits, restricts
or imposes any condition upon the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its equity securities or other
ownership interest or to

 

-71-



--------------------------------------------------------------------------------

repay to the Borrower any loans or advances, provided that (x) the foregoing
shall not apply to restrictions and conditions imposed by corporate law or by
this Agreement, (y) clause (i) of this Section shall not apply to customary
provisions in leases restricting the transfer thereof, and (z) this Section 6.16
shall not apply to Endeavor JV.

Section 6.17 2013 Convertible Debt and 2015 Convertible Debt. (a) The Borrower
will not make any cash or other payment (whether in securities or other
property), including any sinking fund or similar deposit, on account of the
conversion, redemption, retirement, purchase, acquisition, cancellation or
termination of any of the (i) 2013 Convertible Debt prior to February 1, 2013 or
(ii) 2015 Convertible Debt prior to February 1, 2014, whether optional or
mandatory by the Borrower, except that (1) the Borrower may issue common stock
(and cash in lieu of any fractional share thereof) on conversion of any 2013
Convertible Debt and/or 2015 Convertible Debt, (2) if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing (or be created), and no Loan Excess shall then
exist, the Borrower may make any cash payment and may issue any other securities
required upon any conversion, redemption, retirement, purchase, acquisition,
cancellation or termination of the 2013 Convertible Debt consistent with the
provisions set forth in the 2013 Indenture, (3) if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing (or be created), and no Loan Excess shall then
exist, the Borrower may issue any other securities, and may with the prior
written consent of the Agent and the Required Lenders make any cash payment,
required upon any conversion, redemption, retirement, purchase, acquisition,
cancellation or termination of the 2015 Convertible Debt consistent with the
provisions set forth in the 2015 Indenture, (4) the Borrower may use cash
proceeds from, or an exchange of, up to sixty million dollars ($60,000,000.00)
in liquidation preference of Qualitified Redeemable Preferred Equity issued in
accordance with clause (B) of the definition thereof to retire a portion of the
Borrower’s indebtedness for borrowed money outstanding on December 13, 2010, and
(5) the Borrower may retire a portion of the 2013 Convertible Debt in compliance
with Section 11.5.

(b) The Borrower will not make any cash or other payment or transfer of property
for interest on account of any 2013 Convertible Debt or 2015 Convertible Debt if
at the time thereof, or if immediately after giving effect thereto, a Default or
Event of Default shall have occurred and be continuing (or be created) or a Loan
Excess shall then exist, except that the Borrower may issue common stock (and
cash in lieu of any fractional share thereof) on conversion of any 2013
Convertible Debt and/or 2015 Convertible Debt in connection with any deemed
interest payment thereof as described in the 2013 Indenture and the 2015
Indenture.

(c) The Borrower shall issue and maintain the 2013 Convertible Debt and the 2015
Convertible Debt only on terms that are consistent in all material respects with
the respective descriptions of the 2013 Convertible Debt and the 2015
Convertible Debt set forth in the 2013 Indenture and the 2015 Indenture
previously provided to the Lenders, subject to the limitations set forth in
Subsection 6.1(i) and Subsection 6.1(k), respectively. The Borrower shall not
enter into or agree to any amendment, modification or waiver of any term or
condition of, or any of its rights under, the documents pertaining to any issued
2013 Convertible Debt or the 2015 Convertible Debt, if, within 10 Business Days
following written notice of any such amendment, modification or waiver, the
Agent provides written notice to the Borrower that such

 

-72-



--------------------------------------------------------------------------------

amendment, modification or waiver in the reasonable opinion of the Agent, acting
in good faith, materially and adversely affects the interests of the Lenders.

Section 6.18 Endeavor JV Debt. The Borrower will not allow or suffer Endeavor JV
to incur, create, assume or in any manner become or be liable in respect of any
Debt direct or contingent, except for:

(a) Customary trade payables or operating leases, and endorsements of negotiable
instruments for deposit or collection, all from time to time incurred in the
ordinary course of business.

(b) Taxes, assessments or other government charges which are not yet due or are
being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by generally accepted
accounting principles shall have been made therefor.

(c) Notwithstanding the foregoing, in the event of a sale of the Borrower’s
ownership interest in Endeavor JV which is in compliance with Section 3.6, this
Section 6.18 shall be automatically considered amended and shall no longer apply
or be in effect.

Section 6.19 Endeavor JV Liens. The Borrower will not allow or suffer Endeavor
JV to create, incur, assume or permit to exist any Liens on any of its property
now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, or other governmental charges not yet due or
which are being contested in good faith by appropriate action promptly initiated
and diligently conducted, if such reserve as shall be required by generally
accepted accounting principles shall have been made therefor, and so long as the
payment of same is not a condition to be met in order to maintain in force such
Person’s interest in such property.

(b) Liens of landlords, vendors, carriers, warehousemen, mechanics, laborers and
materialmen arising by law in the ordinary course of business for sums either
not more than 90 days past due or being contested in good faith by appropriate
action promptly initiated and diligently conducted, if such reserve as shall be
required by generally accepted accounting principles shall have been made
therefor, and so long as the payment of same is not a condition to be met in
order to maintain in force such Person’s interest in such property.

(c) Minor imperfections of title or non-monetary Liens that do not materially
impair the development, operation or value of property in its intended use or
the title thereto and which are of a nature commonly existing with respect to
properties of a similar character.

(d) Notwithstanding the foregoing, in the event of a sale of the Borrower’s
ownership interest in Endeavor JV which is in compliance with Section 3.6, this
Section 6.19 shall be automatically considered amended and shall no longer apply
or be in effect.

Section 6.20 Endeavor JV. (a) The Borrower shall not enter into or agree to or
suffer to occur any amendment, modification or waiver of any term or condition
of, or any of its or

 

-73-



--------------------------------------------------------------------------------

Endeavor’s rights under, (i) the Endeavor JV Agreement, (ii) the Gas Gathering
Agreement, (iii) the Pipeline Operating Agreement, (iv) the Management Services
Agreement, or (v) the Joint Use Agreement. Notwithstanding the foregoing, any
amendment, modification or waiver of any term or condition of, or any of
Borrower’s or Endeavor’s rights under one or more of such agreements in
conjunction with an Expansion Project (as defined in the Gas Gathering
Agreement) or that the Agent otherwise determines does not materially and
adversely affect Borrower, Endeavor or the Collateral, need only be approved by
the prior written consent of the Agent; however, Agent, in its sole discretion,
may require that any such amendment, modification or waiver be submitted to the
Required Lenders for their review and approval.

(b) The Borrower shall not own and control less than sixty (60%) percent of the
ownership rights in Endeavor JV. The Borrower shall not possess and control less
than fifty (50%) percent of the voting rights in Endeavor JV. Notwithstanding
the foregoing provisions of this subsection (b), the Lenders acknowledge and
agree that Borrower may receive a lesser percentage of the distributions of cash
from Endeavor JV than its ownership interest and/or a different percentage
allocation of Endeavor JV’s net profit or net loss from its ownership interest,
in each case as set forth in the Endeavor JV Agreement.

(c) The Borrower shall not consent to or suffer the other member of Endeavor JV
to sell, assign, exchange or otherwise transfer or dispose of its membership
interest in Endeavor JV unless the acquiring party delivers to the Agent a
written agreement pursuant to which the acquiring party is bound to the terms of
the Consent by Other JV Member.

(d) The Borrower shall not allow or suffer to occur an advance by the other
member of Endeavor JV with respect to a Capital Contribution owing by Borrower
under Section 4.3 of the Endeavor JV Agreement.

(e) Notwithstanding the foregoing, in the event of a sale of the Borrower’s
ownership interest in Endeavor JV which is in compliance with Section 3.6, this
Section 6.20 shall be automatically considered amended and shall no longer apply
or be in effect.

Section 6.21 Senior Unsecured Notes. Without the prior written approval of all
the Lenders, the Borrower will not make any cash or other payment (whether in
securities or other property), including any sinking fund or similar deposit, on
account of the principal of or the redemption, retirement, purchase,
acquisition, cancellation or termination of the Senior Secured Notes. The
Borrower may make interest payments on the Senior Secured Notes unless at the
time thereof and immediately after giving effect thereto a Default or Event of
Default shall have occurred and be continuing (or be created), or a Loan Excess
shall then exist.

ARTICLE 7

CONDITIONS OF LENDING

Section 7.1 Conditions of Lending. The obligation of the Lenders to make the
Loan (or the Issuing Bank to issue a standby letter of credit) is subject to the
satisfaction of the conditions set forth in Section 11.4, and further to the
accuracy of each and every representation

 

-74-



--------------------------------------------------------------------------------

and warranty of the Borrower contained in this Agreement, the absence of a
Default or an Event of Default, and to the receipt of the following on or before
the Closing Date by the Agent (and the receipt by each Lender of a counterpart
of this Agreement and its respective Lender):

 

  (a)

Agreement. A duly executed counterpart of this Agreement signed by all the
parties hereto.

 

  (b)

Notes. The duly executed Notes signed by the Borrower.

 

  (c)

Good Standing. Certificates of good standing of the Borrower and its
Subsidiaries issued by the Secretaries of State of Oklahoma, Delaware, Texas and
Louisiana, as applicable.

 

  (d)

Corporate Certificates. A certificate of the secretary of each of the Borrower,
Endeavor and Diamond (i) setting forth resolutions of its board of directors in
form and substance satisfactory to the Agent and Agent’s counsel with respect to
the unanimous authorization of this Agreement, the Notes and the Collateral
Documents to which it is a party, (ii) attaching the articles of incorporation
and bylaws of such Company, and (iii) setting forth the officers authorized to
sign such instruments.

 

  (e)

Fees. The fees required by Subsection 2.5(d). [The fee typically charged under
Subsection 2.5(a) is waived for this closing.]

 

  (f)

Updated Collateral Documents; Title. Duly executed supplements to mortgages or
deeds of trust (adding additional mortgaged properties, subject to same such
documents being delivered post-closing as provided in Section 7.3),
confirmations or restatements of security agreements and guaranty agreements,
and any other reasonably appropriate Collateral Documents, all in form and
substance and in such number of counterparts as may be reasonably required by
the Agent. Title opinions pertaining thereto will be delivered post-closing as
provided in Section 7.3.

 

  (g)

Stock Certificates. The original stock certificates held by the Borrower for its
shares in Endeavor, each duly endorsed in blank and delivered to the

 

-75-



--------------------------------------------------------------------------------

 

Agent with executed stock powers (previously delivered).

 

  (h)

Lien Searches. UCC lien searches satisfactory to the Agent from Oklahoma, Texas
and other pertinent states pertaining to the Borrower and its Subsidiaries.

 

  (i)

Legal Opinions. Legal Opinions from the Borrower’s counsel in form, scope and
substance satisfactory to the Agent and Agent’s counsel.

 

  (j)

Legal Fees. Payment of the reasonable legal fees and expenses incurred by the
Agent in accordance with Section 5.7.

In the event that the Agent and the Required Lenders in their sole and absolute
discretion waive the receipt of any items set forth above, the Borrower agrees
that it nonetheless will promptly deliver such item to the Agent and the Lenders
upon request within the time period reasonably specified by the Agent (including
without limitation under Section 7.3). Until such conditions are satisfied,
Section 11.3 shall apply.

Section 7.2 Certification. The obligation of the Lenders to make the Loan is
further subject to the certification by the Borrower, which the Borrower hereby
makes, that no Default or Event of Default exists, and that no material adverse
change (in the Agent’s and the Required Lenders’ sole determination) in the
Collateral or other assets, liabilities, financial condition, business
operations or results thereof, affairs or circumstances of the Borrower and the
Subsidiaries or other facts, circumstances or conditions (financial or
otherwise) upon which Agent and the Lenders has relied or utilized in making its
decision to make this Loan have occurred since December 31, 2010, other than the
issuance of the Senior Unsecured Notes and non-cash charges that may occur as a
result of year end 2010 ceiling test write downs. The Borrower further certifies
that all Persons in contractual privity with the Borrower whose consents are, or
with reasonable certainty may be, prerequisite to the Borrower’s execution,
delivery and performance of this Agreement have consented to same (and that on
the Closing Date there are no such Persons).

Section 7.3 Post-Closing Items. (a) The Borrower will furnish the Agent no later
than March 31, 2011, with title opinion and title opinion updates covering the
Borrower’s interest in material properties in the Borrowing Base (including
without limitation material additional properties covered by the fifth
supplement to the Deed of Trust to be delivered) not previously covered by title
opinions delivered to the Agent, in each case in form, scope and substance
satisfactory to the Agent and Agent’s counsel, and indicating that Borrower has
good and marketable title to the interests subject to no Liens other than the
Collateral Documents and those accepted by the Agent in writing.

 

-76-



--------------------------------------------------------------------------------

(b) Certain properties included within the Borrowing Base from time to time at
zero or low value may not be covered by title opinions at the time of their
inclusion in the Borrowing Base. The Borrower acknowledges and agrees that the
Agent has the right under the terms of this Agreement to require title opinions
on such Borrowing Base properties in the future at the time of a material
increase in the value attributed to such property in the Borrowing Base, and
Borrower agrees promptly to deliver such title opinions and acknowledges that in
the absence thereof such properties may be excluded by the Agent from the
Borrowing Base (as provided in the definition of Borrowing Base).

(c) The Borrower will execute and deliver to the Agent no later than March 31,
2011 a supplement to its Texas Deed of Trust and/or a supplement to Louisiana
Mortgage, granting a first priority mortgage, security interest and assignment
of production in all of the Borrower’s interests in any new oil and gas
properties in the State of Texas or the State of Louisiana not previously
mortgaged to the Agent and the Lenders, together with UCC financing statements
pertaining thereto, and legal opinions pertaining thereto, all in form and
substance satisfactory to the Agent and Agent’s counsel.

(d) As to any interests in the Bakken/Sanish-Three Forks formation in North
Dakota and Montana, or in the Niobraro formation in Wyoming, which the Borrower
acquires on or before March 15, 2011, then after each acquisition the Borrower
at its expense will promptly, and in no event later than April 30, 2010, in
connection with such properties cause (i) the execution and recordation of
appropriate Collateral Documents, (ii) the delivery of legal opinions from
counsel in such states, and (iii) the delivery of title opinions, in each case
reasonably acceptable to the Agent.

Section 7.4 Each Additional Advance. The obligation of the Lenders to make
additional Advances on the line of credit or the Issuing Bank to issue standby
letters of credit is subject to the satisfaction of each of the following
conditions:

 

  (a)

Each of the representations and warranties of the Borrower and the Subsidiaries
contained in this Agreement and the Collateral Documents shall be true and
correct on and as of the date of each subsequent Advance or issuance, both
before and after giving effect to the proposed Advance or issuance and to the
application of the proceeds therefrom, as though made on and as of such date,
except as such representations and warranties relate to matters that are changed
as permitted by this Agreement, or except to the extent such representations and
warranties by their terms specifically refer and relate to an earlier date, in
which case such representations and warranties shall have been true and correct
on and as of such earlier date.

 

-77-



--------------------------------------------------------------------------------

  (b)

At the time of such Advance, no Default shall have occurred and be continuing.

 

  (c)

There shall have occurred no material adverse change (in the Agent’s and the
Required Lenders’ sole determination), either individually or in the aggregate,
in the assets, liabilities, financial condition, business operations, affairs or
circumstances of the Borrower and the Subsidiaries taken as a whole, except to
the extent that such changes are permitted by this Agreement.

 

  (d)

If reasonably required by Agent, a bringdown title search report by a landman or
land title service in the appropriate states, confirming the absence of Lien
filings against the Borrower since the effective date of the preceding bringdown
search.

Section 7.5 Title Opinions. It is expressly acknowledged by the Borrower that
the waiver by the Borrower (on the basis of the Borrower’s business judgment) of
any title requirements contained in any title opinions delivered to the Agent
from time to time in connection with this Agreement, and funding by the Lenders
of Advances, shall not constitute a waiver by the Agent and the Lenders of any
of the representations or warranties of the Borrower contained herein.

ARTICLE 8

DEFAULT

Section 8.1 Events of Default. Any of the following events shall be considered
an “Event of Default” as that term is used herein:

 

  (a)

Principal and Interest Payments. The Borrower fails to make payment (x) when due
of any interest installment on any Note, any unused facility fee, any commitment
fee, engineering fee or any other Indebtedness (other than under clause y or z
below) incurred pursuant to this Agreement to the Agent or any Lender, and such
failure continues unremedied for a period of three (3) Business Days after the
earlier of (i) notice thereof being given by the Agent to the Borrower or
(ii) such default otherwise becoming known to the president or chief financial
officer of the Borrower, (y) when due of any mandatory prepayment under
Subsection 2.4(b) or

 

-78-



--------------------------------------------------------------------------------

 

Subsection 2.4(c), or (z) when due of any principal on any Note.

 

  (b)

Representations and Warranties. Any representation or warranty made by or on
behalf of any of the Borrower or any Subsidiary contained in this Agreement, the
Notes or any of the Collateral Documents proves to have been incorrect in any
material respect as of the date thereof; or any representation, statement
(including financial statements), certificate or data furnished or made to the
Agent and the Lenders by any Person under this Agreement, the Notes or any of
the Collateral Documents proves to have been untrue in any material adverse
respect as of the date as of which the facts therein set forth were stated or
certified. For purposes of this paragraph, to the extent such representation or
warranty pertains to individual properties, “material” shall mean two hundred
thousand ($200,000.00) dollars or amount of property with an equivalent value.

 

  (c)

Specific Covenants. The Borrower fails to observe or perform at any time any
covenant or agreement contained in Section 5.6, Section 5.8, Section 5.15,
Section 5.16, Section 5.17, Subsection 5.18(b), Subsection 5.18(c),
Section 11.5, or Article 6 of this Agreement.

 

  (d)

Covenants. The Borrower or other Person (other than the Agent and the Lenders)
defaults in the observance or performance of any of the covenants or agreements
contained in this Agreement, the Notes or any of the Collateral Documents to be
kept or performed by the Borrower or such Person (other than a default under
Subsections (a) through (c) hereof), and such default continues unremedied for a
period of 30 days after the earlier of (i) notice thereof being given by the
Agent to the Borrower or such Person, as applicable, or (ii) such default (and
the fact that it is a default) otherwise becoming known to the president or
chief financial officer of the Borrower or other Person, as applicable.

 

-79-



--------------------------------------------------------------------------------

  (e)

Other Debt to Agent or Lender. The Borrower or any other Company defaults in the
payment of any amounts due to the Agent or any Lender not covered under
Subsection (a) above or in the observance or performance of any of the
covenants, or agreements contained in any loan agreements, notes, leases,
collateral or other documents relating to any other Debt of the Borrower to the
Agent or any Lender (including without limitation any Permitted Hedge
Obligations or other Hedge Agreements) other than the Indebtedness, and any
grace period applicable to such default has elapsed.

 

  (f)

Other Debt to Other Lenders. The Borrower defaults (x) under the PVOG Production
Payment, or (y) in the payment of any amounts due to any Person (other than the
Agent and the Lenders) or in the observance or performance of any of the
covenants or agreements contained in any credit agreements, notes, leases,
collateral or other documents relating to any Debt of the Borrower to any Person
(other than the Agent or any Lender) which is not Indebtedness (including
without limitation any Hedging Obligations, the 2013 Convertible Debt, the 2015
Convertible Debt, and the Senior Unsecured Notes) in excess of $50,000.00, and
in each case of clause (x) or (y) any grace period applicable to such default
has elapsed or if the effect of such default is to cause, or permit the holder
of such obligation to be able to cause (whether or not so done), such obligation
to become due prior to its stated maturity.

 

  (g)

Involuntary Bankruptcy or Receivership Proceedings. A receiver, conservator,
liquidator or trustee of the Borrower or any Subsidiary, or of any of its
respective Collateral, is appointed by order or decree of any court or agency or
supervisory authority having jurisdiction; or an order for relief is entered
against the Borrower or any Subsidiary under the Federal Bankruptcy Code; or the
Borrower or any Subsidiary is adjudicated bankrupt or insolvent; or any material
portion of the property of is sequestered by court order and such order remains
in effect for more than 30 days after such

 

-80-



--------------------------------------------------------------------------------

 

party obtains knowledge thereof; or a petition is filed against the Borrower or
any Subsidiary under any reorganization, arrangement, insolvency, readjustment
of debt, dissolution, liquidation or receivership law of any jurisdiction,
whether now or hereafter in effect, and such petition is not dismissed within 60
days.

 

  (h)

Voluntary Petitions. The Borrower or any Subsidiary files a case under the
Federal Bankruptcy Code or seeking relief under any provision of any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction, whether now or hereafter in effect, or
consents to the filing of any case or petition against it under any such law.

 

  (i)

Assignments for Benefit of Creditors. The Borrower or any Subsidiary makes an
assignment for the benefit of its creditors, or admits in writing its inability
to pay its debts generally as they become due, or consents to the appointment of
a receiver, trustee or liquidator of the Borrower or any Subsidiary or of all or
any part of its property.

 

  (j)

Undischarged Judgments. Judgment for the payment of money in excess of
$50,000.00 (which is not covered by insurance) is rendered by any court or other
governmental body against the Borrower or any Subsidiary, and such Person does
not discharge the same or provide for its discharge in accordance with its
terms, or procure a stay of execution thereof within 30 days from the date of
entry thereof, and within said 30-day period or such longer period during which
execution of such judgment shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal while providing such
reserves therefor as may be required under generally accepted accounting
principles.

 

  (k)

Attachment. A writ or warrant of attachment or any similar process shall be
issued by any court against all or any material portion of the property of the

 

-81-



--------------------------------------------------------------------------------

 

Borrower or any Subsidiary, and such writ or warrant of attachment or any
similar process is not released or bonded within 30 days after its entry.

 

  (l)

Condemnation. The Collateral, or any substantial portion thereof, is condemned
or expropriated under power of eminent domain by any legally constituted
governmental authority.

 

  (m)

Invalidity. Any Company shall assert in writing that any material provision of
this Agreement, any Note or any of the Collateral Documents shall for any reason
be or cease to be valid and binding on such Company after the Closing Date.

 

  (n)

Debt to Operator. On the last day of any calendar month the Borrower has owed
any Operator (not counting the PVOG Production Payment) the cumulative amount of
$200,000.00 or greater for more than forty-five consecutive days without the
Agent’s and the Required Lenders’ written consent; provided, however, such Debt
shall not be an Event of Default and such Company shall not be required to pay
any such account if the amount or validity thereof shall currently be contested
in good faith by appropriate proceedings diligently conducted and if such
Company shall have set up reserves therefore adequate under generally accepted
accounting principles (provided that such reserves may be set up under generally
accepted accounting principles) and so long as such contest proceedings
conclusively operate to stay and prevent the set off or withholding of monies by
such Operator and the sale or seizure of any property subject to any Lien held
by such Operator to satisfy such account.

 

  (o)

Qualified Redeemable Preferred Equity. (i) The Borrower defaults in the payment
of any amounts due under or in the observance or performance of any of the
covenants or agreements contained in any documents pertaining to any Qualified
Redeemable Preferred Equity, and any grace period applicable to such default has
elapsed; or (ii) any shares of Qualified Redeemable Preferred Equity shall for
any reason become subject to mandatory

 

-82-



--------------------------------------------------------------------------------

 

redemption by the Borrower before the fifth anniversary of the date on which
such shares are issued or if any event or condition occurs that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder of any shares of any Qualified Redeemable Preferred Equity to cause any
of such shares to be redeemable or to require the redemption thereof by the
Borrower (in each case after giving effect to any applicable cure period),
except as to all of this clause (ii) for a mandatory redemption following a
change of ownership or control or management (as contemplated by Sections 6.13
or 6.12, respectively); or (iii) any judgment for redemption of any shares of
Qualified Redeemable Preferred Equity is rendered by any court or other
governmental body except to enforce a mandatory redemption following a change of
ownership or control or management (as contemplated by Sections 6.13 or 6.12,
respectively). For the avoidance of doubt, nothing in this Subsection modifies
or restricts the application of Section 6.10, Section 6.11, Section 6.12 or
Section 6.13, nor does this Subsection modify or limit Subsection 8.1(c) above.

 

  (p)

Fundamental Change. A “Fundamental Change” as defined in either the 2013
Indenture or the 2015 Indenture occurs.

 

  (q)

Endeavor JV. A Default occurs in respect of the Borrower under the Endeavor JV
Agreement; or an advance by the other member occurs in respect of any Capital
Contribution owing by Borrower under Section 4.3 of the Endeavor JV Agreement;
or the other member of the Endeavor JV Agreement exercises any remedies with
respect to its security interest in the Borrower’s membership interest in
Endeavor JV. In the event of a sale of the Borrower’s interests in Endeavor JV
that complies with Section 3.6, this Subsection 8.1(q) shall be automatically
considered amended and shall no longer apply or be in effect.

 

-83-



--------------------------------------------------------------------------------

Section 8.2 Remedies. (a) Upon the happening of any Event of Default specified
in the preceding Section (other than Subsections (g) or (h) thereof), (i) all
obligations, if any, of the Lenders to make Advances to the Borrower or issue
letters of credit at the request of the Borrower shall immediately cease and
terminate, and (ii) the Agent shall at the direction, or may with the consent,
of the Required Lenders by written notice to the Borrower declare the entire
principal amount of all Indebtedness then outstanding including interest accrued
thereon to be immediately due and payable without presentment, demand, protest,
notice of protest or dishonor or other notice of default of any kind, all of
which are hereby expressly waived by the Borrower.

(b) Upon the happening of any Event of Default specified in Subsections (g) or
(h) of the preceding Section, (i) all obligations, if any, of the Lenders to
make Advances to the Borrower or issue letters of credit at the request of the
Borrower shall immediately cease and terminate, and (ii) the entire principal
amount of all obligations then outstanding including interest accrued thereon
shall, without notice or action by the Agent and the Lenders, be immediately due
and payable without presentment, demand, protest, notice of protest or dishonor
or other notice of default of any kind, all of which are hereby expressly waived
by the Borrower.

(c) In addition to the foregoing, the Agent may exercise any of the rights and
remedies established in the Collateral Documents or avail itself of any other
rights and remedies provided by applicable law, including without limitation
completing and sending the letters described in Subsection 3.1(a). In the event
the Agent sends such letters, the Agent agrees that it shall request such
purchasers of production to remit any proceeds net of lease operating expenses
and production taxes. However, the Agent may accept any gross payments made
despite such requests without liability thereunder.

(d) In furtherance of the foregoing, to the extent that any standby letters of
credit are outstanding upon the occurrence of any Event of Default, the Agent
may by written notice to the Borrower require the Borrower to pay to the Agent
immediately on such demand the full undisbursed amount of such letters of credit
to be held by the Agent as collateral for the payment of such letters of credit.
Such amount shall bear interest from demand until paid at the Default Rate
notwithstanding any interest rate provision to the contrary in any letter of
credit application or agreement between the Borrower and the Issuing Bank, even
if executed after this Agreement.

Section 8.3 Set-Off. Upon the occurrence of any Event of Default, the Agent and
the Lenders shall have the right to set-off any funds of the Borrower or any
Company in the possession of the Agent or such Lender (including without
limitation funds in the accounts provided for in Article 5) against any amounts
then due by the Borrower to the Agent or such Lender pursuant to the Agreement
(but the Borrower acknowledges that the Agent may apply funds in such accounts
against any interest, fee or mandatory principal prepayment amounts then due and
payable by the Borrower even without the occurrence of an Event of Default). The
Borrower agrees that any holder of a participation in any Note may exercise any
and all rights of counter-claim, set-off, banker’s lien and other liens with
respect to any and all monies owing by Borrower to such holder as fully as if
such holder of a participation were a holder of a note in the amount of such
participation.

 

-84-



--------------------------------------------------------------------------------

Section 8.4 Marshaling. The Companies shall not in any time hereafter assert any
right under any law pertaining to marshaling (whether of assets or liens) and
the Borrower expressly agrees that the Agent may execute or foreclose upon the
Collateral Documents in such order and manner as the Agent, in its sole
discretion, deems appropriate.

ARTICLE 9

THE AGENT

Section 9.1 Appointment and Authorization. (a) Each Lender irrevocably appoints
and authorizes the Agent to receive all payments of principal, interest, fees
and other amounts payable by the Borrower under this Agreement and to remit same
that is payable to the Lenders promptly to the Lenders, to disburse the Advances
from the Lenders, and to take such action and to exercise such powers under this
Agreement, the Notes, and the Collateral Documents as are delegated to the Agent
by the Lenders from time to time. The Agent shall promptly distribute to the
Lenders upon receipt all payments and prepayments of principal, interest, fees
(except for those fees which by their express terms are payable on another
basis) and other amounts paid by the Borrower under this Agreement that are
payable to the Lenders, in proportion to the Lenders’ Commitments. Similarly,
the Lenders shall be obligated to fund Advances in proportion to their
Commitments. If the Agent receives a payment in immediately available funds by
11:00 a.m. (Central Time), the Agent will make available to each Lender on the
same date, by wire transfer of immediately available funds, such Lender’s
ratable share of such payment, and if such payment is received after 11:00 a.m.
(Central Time) or in other than immediately available funds, the Agent will make
available to each Lender its ratable share of such payment by wire transfer of
immediately available funds on the next succeeding Business Day (or in the case
of uncollected funds, as soon as practicable after collected). If the Agent
shall not have made a required distribution to the Lenders as required by the
preceding sentence after receiving a payment for the account of such Lenders,
the Agent shall pay to each such Lender, on demand, its ratable share of such
payment with interest thereon at the Federal Funds Rate (as defined in the next
sentence) for each day from the date such amount was required to be disbursed by
the Agent until the date repaid to such Lender. The Federal Funds Rate shall
mean, for any day, an interest rate per annum (expressed as a decimal, rounded
upwards, if necessary, to the next higher 1/100 of 1%) equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Central Time) on such day
on such transactions received by the Agent from three federal funds brokers of
recognized standing selected by the Agent. Notwithstanding any provision of this
Subsection 9.1(a) to the contrary, if any Lender becomes a Defaulting Lender,
then the provisions of Section 2.15 shall apply for so long as such Lender is a
Defaulting Lender

(b) The Agent or the Issuing Bank may resign at any time by written notice to
the Lenders and the Borrower. The Agent or the Issuing Bank may be removed at
any time with or without cause by the Required Lenders. The successor Agent or
successor Issuing Bank shall be selected by the Required Lenders from among the
remaining Lenders. If no successor Agent

 

-85-



--------------------------------------------------------------------------------

or successor Issuing Bank has been so appointed by the Required Lenders (and
approved by the Borrower as provided below) and has accepted such appointment
within thirty (30) days after such notice of resignation or removal, then the
retiring Agent or retiring Issuing Bank may, on behalf of the Lenders and the
Borrower, appoint a successor Agent or successor Issuing Bank from among the
remaining Lenders. Any successor Agent or successor Issuing Bank must be
approved by the Borrower, which approval will not be unreasonably withheld,
delayed or conditioned. Upon the acceptance of any appointment as Agent or
Issuing Bank by a successor Agent or successor Issuing Bank, such successor
Agent or successor Issuing Bank shall thereupon succeed to and become vested
with all the rights, powers, privileges, and duties of the retiring Agent or
retiring Issuing Bank, and the retiring Agent or retiring Issuing Bank shall be
discharged from its duties and obligations under this Agreement and the
Collateral Documents, except that the retiring Issuing Bank shall remain the
Issuing Bank with respect to any letters of credit outstanding hereunder on the
effective date of its resignation or removal and the provisions affecting the
Issuing Bank with respect to such letters of credit shall inure to the benefit
of the retiring Issuing Bank until the termination of all such letters of
credit. After any retiring Agent’s or retiring Issuing Bank’s resignation or
removal hereunder as Agent or Issuing Bank, the provisions of this Article 9
shall inure to its benefit as to any actions taken or omitted to be taken while
it was acting as Agent or Issuing Bank.

(c) Each Lender irrevocably appoints and authorizes the Agent to hold this
Agreement and the Collateral Documents (but not the Notes, which will be held by
the respective Lenders), and to take such action and exercise such powers under
this Agreement, the Notes and the Collateral Documents as are delegated to the
Agent by the Lenders from time to time. Any requests by the Borrower for consent
by the Lenders or waiver or amendment of provisions of this Agreement shall be
delivered by the Borrower to the Agent, but favorable action on such requests
shall require the approval of the Required Lenders or all of the Lenders, as the
case may be.

(d) Each Lender authorizes the Agent to execute and deliver to the Borrower on
the Lenders’ behalf any agreements, documents or instruments as shall be
necessary or appropriate to effect any releases of Collateral which shall be
permitted by the terms hereof or of any other Loan Document or which shall
otherwise have been approved by the Required Lenders (or, if required by the
terms of Section 10.4, all of the Lenders) in writing.

(e) Each Lender authorizes the Agent to supervise the syndication of the Loan to
a group of financial institutions identified by the Agent in consultation with
the Borrower in accordance with the provisions of Section 9.6 hereof.

(f) Each Lender hereby appoints Capital One, National Association as its
contractual representative hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
9. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual

 

-86-



--------------------------------------------------------------------------------

representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents.
Subject to the provisions of Section 9.2, each of the Lenders hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.

Section 9.2 Agent’s Reliance. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it under or in connection with the Loan Documents, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent: (i) may treat the payee of any of the
Notes as the holder thereof until the Agent receives written notice of the
assignment or transfer thereof, signed by such payee and in form satisfactory to
the Agent; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with the Loan Documents; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement, the Notes or the Collateral Documents
(except receipt of items expressly required to be delivered to the Agent
hereunder), or to inspect any property (including the books and records) of the
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforce ability, genuineness, sufficiency or value of any of
the Loan Documents; and (vi) shall incur no liability under or in respect to the
Loan Documents by acting upon any notice, consent, certificate or other
instrument or writing (which may be by facsimile, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
The Agent shall not have a fiduciary relationship in respect of any Lender by
reason of this Agreement. The Agent shall not have any implied duties to the
Lenders, or any obligation to the Lenders to take any action under the Loan
Documents except any actions specifically provided by such documents to be taken
by it. For the avoidance of doubt, this Section 9.2 also applies to any Lender
in its capacity as a provider of Banking Services.

Section 9.3 Acts by Agent after Default, etc. In the event that the Agent shall
have been notified in writing by any of the Borrower or the Lenders of any Event
of Default (or in the event that the officer of the Agent responsible for the
Borrower’ account obtains actual knowledge of an Event of Default), the Agent
(i) shall immediately notify the Lenders; (ii) shall take such action and assert
such rights under this Agreement as it is expressly required to do pursuant to
the terms of this Agreement with the consent of or direction by the Required
Lenders; (iii) may take such other actions and assert such other rights as it
deems advisable, in its discretion, for the protection of the interests of the
Lenders pursuant to applicable laws with the consent of the Required Lenders;
and (iv) shall inform all the Lenders of the taking of action or assertion of
rights pursuant to this Section. Each Lender agrees with the Agent and the other

 

-87-



--------------------------------------------------------------------------------

Lenders that the decisions and determinations of the Required Lenders in
enforcing the Loan Documents and guiding the Agent in those matters shall be
binding upon all the Lenders, including without limitation authorizing the Agent
at the pro rata expense of all the Lenders (to the extent not reimbursed by the
Borrower) to retain attorneys to seek judgment on the Loan Documents. Each
Lender agrees with the other Lenders that it will not, without the consent of
all the other Lenders, separately seek to institute any legal action with
respect to the Loan. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder and under any Collateral Document in
accordance with written instructions signed by the Required Lenders (or, where
required, all the Lenders), and such instructions and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders and on
all of the holders of Notes, provided, however, that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or applicable law.

Section 9.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to herein and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents. No representation or warranty, express or implied, is
made by the Agent as to the accuracy or completeness of information provided by
the Borrower to the Lenders, and the Agent assumes no responsibility for its
accuracy or completeness.

Section 9.5 Agent as Lender. The Agent shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Agent in its individual capacity. The
Agent may accept deposits from, lend money to, act as trustee under indentures
of, and generally engage in any kind of business with Borrower and its
Subsidiaries as if the Agent were not the Agent and without any duty to account
therefor to the Lenders. The Lenders acknowledge that Section 3.4 shall govern
the relationship among the Secured Parties with respect to the Secured
Liabilities (including without limitation Banking Services).

Section 9.6 Assignments and Participations. (a) No Lender may assign to any
other Person any portion of its interests, rights and obligations under this
Agreement (including, without limitation, any portion of its Commitment or the
Loan at the time owing to it and Note held by it) unless each of the following
conditions is or has been satisfied: (i) the Agent has given its prior written
consent (which consent will not be unreasonably withheld), (ii) the Borrower has
given its prior written consent (which consent will not be unreasonably
withheld, and shall be presumed to have been granted if Borrower does not object
within five (5) Business Days after notice thereof, and further shall not be
required upon the occurrence and during the continuance of an Event of Default),
(iii) each such assignment is of a constant, and not a varying, percentage of
all the assigning Lender’s rights and obligations under this Agreement, (iv) the
assignment is for a Commitment of $5,000,000.00 or more, (v) the parties to such
assignment have executed and delivered to the Agent an Assignment and
Acceptance,

 

-88-



--------------------------------------------------------------------------------

substantially in the form of Exhibit B hereto (the “Assignment and Acceptance”),
together with any Note subject to such assignment, one or more signature pages
to this Agreement containing the signature of the assignee, and (following the
Effective Date, as defined in the applicable Assignment and Acceptance) payment
by the assignee to the Agent for its own account of an assignment administration
fee in the amount of $3,500.00 (unless waived by the Agent in its sole and
absolute discretion), (vi) either the assignor or assignee shall have paid the
Agent’s reasonable costs and expenses (including without limitation attorneys’
fees and expenses) in connection with the assignment, (vii) the Agent shall have
delivered to the Borrower a fully executed copy of such Assignment and
Acceptance, and (viii) the assignee is (A) a state or national commercial bank
located in the United States or (B) a bank organized under a jurisdiction other
than the United States, provided that such foreign bank has provided the Agent
and the Borrower with accurate and complete signed original forms prescribed by
the Internal Revenue Service certifying as to such Lender’s status for purposes
of determining exemption from United States withholding taxes with respect to
all payments to be made to such Lender hereunder, and provided further that such
foreign bank shall not transfer its interests, rights and obligations under this
Agreement to any Affiliate of such foreign bank unless such Affiliate provides
the Agent and the Borrower with the aforesaid tax forms. Upon satisfaction of
each of the foregoing conditions and upon acceptance and notation by the Agent,
from and after the Effective Date specified in each Assignment and Acceptance,
which Effective Date shall be at least five (5) Business Days after the
execution thereof, (x) the assignee thereunder shall be a party hereto and, to
the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender, and (y) the assigning Lender shall, to the extent
provided in such assignment, be released from its obligations under this
Agreement. Notwithstanding the foregoing, the restrictions contained above in
this Subsection 9.6(a) shall not apply to assignments to any Federal Reserve
Bank, and the conditions set forth in clauses (i) and (ii) above shall not apply
to assignments by any Lender to any Person which controls, is controlled by, or
is under common control with, or is otherwise substantially affiliated with that
Lender.

(b) Upon its receipt of an Assignment and Acceptance executed by the parties to
such assignment together with any Note subject to such assignment and the
written consent of the Agent and the Borrower to such assignment, the Agent
shall give prompt notice thereof to the Borrower and the Lenders. Within five
(5) Business Days after receipt of such notice, the Borrower at its own expense,
shall execute and deliver to the Agent, in exchange for the surrendered Note, a
new Note to the order of such assignee(s) in an amount equal to the amount
assumed by such assignee(s) pursuant to such Assignment and Acceptance and, if
the assigning Lender has retained some portion of its obligations hereunder, a
new Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Note or Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of the surrendered
Note, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in the form of the assigned Note. The surrendered Note shall
be canceled and returned to the Borrower. The Agent shall have the right to
substitute a revised Schedule 1 hereto to reflect the respective Commitments
following each such assignment.

(c) Each Lender, without the consent of the Agent or the other Lenders (or the
Borrower), may sell participations to one or more lenders or other financial
institutions (and such bank or lenders or financial institution or financial
institutions shall be bound by the terms of this

 

-89-



--------------------------------------------------------------------------------

Agreement, including without limitation this Section 9.6) in all or a portion of
the Loan (including its Commitment) under this Agreement; provided, that the
selling Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrower relating to the Loan and that the only rights
granted to the participant pursuant to such participation arrangements with
respect to waivers, amendments or modifications of this Agreement shall be the
right to approve waivers, amendments, or modifications which require the consent
of all of the Lenders as provided in Section 10.4 hereof. Notwithstanding the
foregoing, the Borrower’s consent shall not be required for any participation
granted to any Federal Reserve Bank.

Section 9.7 Indemnification of the Agent and Issuing Bank. The Lenders ratably
(computed by reference to each Lender’s respective Commitment) shall indemnify
the Agent (in its capacity as Agent), its respective Affiliates, the Issuing
Bank (in its capacity as Issuing Bank), its respective Affiliates, and the
respective shareholders, directors, officers, employees, agents and counsel of
the foregoing (each an “Agent Indemnitee”) and hold each Agent Indemnitee
harmless from and against any and all claims (whether groundless or otherwise),
liabilities, losses, damages, costs and expenses of any kind (including, without
limitation, (i) the reasonable fees and disbursements of counsel and (ii) any
expenses for which the Agent or the Issuing Bank has not been reimbursed by the
Borrower as required by this Agreement) which may be incurred by such Agent
Indemnitee arising out of or related to this Agreement or the transactions
contemplated hereby, or the Agent’s actions taken hereunder (including the Agent
Indemnitee’s own negligence), or the Issuing Bank’s actions taken hereunder
(including the Agent Indemnitee’s own negligence); provided, that no Agent
Indemnitee shall have the right to be indemnified hereunder for such Agent
Indemnitee’s own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction, or to the extent that such claim relates to the
breach by such Agent Indemnitee of its obligations under this Agreement. The
foregoing shall survive the termination of this Agreement.

Section 9.8 Status of other Agents. Anything herein to the contrary
notwithstanding, none of the bookrunner, arranger, syndication agent or
documentation agent listed on the cover page and page one hereof shall have any
powers, duties or responsibilities under this Agreement (or the Notes and the
Collateral Documents), except in its capacity, as applicable, as the Agent, the
Issuing Bank or a Lender hereunder. None of the bookrunner, arranger,
syndication agent or documentation agent shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on the bookrunner, arranger, syndication agent, or
documentation agent in deciding to enter into this Agreement or in taking or not
taking any action hereunder.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Notices. Any notice or demand which by provision of this Agreement
or any Collateral Document referencing this provision, is required or permitted
to be given by one party to the other party hereunder shall be given by
(i) deposit, postage prepaid, in the mail, registered or certified mail, or
(ii) delivery to a recognized express courier service, or (iii)

 

-90-



--------------------------------------------------------------------------------

delivery by hand, or (iv) by facsimile, in each case addressed (until another
address or addresses is given in writing by such party to the other party) as
follows:

 

If to Borrower:

  

GMX Resources Inc.

  

9400 North Broadway, Suite 600

  

Oklahoma City, Oklahoma 73114

  

Attention: Chief Financial Officer

  

Facsimile Number: (405) 600-0600

If to Agent:

  

Capital One, National Association

  

5718 Westheimer, Suite 600

  

Houston, Texas 77057

  

Attention: Eric Broussard

  

Facsimile Number: (713) 435-5106

If to a Lender

  

At the addresses set forth

  

on Schedule 1 hereto.

All notices sent by facsimile transmission shall be deemed received by the
addressee upon the transmitter’s receipt of acknowledgment of receipt from the
offices of such addressee (if before 5:00 p.m. on a Business Day; if later, then
on the next Business Day).

Section 10.2 Entire Agreement. This Agreement, the Notes and the Collateral
Documents together with the letter agreement referred to in Subsection 2.5(d)
set forth the entire agreement between the Borrower and the Agent and the
Lenders with respect to the Indebtedness, and supersede all prior written or
oral understandings with respect thereto; provided, however, that all written
representations, warranties and certifications made by the Borrower to the Agent
and the Lenders with respect to the Indebtedness and the security therefor shall
survive the execution of this Agreement. The Borrower is not relying on any
representation by the Agent or any Lender, and no representation has been made,
that the Agent or any Lender will, at the time of a Default or at any other
time, waive, negotiate, discuss, or take or refrain from taking any action with
respect to such Default.

Section 10.3 Renewal, Extension or Rearrangement. All provisions of this
Agreement relating to the Notes shall apply with equal force and effect to each
and all promissory notes or security instruments hereinafter executed which in
whole or in part represent a renewal, extension for any period, increase or
rearrangement of any part of the Notes.

Section 10.4 Amendment. No amendment or waiver of any provision of this
Agreement or consent to any departure therefrom by the Borrower or the Lenders
shall be effective unless the same shall be in writing and signed by the
Borrower, the Agent and the

 

-91-



--------------------------------------------------------------------------------

Required Lenders; provided, that without the written consent of all of the
Lenders, no amendment or waiver to this Agreement, any Note or any Collateral
Document shall (i) change the scheduled payment dates or maturity of the Loan,
or (ii) change the principal of or decrease the rate or change the time of
payment of interest or fees or decrease any premium payable with respect to any
Note, or change the currency in which the Loan is to be paid, or (iii) increase
the Commitments, or permit the Borrower to assign its rights hereunder, or add
additional borrowers hereunder, or (iv) release the Borrower, or affect the
time, amount or allocation of any required prepayments, or (v) effect the
release of any Collateral (other than as expressly permitted in the Collateral
Documents or this Agreement) or subordinate the rights of the Agent and the
Lenders with respect to Collateral, or (vi) reduce the proportion of the Lenders
required to agree on each determination of the Borrowing Base, or on which
portion of the Collateral is Shared Collateral under Section 3.4, or
(vii) reduce the proportion of the Lenders or the Required Lenders (as
applicable) required with respect to any consent, waiver, determination or
change made hereunder, or (viii) change the definition of Required Lenders or
amend this Section 10.4, or (ix) change any provisions hereof in a manner that
would alter the pro rata sharing of payments required under this Agreement,
including without limitation as required by Section 2.9, Section 2.10,
Section 3.4 and Section 9.1, or (x) amend any provision of Section 2.15, or
(xi) amend any provision of Section 6.21. No amendment of any provision of this
Agreement relating to the Agent shall be effective without the written consent
of the Agent, and no amendment of any provision of this Agreement relating to
the Issuing Bank issuing letters of credit shall be effective without the
written consent of such Issuing Bank. However, the Agent may waive or reduce
payment of its own fee required under Section 2.5(d) or clause (v) of Subsection
9.6(a) without obtaining the consent of any of the Lenders. The Borrower, the
Agent and the Lenders agree that no Lender will receive compensation from the
Borrower in order to obtain such Lender’s consent to an amendment or waiver in a
greater proportion than that received by any other Lender for the same matter
(but this provision does not restrict fees to the agents for their services in
connection with this Agreement). Notwithstanding any provision of this
Section 10.4 to the contrary, if any Lender becomes a Defaulting Lender, then
the provisions of Subsection 2.15(d) shall apply for so long as such Lender is a
Defaulting Lender.

Section 10.5 Invalidity. In the event that any one or more of the provisions
contained in this Agreement, the Notes, or the Collateral Documents shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, the Notes or the Collateral Documents.

Section 10.6 Survival of Agreements. All representations and warranties of the
Borrower herein, and all covenants and agreements herein not fully performed
before the effective date of this Agreement, shall survive such date.

Section 10.7 Waivers. No course of dealing on the part of the Agent, any Lender,
its respective officers, employees, consultants or agents, nor any failure or
delay by the Agent or any Lender with respect to exercising any of its rights,
powers or privileges under this Agreement, the Notes or the Collateral
Documents, shall operate as a waiver thereof.

 

-92-



--------------------------------------------------------------------------------

Section 10.8 Cumulative Rights. The rights and remedies of the Agent and the
Lenders under the Loan Documents shall be cumulative, and the exercise or
partial exercise of any such right or remedy shall not preclude the exercise of
any other right or remedy.

Section 10.9 Time of the Essence. Time shall be deemed of the essence with
respect to the performance of all of the terms, provisions and conditions on the
part of the Borrower, and the Agent and the Lenders to be performed hereunder.

Section 10.10 Successors and Assigns; Participants. All covenants and agreements
made by or on behalf of the Borrower in the Loan Documents shall bind its
successors and assigns and shall inure to the benefit of the Agent and the
Lenders and their respective successors and assigns. The Borrower may not assign
its rights or obligations under this Agreement.

Section 10.11 Relationship Between the Parties. The relationship between the
Agent and the Lenders, on the one hand, and the Borrower on the other, shall be
solely that of lender and borrower, and such relationship shall not, under any
circumstances whatsoever, be construed to be a joint venture, joint adventure,
or partnership. Neither the Agent nor any Lender has a fiduciary obligation to
the Borrower with respect to this Agreement or the transactions contemplated
hereby.

Section 10.12 Limitation of Liability. The Loan Documents are executed by
officers of the Agent and the Lenders, and by acceptance of the Loan, the
Borrower agrees that for the payment of any claim or the performance of any
obligations hereunder resulting from any default by the Agent or any of the
Lenders, resort shall be had solely to the assets and property of the Agent or
such Lender, and no shareholder, officer, employee or agent of the defaulting
Agent or Lender shall be personally liable therefor.

Section 10.13 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
or the exhibits hereto are only for the convenience of the parties and shall not
be construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between the parties hereto.

Section 10.14 Singular and Plural. Words used herein in the singular, where the
context so permits, shall be deemed to include the plural and vice versa. The
definitions of words in the singular herein shall apply to such words when used
in the plural where the context so permits and vice versa.

Section 10.15 GOVERNING LAW. THIS AGREEMENT IS, AND THE NOTES WILL BE, CONTRACTS
MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE UNITED STATES OF AMERICA (INCLUDING FEDERAL LAW THAT PERMITS A LENDER TO
CHARGE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED) AND THE STATE OF TEXAS. Without limiting the intent of the parties
set forth above, (a) Chapter 346 of the Texas Finance Code, as amended (relating
to revolving loans and revolving tri-party accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069,

 

-93-



--------------------------------------------------------------------------------

Ch. 15)), shall not apply to this Agreement, the Notes, or the transactions
contemplated hereby and (b) to the extent that a Lender may be subject to Texas
law limiting the amount of interest payable for its account, such Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect,
provided that such Lender may also rely, to the extent permitted by applicable
laws including without limitation the laws of the United States, on alternative
maximum rates of interest under other laws applicable to such Lender for
calculation of the Maximum Rate if the application thereof results in a greater
Maximum Rate.

Section 10.16 Counterparts. This Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

Section 10.17 WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION. (a) THE
BORROWER, THE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE BORROWER, THE AGENT AND THE LENDERS MAY BE
PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO (i) THE NOTES, (ii) THIS
AGREEMENT, (iii) THE COLLATERAL DOCUMENTS OR (iv) THE COLLATERAL. IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, THE AGENT AND THE LENDERS, AND
THE BORROWER, THE AGENT AND THE LENDERS HEREBY REPRESENT THAT NO REPRESENTATIONS
OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THE BORROWER, THE
AGENT AND THE LENDERS EACH FURTHER REPRESENT THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

(b) THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF THE STATE COURTS OF TEXAS AND THE FEDERAL SOUTHERN DISTRICT COURT (HOUSTON
DIVISION) IN TEXAS, AND AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR
BROUGHT TO ENFORCE THE PROVISIONS OF THE NOTES, THIS AGREEMENT AND/OR THE
COLLATERAL DOCUMENTS MAY BE BROUGHT IN ANY COURT HAVING SUBJECT MATTER
JURISDICTION. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT ANY SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT
AND AGREES NOT TO PLEAD OR CLAIM THE SAME. THE BORROWER AGREES THAT NOTHING
HEREIN SHALL LIMIT THE AGENT’S AND THE LENDERS’ RIGHT TO SUE IN ANY OTHER
JURISDICTION.

 

-94-



--------------------------------------------------------------------------------

(c) THE BORROWER HEREBY AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 10.1 OR AT SUCH OTHER ADDRESS AS TO WHICH THE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. THE BORROWER AGREES THAT NOTHING
HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

Section 10.18 AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS. THIS AGREEMENT,
TOGETHER WITH THE NOTES, THE COLLATERAL DOCUMENTS, AND ANY OTHER WRITTEN
INSTRUMENTS EXECUTED PURSUANT TO THIS AGREEMENT REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN
THE PARTIES HEREOF, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 10.19 Imaging. The Borrower understands and agrees that the Agent’s or a
Lender’s document retention policy may involve the imaging of executed loan
documents and the destruction of the paper originals, and the Borrower waives
any right that it may have to claim that the imaged copies of this Agreement and
the Collateral Documents are not originals in any court proceedings pertaining
thereto.

Section 10.20 Patriot Act. The Agent and the Lenders each hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Subsidiaries, which information includes the name and address of the Borrower
and other information that will allow the Agent and the Lenders each to identify
the Borrower in accordance with the Patriot Act.

Section 10.21 Other Loan Documents. If any conflict or inconsistency exists
between this Agreement and any other Loan Document, this Agreement shall govern
and prevail.

ARTICLE 11

RENEWAL

Section 11.1 No Novation. The Borrower confirms that this Agreement has been
given in renewal and extension of the Indebtedness to the Lenders and the
Issuing Bank under the Prior

 

-95-



--------------------------------------------------------------------------------

Loan Agreement described in the Preliminary Statement to this Agreement, and
that nothing in this Agreement shall constitute the satisfaction or
extinguishment of the amount owed thereunder, nor shall it be a novation of the
amount owed thereunder.

Section 11.2 No Defenses . The Borrower represents and warrants that there is no
defense, offset, compensation, counterclaim or reconventional demand with
respect to amounts due under, or performance of the terms of, the Prior Loan
Agreement or the prior line of credit promissory notes issued thereunder; and to
the extent any such defense, offset, compensation, counterclaim or
reconventional demand or other causes of action might exist, known or unknown,
such items are hereby waived by the Borrower.

Section 11.3 Transition. Until the conditions precedent in Section 7.1 have been
met, and also the conditions precedent in Section 11.4 have been met, the terms
of the Prior Loan Agreement shall remain in full force and effect, and the
Borrower may borrow under the terms established thereunder, so long as all of
the conditions and requirements otherwise established in this Agreement are met.
The Borrower, the Agent and the Lenders acknowledge that certain provisions of
the Prior Loan Agreement shall remain pertinent for a time after the
effectiveness of this Agreement, such as the fee payable under this Section to
the Prior Lenders, and pertaining to letters of credit issued under the Prior
Loan Agreement which remain outstanding on and after the Closing Date. On the
Closing Date, the Borrower shall pay to the Agent, for disbursement in
accordance with the terms of the Prior Loan Agreement to the Prior Lenders which
were parties to the Prior Loan Agreement, the unused facility fee under the
Prior Loan Agreement for the period from January 1, 2011, through the Closing
Date. Inasmuch as this Agreement is an amendment and restatement of the Prior
Loan Agreement, all letters of credit outstanding on the Closing Date will
remain outstanding, with the pro rata shares of the Lenders being reallocated in
accordance with their respective Commitments as shown on Schedule 1 hereto.

Section 11.4 Condition Precedent. Until the conditions precedent set forth in
this Section 11.4 (and Section 7.1) have been met, the terms of the Prior Loan
Agreement shall remain in full force and effect, as provided in Section 11.3.
This Agreement shall not become effective, and the Closing Date shall not occur,
and neither the Borrower, the Agent or the Lenders shall have any rights or
obligations hereunder, until each and every of the following conditions have
been satisfied:

(a) On or before February 28, 2011, the Borrower has completed an equity
offering of at least seventy-five million ($75,000,000.00) dollars of common
stock;

(b) On or before February 28, 2011, the Borrower has completed an offering of
the Senior Unsecured Notes in a principal amount of at least $175,000,000.00, on
terms meeting the definition thereof;

(c) The requirement for the use of proceeds set forth in Section 11.5 has been
satisfied; and

(d) There are no Advances outstanding under the Prior Loan Agreement and no
unpaid fees or other borrowings thereunder, excluding letters of credit
outstanding under the

 

-96-



--------------------------------------------------------------------------------

Prior Loan Agreement which shall be transferred to be outstanding under this
Agreement pursuant to Subsection 2.1(g) and Section 11.3, and all outstanding
advances and fees owed to all the banks under the Prior Loan Agreement have been
reduced to zero from the proceeds of the common stock offering and the Senior
Unsecured Notes offering described in this Section 11.4.

(e) In the event that the conditions set forth in this Section 11.4 are not
satisfied by February 28, 2011, this Agreement shall terminate automatically and
be of no force and effect.

Section 11.5 Restricted Account. The Borrower shall deposit a minimum of fifty
million ($50,000,000.00) dollars of the proceeds of the common stock offering
and the Senior Unsecured Notes offering described in Section 11.4 in a
restricted interest bearing deposit account with the Agent in the name of the
Borrower on or before the Closing Date. This restricted account and all
proceeds, funds and investments therein shall be Collateral. The Borrower hereby
grants to the Agent for the benefit of the Secured Parties a continuing security
interest in this restricted account, as security for the Secured Liabilities,
and in all funds, investment property and proceeds pertaining thereto. The funds
in the restricted account shall be used by the Borrower solely for the purpose
of retiring a portion of the Borrower’s 2013 Convertible Debt, such that the
2013 Convertible Debt shall have an outstanding balance of no more than
seventy-five million ($75,000,000.00) dollars within forty-five (45) days after
the effective date of this Agreement under Section 11.3. The Agent shall release
the funds in such deposit account from time to time upon written request from
the Borrower containing a certification that such funds will be used in
compliance with this Section and the Agent shall transfer all such funds in
accordance with the Borrower’s instructions for use in accordance with this
Section. If the 2013 Convertible Debt is not retired to an outstanding balance
of no more than $75,000,000.00 within forty-five (45) days after the effective
date of this Agreement, then this restricted account and the remaining funds
therein shall continue as Collateral for all purposes hereunder.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-97-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.

SECTIONS 2.8, 5.13 and 5.14 contain AN INDEMNITY.

 

BORROWER:     GMX RESOURCES INC.       By:   /s/ James A. Merrill         Name:
James A. Merrill         Title: Chief Financial Officer and Treasurer AGENT:    
CAPITAL ONE, NATIONAL ASSOCIATION       By:   /s/ Eric Broussard         Name:
Eric Broussard         Title: Senior Vice President LENDERS:     CAPITAL ONE,
NATIONAL ASSOCIATION,as a Lender       By:   /s/ Eric Broussard         Name:
Eric Broussard         Title: Senior Vice President     BNP PARIBAS       By:  
/s/ Edward Pak         Name: Edward Pak         Title: Vice President       By:
  /s/ Juan Carlos Sandoval         Name: Juan Carlos Sandoval         Title:
Vice President

 

-98-



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

1.

Commitments of the Lenders

LIST OF ADDENDA

 

1.

   LIBO                            Rate    Provisions    

LIST OF EXHIBITS

 

A.

Form of Note

 

B.

Form of Assignment and Acceptance

 

C.

Form of Request for Advance



--------------------------------------------------------------------------------

SCHEDULE 1

Effective February 2, 2011

(Subject to Section 11.4)

Commitments of the Lenders

 

Name and Address of Lender

   Commitment of
Lender      Percentage of
Borrowing Base as
of Closing Date              

1.

  

Capital One, National Association

   $ 58,333,333.34         58.333333334 %    

5718 Westheimer, Suite 600

        

Houston, Texas 77057

        

Attention:Eric Broussard

        

Facsimile Number: (713) 435-5106

        

Telephone Number: (713) 435-5278

     

2.

  

BNP Paribas

   $ 41,666,666.66         41.666666666 %    

1200 Smith Street, Suite 3100

        

Houston, Texas 77002

        

Attention: Edward Pak

        

Facsimile Number: (713) 659-6915

        

Telephone Number: (713) 982-1110

                                 $ 100,000,000.00         100 % 



--------------------------------------------------------------------------------

ADDENDUM I

LIBO RATE PROVISIONS

1. The Agent shall determine the interest rate applicable to LIBO Rate Advances,
and its determination shall be conclusive in the absence of manifest error. The
Agent shall endeavor to notify the Borrower prior to the date on which an
interest payment is due, provided that the failure of the Agent to provide such
notice shall not affect the Borrower’s obligation to pay interest on such date.

2. If any applicable law or regulation, or the action of any applicable
regulatory requirement increases the reserves or capital required to be
maintained by any Lender or the Agent with respect to the Loan (including
unfunded commitments and obligations on letter of credit), such Lender or the
Agent shall promptly deliver a certificate to the Borrower specifying the
additional amount as will compensate such Lender or the Agent for the additional
costs, which certificate shall be conclusive in the absence of manifest error.
The Borrower shall pay the amount specified in such certificate promptly upon
receipt.

3. If the Agent gives notice to the Borrower that no LIBO bid rate is quoted to
the Agent (or otherwise that adequate and reasonable methods do not exist for
ascertaining the LIBO Rate) for the applicable Interest Period or in the
applicable amounts (which notice shall be conclusive and binding on the Borrower
and the Lenders absent manifest error), then (A) the obligation of the Agent and
the Lenders to make a LIBO Rate Advance and the ability of the Borrower to
select the LIBO Rate for an Advance shall be suspended, and (B) the Borrower
shall either prepay all LIBO Rate Advances for which an interest rate is to be
determined on such date or the Loan shall thereafter bear interest at the Base
Rate.

4. If any applicable domestic or foreign law, treaty, rule or regulation
(whether now in effect or hereinafter enacted or promulgated, including
Regulation D of the Board of Governors of the Federal Reserve System) or any
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law):

(i) changes the basis of taxation of payments to any Lender or the Agent or any
principal, interest, or other amounts attributable to any LIBO Rate Advance
(other than taxes imposed on the overall net income of such Lender or the
Agent);

(ii) changes, imposes, modifies, applies or deems applicable any reserve,
special deposit or similar requirements in respect of any such LIBO Rate Advance
(excluding those for which such Lender or the Agent is fully compensated
pursuant to adjustments made in the definition of LIBO Rate) or against assets
of, deposits with or for the account of, or credit extended by, any Lender or
the Agent; or



--------------------------------------------------------------------------------

ADDENDUM I

PAGE - 2 -

 

(iii) imposes on any Lender or the Agent or the interbank eurocurrency deposit
and transfer market any other condition or requirement affecting any such LIBO
Rate Advance,

and the result of any of the foregoing is to increase the cost to such Lender or
the Agent of funding or maintaining any such LIBO Rate Advance (other than costs
for which such Lender or the Agent is fully compensated pursuant to adjustments
made in the definition of LIBO Rate) or to reduce the amount of any sum
receivable by such Lender or the Agent in respect of any such LIBO Rate advance
by an amount deemed by such Lender or the Agent to be material, then such Lender
or the Agent shall promptly notify the Borrower in writing of the happening of
such event and (1) Borrower shall upon demand pay to such Lender or the Agent
such additional amount or amounts as will compensate such Lender or the Agent
for such additional cost or reduction and (2) Borrower may elect, by giving to
the Agent not less than three Business Days’ notice, to change the interest rate
applicable to such Advance, and any other portion of the Loan bearing interest
at the LIBO Rate, to the Base Rate.

5. Notwithstanding any other provision hereof, if any change in applicable laws,
treaties, rules or regulations or in the interpretation or administration
thereof of or in any jurisdiction whatsoever, domestic or foreign, shall make it
unlawful or impracticable for any Lender to maintain Advances bearing interest
at the LIBO Rate, or shall materially restrict the authority of any Lender to
purchase, sell or take certificates of deposit or offshore deposits of dollars,
then, upon notice by such Lender to Borrower and the Agent, such Lender’s
portion of all LIBO Rate Advances which are then outstanding and which cannot
lawfully or practicably be maintained shall immediately cease to bear interest
at the LIBO Rate and shall commence to bear interest at the Base Rate. The
Borrower agrees to indemnify each Lender and hold it harmless against all costs,
expenses, claims, penalties, liabilities and damages which may result from any
such change in law, treaty, rule, regulation, interpretation or administration.
The Borrower hereby agrees promptly to pay the Agent for the account of such
Lender, upon demand by such Lender, any additional amounts necessary to
compensate such Lender for any costs incurred by such Lender in making any
conversion in accordance with this Paragraph, including any interest or fees
payable by such Lender to lenders of funds obtained by it in order to make or
maintain hereunder its portion of the Loan accruing interest based on the LIBO
Rate.

6. The Borrower will indemnify the Agent and each Lender against, and reimburse
the Agent and each Lender on demand for, any loss or expense incurred or
sustained by the Agent and each Lender (including without limitation, any loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Agent and each Lender to fund or maintain LIBO Rate
Advances) as a result of (i) any payment or prepayment (whether authorized or
required hereunder or otherwise) of all or a portion of any LIBO Rate Advance on
a day other than the day on which the applicable Interest Period ends, (ii) any
payment or prepayment, whether required hereunder or otherwise, of the LIBO Rate
Advances made after the delivery, but before the effective date, of an election
to have the LIBO Rate apply

 



--------------------------------------------------------------------------------

ADDENDUM I

PAGE - 3 -

 

to LIBO Rate Advance, if such payment or prepayment prevents such election from
becoming fully effective, or (iii) the failure of any LIBO Rate Advance to be
made by the Agent and each Lender or of any such election to become effective
due to any condition precedent to a LIBO Rate Advance not being satisfied or due
to any other action or inaction of Borrower. For purposes of this section,
funding losses arising by reason of liquidation or reemployment of deposits or
other funds acquired by the Agent or any Lender to fund or maintain LIBO Rate
Advances shall be calculated as the remainder obtained by subtracting: (1) the
yield (reflecting both stated interest rate and discount, if any) to maturity of
obligations of the United States Treasury as determined by the Agent or such
Lender in an amount equal or comparable to such advance for the period of time
commencing on the date of the payment, prepayment or change of rate as provided
above and ending on the last day of the subject Interest Period, from (2) the
LIBO Rate of the subject Interest Period, times the number of days from the date
of payment, prepayment or change of rate to the last day of the subject Interest
Period, divided by 360. Any payment due under this paragraph will be paid to the
Agent or such Lender within five days after demand therefor by the Agent or such
Lender.

7. The Borrower covenants and agrees that:

(i) The Borrower will pay, within five days after notice thereof from Agent (on
behalf of itself or any Lender) and on an after-tax basis, all present and
future income, stamp and other taxes, levies, costs and charges whatsoever
imposed, assessed, levied or collected on or in respect of any LIBO Rate Advance
whether or not legally or correctly imposed, assessed, levied or collected
(excluding taxes, levies, costs or charges imposed on or measured by the overall
net income of the Agent or any Lender) (all such non-excluded taxes, levies,
costs and charges being collectively called “Reimbursable Taxes”). Promptly
after the date on which payment of any Reimbursable Taxes is due pursuant to
applicable law, the Borrower will, at the request of the Agent, furnish to the
Agent evidence in form and substance satisfactory to the Agent that Borrower has
met its obligation under this paragraph.

(ii) The Borrower will indemnify the Agent and each Lender against, and
reimburse the Agent and each Lender on demand for, any Reimbursable Taxes paid
by the Agent or such Lender and any loss, liability, claim or expense, including
interest, penalties and legal fees, that the Agent and each Lender may incur at
any time arising out of or in connection with the failure of Borrower to make
any payment of Reimbursable Taxes when due, unless such failure is due to Agent
or such Lender’s failure to give notice to Borrower of Borrower’s obligation to
pay such Reimbursable Taxes at least five days prior to the date when they are
due. Any payment due under this subsection will be paid to the Agent or such
Lender within five days after demand therefor by the Agent or such Lender.

 



--------------------------------------------------------------------------------

ADDENDUM I

PAGE - 4 -

 

(iii) All payments on account of the principal of, and interest on, LIBO Rate
Advances and all other amounts payable by Borrower to the Agent and the Lenders
hereunder shall be made free and clear of and without reduction by reason of any
Reimbursable Taxes.

(iv) If Borrower is ever required to pay any Reimbursable Taxes with respect to
any LIBO Rate Advance, Borrower may elect, by giving to the Agent not less than
three (3) Business Days’ notice, to change the interest rate applicable to any
such advance from the LIBO Rate to the Base Rate, but such election shall not
diminish Borrower’s obligation to pay all Reimbursable Taxes therefore imposed,
assessed, levied or collected.

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

LINE OF CREDIT NOTE Borrower:    Lender:

GMX Resources Inc.

    

9400 North Broadway, Suite 600

    

Oklahoma City, Oklahoma 73114

    

 

Principal Amount:

   Maturity Date of Note:      Date of Note   

U.S. $            

   December 31, 2013      February 2, 2011   

PROMISE TO PAY. GMX RESOURCES INC. (“Borrower”), an Oklahoma corporation,
promises to pay to the order of                  (“Lender”) at the office of
Capital One, National Association (“Agent”) at 5718 Westheimer, Houston, Texas,
in lawful money of the United States of America, the sum of                  and
00/100 dollars (U.S. $        ), or such other or lesser amount as from time to
time equals the aggregate unpaid principal balance of loan advances made to
Borrower by Lender on a revolving line of credit basis as provided below,
together with simple interest assessed on the variable rate(s) basis provided
below, with interest being assessed on the unpaid principal balance of this Note
as outstanding from time to time, commencing on the date hereof and continuing
until this Note is paid in full. Interest on Base Rate Advances under this Note
shall be calculated on the basis of a 365 (or in a leap year 366) day year and
the actual number of days elapsed, and interest on LIBO Rate Advances under this
Note shall be calculated on a 365/360 simple interest basis, that is, by
applying the ratio of the annual interest rate over a year of 360 days, times
the outstanding principal balance, times the actual number of days the principal
balance is outstanding.

LOAN AGREEMENT. This Note is a Note referred to in and executed pursuant to that
certain fifth amended and restated loan agreement dated as of February 2, 2011
among Borrower, Agent and the lenders from time to time party thereto (as
amended, renewed or restated from time to time, the “Loan Agreement”), and is
entitled to the benefits thereof. Unless otherwise defined herein, each
capitalized term used herein shall have the same meaning set forth in the Loan
Agreement. The Maturity Date is further defined in the Loan Agreement, including
provision for an earlier date of maturity upon certain conditions. Reference is
made to the Loan Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

PAGE - 2 -

 

for provisions for the acceleration of the maturity hereof on the occurrence of
certain events specified therein, for mandatory prepayments required of the
Borrower in certain circumstances, and for all other pertinent provisions.

LINE OF CREDIT. This Note evidences revolving line of credit advances that may
be made from time to time to Borrower under the Loan Agreement (including loan
advances arising from draws on standby letters of credit issued thereunder).
Borrower agrees to be liable for all sums either (a) advanced in accordance with
the instructions of an authorized person as specified in the Loan Agreement or
(b) credited pursuant to the Loan Agreement to any of Borrower’s deposit
accounts with Agent. The unpaid principal balance owing on this Note at any time
may be evidenced by endorsements on this Note or by Agent’s or Lender’s internal
records, including daily computer print-outs. Advances shall only be made in
accordance with the terms and conditions of the Loan Agreement.

PAYMENT. Borrower will pay interest on Base Rate Advances at the Base Rate
monthly in arrears on the last day of each successive calendar month, but in no
event greater than the Maximum Rate (as such term is defined in the Loan
Agreement). Borrower will pay interest on LIBO Rate Advances at the applicable
LIBO Rate on the last day of each applicable LIBO Rate Interest Period for each
LIBO Rate Advance, but in no event greater than the Maximum Rate. Borrower will
pay the balance of all outstanding principal on this Note, together with all
accrued but unpaid interest, at the Maturity Date. Borrower will pay Lender at
Agent’s address shown above or at such other place as Lender may designate in
writing. All payments and prepayments made by Borrower hereunder shall be made
to Lender, in immediately available funds, before 11:00 a.m. (Central Time) on
the day that such payment is required, or otherwise is, to be made. Any payment
received and accepted by Lender after such time shall be considered for all
purposes (including the calculation of interest to the extent permitted by law)
as having been made on the next following Business Day. Whenever any payment to
be made hereunder falls on a day other than a Business Day, then unless
otherwise provided in the Loan Agreement such payment shall be made on the next
succeeding Business Day (without penalty or default), and such extension of time
shall in each case be included in the calculation of interest. Unless otherwise
agreed or required by applicable law, payments will be applied first to accrued
unpaid interest, then to principal, and any remaining amount to any unpaid
collection costs and late charges.

VARIABLE INTEREST RATES. This Note bears interest on and after the date hereof
to and including the Maturity Date at the variable rate(s) per annum equal to
the Base Rate or LIBO Rate, as selected by Borrower in accordance with the Loan
Agreement, but in no event greater than the Maximum Rate. The interest rate on
this Note is subject to change from time to time based on changes in the Prime
Rate and the LIBO Rate. If the index rate used in determining the Prime Rate
becomes unavailable during the term of this Note, Agent may designate a
substitute index after notice to Borrower. Agent will tell Borrower the Prime
Rate upon Borrower’s request. Borrower understands that Lender may make loans
based on other rates as well. The

 



--------------------------------------------------------------------------------

EXHIBIT A

PAGE - 3 -

 

interest rate change will not occur more than once each day. Under no
circumstances will the interest rate on this Note be more than the Maximum Rate
allowed by applicable law. The unpaid principal balance of this Note shall bear
interest from and after an Event of Default or the Maturity Date until paid at
the Default Rate from time to time in effect.

PREPAYMENT. Borrower may prepay this Note in full or in part at any time by
paying the then unpaid principal balance of this Note, plus accrued simple
interest and any unpaid late charges through date of prepayment, subject to
restrictions regarding permitted timing and advance notice set forth in the Loan
Agreement, but without penalty or premium. Borrower may be required to prepay
this Note from time to time in accordance with the Loan Agreement. If Borrower
prepays this Note in full, or if Lender accelerates payment, Borrower
understands that, unless otherwise required by law, any prepaid fees or charges
will not be subject to rebate and will be earned by Lender at the time this Note
is signed.

LATE CHARGE. If Borrower fails to pay any payment under this Note in full within
ten (10) days of when due, Borrower agrees to pay Lender a late payment fee in
an amount equal to 5.000% of the delinquent interest due. Late charges will not
be assessed following declaration of default and acceleration of maturity of
this Note.

DEFAULT. If any Event of Default occurs, Agent and Lender shall have all the
rights and remedies (including acceleration of the Maturity Date of this Note)
available to them pursuant to the Loan Agreement or applicable law.

ATTORNEYS’ FEES. If Lender refers this Note to an attorney for collection, or
files suit against Borrower to collect this Note, or if Borrower files for
bankruptcy or other relief from creditors, Borrower agrees to pay Agent’s and
Lender’s reasonable attorneys’ fees.

DEPOSIT ACCOUNTS. As collateral security for repayment of this Note and all
renewals and extensions, as well as to secure any and all Indebtedness that
Borrower may now or in the future owe to Agent or any Lender in connection with
the Loan Agreement, Borrower hereby grants Agent for itself and the ratable
benefit of the Lenders a continuing security interest in any and all funds that
Borrower may now and in the future have on deposit with Agent or in certificates
of deposit or other deposit accounts as to which Borrower is an account holder
(with the exception of IRA, pension, and other tax-deferred deposits).

COLLATERAL. This Note is secured by the Collateral and Collateral Documents as
provided in the Loan Agreement.

WAIVERS. Borrower and each guarantor of this Note hereby waive presentment for
payment, protest, notice of protest and notice of nonpayment, and all pleas of
division and discussion, and severally agree that their obligations and
liabilities to Lender hereunder shall be on a “solidary” or “joint and several”
basis. Borrower and each guarantor further severally agree that discharge or
release of any party who is or may be liable to Lender for the indebtedness
represented hereby,

 



--------------------------------------------------------------------------------

EXHIBIT A

PAGE - 4 -

 

or the release of any collateral directly or indirectly securing repayment
hereof, shall not have the effect of releasing any other party or parties, who
shall remain liable to Lender, or of releasing any other collateral that is not
expressly released by Lender. Borrower and each guarantor additionally agree
that Lender’s acceptance of payment other than in accordance with the terms of
this Note, or Lender’s subsequent agreement to extend or modify such repayment
terms, or Lender’s failure or delay in exercising any rights or remedies granted
to Lender, shall likewise not have the effect of releasing Borrower or any other
party or parties from their respective obligations to Lender, or of releasing
any collateral that directly or indirectly secures repayment hereof. In
addition, any failure or delay on the part of Lender to exercise any of the
rights and remedies granted to Lender shall not have the effect of waiving any
of Lender’s rights and remedies. Any partial exercise of any rights and/or
remedies granted to Lender shall furthermore not be construed as a waiver of any
other rights and remedies; it being Borrower’s intent and agreement that
Lender’s rights and remedies shall be cumulative in nature. A waiver or
forbearance on the part of Lender as to one event of default shall not be
construed as a waiver or forbearance as to any other default. Borrower and each
guarantor of this Note further agrees that any late charges provided for under
this Note will not be charges for deferral of time for payment and will not and
are not intended to compensate Lender for a grace or cure period, and no such
deferral, grace or cure period has been or will be granted to Borrower in return
for the imposition of any late charge. Borrower recognizes that Borrower’s
failure to make timely payment of amounts due under this Note will result in
damages to Lender, including but not limited to Lender’s loss of the use of
amounts due, and Borrower agrees that any late charges imposed by Lender
hereunder will represent reasonable compensation to Lender for such damages.
Failure to pay in full any installment or payment timely when due under this
Note, whether or not a late charge is assessed, will remain and shall constitute
an event of default hereunder.

SUCCESSORS AND ASSIGNS LIABLE. Borrower’s and each guarantor’s obligations and
agreements under this Note shall be binding upon Borrower’s and each guarantor’s
respective successors, heirs, legatees, devisees, administrators, executors and
assigns. The rights and remedies granted to Lender under this Note shall inure
to the benefit of Lender’s successors and assigns, as well as to any subsequent
holder or holders of this Note.

CAPTION HEADINGS. Caption headings of the sections of this Note are for
convenience purposes only and are not to be used to interpret or to define their
provisions. In this Note, whenever the context so requires, the singular
includes the plural and the plural also includes the singular.

WAIVER OF JURY TRIAL. LENDER AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE THE RIGHT TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
BROUGHT BY EITHER LENDER OR BORROWER AGAINST THE OTHER.

 



--------------------------------------------------------------------------------

EXHIBIT A

PAGE - 5 -

 

GOVERNING LAW. THIS NOTE IS A CONTRACT MADE UNDER AND SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE UNITED STATES OF AMERICA
(INCLUDING FEDERAL LAW THAT PERMITS LENDER TO CHARGE INTEREST AT THE RATE
ALLOWED BY THE LAWS OF THE STATE WHERE LENDER IS LOCATED) AND THE STATE OF
TEXAS. Without limiting the intent of the parties set forth above, Chapter 346
of the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)),
shall not apply to this Note, or the transactions contemplated hereby.

AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS. THIS NOTE, AND THE LOAN AGREEMENT AND
THE COLLATERAL DOCUMENTS REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES, AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE
PARTIES HEREOF, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SEVERABILITY. If any provision of this Note is held to be invalid, illegal or
unenforceable by any court, that provision shall be deleted from this Note and
the balance of this Note shall be interpreted as if the deleted provision never
existed.

RENEWAL. This Note is given in renewal of Indebtedness under a prior promissory
note, and nothing in this Note shall constitute the satisfaction or
extinguishment of such Indebtedness, nor shall it be a novation of the amount
owed by Borrower under the Loan Agreement prior to its restatement; rather this
Note merely evidences a replacement of the amounts available to be borrowed by
Borrower from Lender under the Loan Agreement.

USURY SAVINGS. The usury savings provisions set forth in the Loan Agreement
(including the provisions of subparts (iii) and (iv) of Section 2.13 of the Loan
Agreement), are hereby incorporated into this Note by this reference.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE AND ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE NOTE.

 



--------------------------------------------------------------------------------

EXHIBIT A

PAGE - 6 -

 

BORROWER:     GMX RESOURCES INC.       By:             Name: James A. Merrill  
      Title: Chief Financial Officer and Treasurer

 



--------------------------------------------------------------------------------

EXHIBIT A

PAGE - 7 -

 

STATE OF OKLAHOMA

  )     

)

    

)

   SS:   )   

COUNTY OF OKLAHOMA

  )   

BEFORE ME, the undersigned Notary Public duly commissioned qualified and sworn
within and for the State and County written above, personally came and appeared
James A. Merrill, to me personally known, and who being by me duly sworn, did
say that he is the authorized Chief Financial Officer and Treasurer of GMX
Resources Inc., whose name is subscribed to the foregoing Line of Credit Note
and that he executed the foregoing Line of Credit Note by authority of said
corporation’s board of directors on behalf of said corporation.

THUS DONE AND SIGNED before me and the two undersigned witnesses in the County
and State aforesaid, on this      day of February, 2011. Witness my hand and
official seal.

 

WITNESSES:             Name:     Name: James A. Merrill       Name:    

 

           NOTARY PUBLIC   

Seal

My Commission expires:                    

Commission number:                         

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated Effective             , 20__

Reference is made to the Fifth Amended and Restated Loan Agreement dated
effective as of February 2, 2011, as the same may be amended, modified or
supplemented from time to time (as so amended, modified or supplemented from
time to time, the “Agreement”), among GMX Resources Inc., as Borrower, Capital
One, National Association, as Agent, and the lenders party thereto (the
“Lenders”). Capitalized terms which are used herein without definition and which
are defined in the Agreement shall have the same meanings herein as in the
Agreement.

             (the “Assignor”) and              (the “Assignee”) agree as
follows:

1. Assignment. The Assignor hereby sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse, from
the Assignor, as of the Effective Date (as hereinafter defined) a         %
interest in and to all the Assignor’s rights and obligations under the Agreement
(including, without limitation, its Commitment, the Loan currently owing to it
and the Note held by it and the related participations in respect of issued
letters of credit).

2. Concerning the Assignor. The Assignor (i) represents that as of the date
hereof, its Commitment percentage (without giving effect to assignments thereof
which have not yet become effective) is         %, and the outstanding balance
of its Loan (unreduced by any assignments thereof which have not yet become
effective) is $            ; (ii) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement or any other instrument or document furnished pursuant thereto, other
than that it is the legal and beneficial owner of the interest being assigned by
it hereunder and that such interest is free and clear of any adverse claim;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Agreement, the
Note, or any Collateral Document or any other instrument or document furnished
pursuant thereto; and (iv) attaches the Note delivered to it under the Agreement
and requests that the Borrower exchange such Note for a new Note payable to each
of the Assignor and the Assignee as follows:

 



--------------------------------------------------------------------------------

EXHIBIT B

PAGE - 2 -

 

Notes Payable to the Order of:

  

Amount of Note

[Name of Assignor]

  

[Note ($             )]

[Name of Assignee]

  

[Note ($             )]

3. Concerning the Assignee. The Assignee (i) represents and warrants that it is
legally authorized to enter into this Assignment and Acceptance; (ii) confirms
that it has received a copy of the Agreement, together with copies of the
financial statements referred to therein and the most recent financial
statements delivered pursuant thereto and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Acceptance; (iii) agrees that it will,
independently and without reliance upon the Assignor, the Agent or any other
Lenders and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Agreement; (iv) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement
and the Note as are delegated to the Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; (v) agrees that it will
perform in accordance with their terms all the obligations which the Agreement,
the Note, and the Collateral Documents require are to be performed by it as a
Lender; and (vi) attaches any U.S. Internal Revenue Service forms required under
Section 9.6(a)(viii)(B) of the Loan Agreement.

4. Substitution. The Assignee shall deliver to the Agent one or more signature
pages to the Loan Agreement containing the signature of the Assignee. The
Assignee’s address for notices to be given under the Loan Agreement, and to be
noted on the revised Schedule 1 to the Loan Agreement, is:

 

  

_____________________________

     

_____________________________

     

_____________________________

     

Facsimile Number:                    

  

5. Effective Date. The effective date for this Assignment and Acceptance shall
be              (the “Effective Date”) (which Effective Date shall be at least
five (5) Business Days after the execution of this Assignment and Acceptance).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Agent for acceptance together with the Agent’s fee and reasonable
expenses as required by Loan Agreement Section 9.6(a)(v) and (vi).

6. Obligations. Upon such acceptance and recording, from and after the Effective
Date, (i) the Assignee shall be a party to the Agreement and, to the extent
provided in

 



--------------------------------------------------------------------------------

EXHIBIT B

PAGE - 3 -

 

this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder, and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement, other than confidentiality requirements.

7. Payments. Upon such acceptance and recording, from and after the Effective
Date, the Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest and other amounts) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date (such as accrued interest and
fees up to but excluding the Effective Date) or with respect to the making of
this assignment directly between themselves.

8. GOVERNING LAW. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

THE REST OF THIS PAGE IS LEFT BLANK INTENTIONALLY.

 



--------------------------------------------------------------------------------

EXHIBIT B

PAGE - 4 -

 

9. Counterparts. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed taken together shall constitute one and the same
instrument.

 

[NAME OF ASSIGNOR] By:       Name:   Title:   Date: [NAME OF ASSIGNEE] By:      
Name:   Title:   Date:

Each of the undersigned hereby consents to the assignment contemplated by this
Assignment and Acceptance.

 

GMX RESOURCES INC.

By:       Name:   Title:   Date: CAPITAL ONE, NATIONAL ASSOCIATION, as Agent By:
      Name:   Title:   Date:

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REQUEST FOR ADVANCE

To: Capital One, National Association, as Administrative Agent (the “Agent”)
pursuant to that certain Fifth Amended and Restated Loan Agreement dated as of
February 2, 2011, by and among GMX Resources Inc. (“Borrower”), the Agent and
the lenders party thereto (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Pursuant to
Section 2.1(c) of the Loan Agreement, the Borrower hereby gives you notice of
the borrowing on the Line of Credit as specified below:

1. The Business Day of the proposed borrowing is             , 20    . (Note:
Notice of requests for advances at the Base Rate shall be made no later than
10:00 A.M. (Central time) on the first Business Day prior to the date of such
requested advance. Requests for advances at the LIBO Rate shall be made no later
than 11:00 A.M. (Central time) on the third Business Day prior to the date of
such requested advance.)

2. The aggregate amount of the proposed borrowing is $            . (Note: The
minimum amount of any Advance is $250,000, to the extent a requested Advance is
greater than the minimum amount, such Advance must be in integral multiples of
$250,000 in excess of that minimum amount.)

3. The borrowing is to be comprised of [LIBO Rate with an interest period of
                     months] [Base Rate].

The undersigned hereby certifies the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing, before and after
giving effect thereto:

(a) The representations and warranties of the Borrower and the Subsidiaries
contained in the Loan Agreement and the Collateral Documents were true and
correct when made, and are repeated at and as of the time of delivery hereof and
are true and correct at and as of the time of delivery hereof and on the date of
the Advance and after giving effect to the proposed Advance, except as such
representations and warranties relate to matters that are changed as permitted
by the Loan Agreement, the Collateral Documents or by the Lenders pursuant to
the Loan Agreement, or except to the extent such representations and warranties
by their terms specifically refer and relate to an earlier date, in which case
such representations and warranties shall have been true and correct on and as
of such earlier date.

(b) The Borrower and the Subsidiaries have performed and complied in all
material respects with all agreements and conditions contained in the Loan
Agreement required to be performed or complied with by them prior to or at the
time of delivery hereof.

(c) Since the close of the period covered by the latest financial statement
delivered to

 



--------------------------------------------------------------------------------

EXHIBIT C

PAGE - 2 -

 

the Lenders with respect to the Borrower and the Subsidiaries, there has been no
material adverse change either individually or in the aggregate, in the assets,
liabilities, financial condition, business operations, affairs or circumstances
of the Borrower and the Subsidiaries taken as a whole, except to the extent that
such changes are permitted by the Loan Agreement; no event has occurred
(including, without limitation, any litigation or administrative proceedings)
and no condition exists or, to the knowledge of the Borrower and the
Subsidiaries, is threatened, which (i) would render the Borrower and the
Subsidiaries unable to perform their obligations under the Loan Documents, or
(ii) would constitute a Default hereunder, or (iii) might materially and
adversely affect the validity or priority of the lien of the Collateral
Documents, except those consented to by the Lenders or as otherwise permitted by
the Loan Agreement

(d) There exists no Default under the Loan Agreement, and no Default will result
of making the requested borrowing, including without limitation under the
financial covenants set forth in Loan Agreement Section 5.15.

 

Dated:                                 

    GMX RESOURCES INC.       By:             Name:         Title:

 